Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madam President, yesterday, as we all know, there was a minor incident here during the debate on the situation of Turkish prisoners. In this connection it was stated, by the Vice-President in the Chair amongst others, that the Committee on Budgets was blocking the posts which were necessary to strengthen the security service. As the rapporteur responsible, I should like to state here that the posts requested were entered in the reserve with the agreement of the Bureau and that the Bureau has not yet made any request for these proposed posts to be taken out of the reserve. I firmly refute, therefore, the accusation that the Budgets Committee is blocking the posts necessary to improve security in Parliament. In so doing I would point out that the Bureau is required to request the relevant transfer of appropriations.
Mr Ferber, your point has very little, if anything, to do with the Minutes. That said, you raise the issue of yesterday' s incident. I can assure you that we take such incidents quite as seriously as they deserve. The Quaestors have already met and looked into the matter. I would also point out that the group involved was brought in by a Member, and neither he nor his assistant seemed to be around any more, so it was a kind of orphan group, no longer accompanied. That is one thing.
As regards the Bureau, Mr Ferber, thank you for raising that, we are currently working to adopt some very strict security measures, which I believe many Members want in the interest of our institution, because what happened yesterday is one thing, but other things could happen. Everyone is well aware of that. Of course, the Bureau is seeking the cooperation of the Committee on Budgets. We hope we will be successful as soon as possible.
Madam President, yesterday's incident has nothing to do with the fact that certain posts have not yet been approved. The two are wholly unconnected.
Firstly, a mistake was made at the checkpoint here on the way into the Chamber. The people are there. We do not need any new posts. Secondly, people are saying that the security guards posted at the entrances were responsible. That does not have anything to do with the posts either. What is important is that we improve security. Mr Ferber is right there. However, there is no direct link to yesterday's incident.
(Applause)
Absolutely, Mr Schmid, that is what I said myself: yesterday' s incident is one thing, the general security problem is another.
Madam President, I also wish to address item 23 in yesterday's Minutes concerning security.
We are all very grateful for the explanation that you have given about how the matter occurred yesterday, and it is very important that the House recognises the point that you also made, namely that this is a subject that the Bureau is also currently discussing. It is an extremely serious and vitally important point, because security in this House is not good enough.
What happened yesterday, however, is slightly different, because it calls into question the status and the responsibility of individual Members as to whom they invite into this House.
We have had a very lively discussion in our own political group this morning on this matter, and I am going to ask you, Madam President, to convene a special meeting of the Bureau so that all these matters can be discussed. I recognise that it is already on the agenda of the Bureau and is an on-going discussion, but it is so important that we have time to consider the issue properly that I believe we need a special meeting of the Bureau and I hereby request you to convene that meeting.
Thank you Mr Provan. We will see if that is possible tomorrow morning. I am joking. That being so, on 30 May, we will look at the whole situation in all its aspects. I do not think Mr Provan has understood my invitation.
Madam President, first I want to thank Mr Ferber and Mr Schmid for not using this incident to score political points. I am also very sorry such an incident could have occurred. I immediately found out how these people were able to get into the Chamber. A Member in my group has apparently been mislead in this matter. I can vouch for my colleague' s good faith. He obviously never wanted anything like this to happen.
What did happen was that three people
asked to be received because the mother of one of them is one of the hunger strikers in Turkey and is in a critical condition. My colleague agreed to meet them in his office and it was when he was saying goodbye to the delegation that he failed to keep an eye on them and these three people were able to get inside the Chamber.
My colleague - whom I informed immediately - has sent me a letter this morning explaining the facts. He expresses his dismay and apologises to the House. I shall be handing this letter to you, Madam President. I want to say that I am all the more distressed about this incident because I do not think it serves the cause of the men and women who are dying every day in Turkey at this moment, and I believe that is the real tragedy.
(Applause)
Thank you very much indeed for that statement, Mr Wurtz.
Madam President, what I have to say concerns the Minutes to the extent that, although it states correctly in the German version of the Minutes that the Secretary-General has been asked to report to the Bureau on the matter, at least in the Spanish version of the Minutes - admittedly I have not been able to check all eleven language versions - it states that posts are being blocked by the Committee on Budgets.
I should like to request that the Minutes be aligned with the German language version. The Spanish version, in any case, is incorrect.
Madam President, I should simply like to add one more point: the striking thing about this situation was that one of the three people who caused the commotion here was the same person who attacked the Turkish Foreign Minister during a meeting of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. I should like this to be recorded in the Minutes once again. I did say it yesterday to your representative. Surely it cannot be possible for an individual, who has been identified, not to be banned from entering this House! Why is there not a computer with an alarm signal stored in it by means of which a person of this kind is denied access? There must be no repeat of this! I would really ask you to ensure that these matters are investigated.
Quite, Mrs Pack. Mr Wurtz did indeed explain that his colleague had been mislead, but you raise another issue, which I have also recognised. We are going to look into it, together with the Quaestors, to prevent this happening again and ensure that security checks are in place.
Madam President, I want to speak on the item 'statute and financing of European political parties' .
I do not think the Minutes accurately reflect the point Mr Ribeiro e Castro raised yesterday. He invoked Rule 143 of the Rules of Procedure, raising the question of prejudice and contesting the legal base for Mrs Schleicher' s report. A majority in Parliament agreed with Mr Ribeiro e Castro' s interpretation, and as there is therefore a question of prejudice - the fact that the Treaty of Nice has not yet been ratified - it seems to me that Parliament certainly cannot return to this issue pending the Treaty' s ratification. It cannot therefore be put back on Parliament' s agenda.
I would also like to thank the President for the sitting, Mr Vidal-Quadras Roca, for the way he conducted yesterday' s debate, and mention a letter from Mrs Palacio, who reminds each of us that the legal bases underpinning Parliament' s decisions are not determined by strength of majority alone, but also by legal factors and assessments.
Mr Dupuis, I do not feel that what you have just said requires us to amend the Minutes for yesterday' s sitting.
Madam President, on item 25 of the Minutes and on the excellent motion of inadmissibility by Mr Ribeiro e Castro which was adopted yesterday, I would like to point out that the Minutes mention the speeches by Mr Poettering, asking for the report to be included in the agenda for the next part-session, Mr Barón Crespo, asking for it to be added to the agenda of the next day' s sitting, and Mr Berthu, who replied, but whose position is not stated.
For accuracy of the Minutes, I would like to make it clear that, in any case, the motion of inadmissibility was adopted, the report cannot be put back on the agenda and, were it to be, that would not be possible without another meeting of the Committee on Constitutional Affairs. It would not be proper to proceed otherwise.
Is that what you said yesterday, Mr Berthu?
Absolutely, Madam President, those were the remarks I made yesterday and they do not appear in the Minutes.
Very well, we shall amend the Minutes so that your remarks are properly reported.
You have jumped ahead rather, but we are still on the Minutes. That being the case, we will be able to save time later on.
Madam President, with a view to clarifying the situation, allow me to say the following: yesterday, as we all know, there was great confusion here in the Chamber, and I do not wish to reopen the debate on the issue itself at this stage. However, the reason why it was suggested that we should not debate this report on the status of political parties was in fact that it was said that it did not have a legal base. In this respect it is right, however - as you said - that the relevant provision is Rule 143 of our Rules of Procedure. Now the impression has been given that I and my colleagues thought that the report ought to be referred back to the committee; this has arisen from the fact that we mistook the number of the rule in the Rules of Procedure, and after all to err is human. The relevant provision was Rule 143. That is why there can be a vote straight away on whether we address this report or not.
Madam President, I have since read up on exactly what was written in the Minutes about the incident involving the demonstrators. I would like to make something clear. During the sitting, three demonstrators carrying banners entered the Chamber. That is what it says. I have to tell you that these three people did not make their way into the Chamber calmly, but sneaked in quickly, and they had not unfurled the banners at that stage. They did not do this until they were in the Chamber, and our staff were unable to see them. I simply wanted to say this, because as it is minuted here, one could assume that the staff should have noticed the fact that they were carrying banners. That was not the case.
Are there any other comments?
Madam President, with regard to my speech on the debate about the inadmissibility or supposed inadmissibility of the Schleicher report on the status of parties, I asked for the point to be included in the agenda for today, but I would like to add the following: I made this request pursuant to Rule 111 of the Rules of Procedure, which gives the President the authority to propose it, and I would like this point to be added because here we are not debating a referral back to committee, but whether a commando act during a plenary sitting of Parliament can modify the agenda and wipe a subject as important as this from the attention of the Members of this House for years to come, basically, for ever.
Quite, Mr Barón Crespo. We will make that change to the Minutes.
Madam President, I would ask the various parliamentary units to listen to yesterday' s tapes before recording Mr Baron Crespo' s opinion in the Minutes, as, to my mind, the opinion he expressed this morning is not the same as that he had yesterday.
We will look into all that, of course.
(Parliament approved the Minutes)
Agenda
Pursuant to Rule 111(2) of the Rules of Procedure, and at the request of several political groups, I propose to include in today' s agenda, as the first item, the report by Mrs Schleicher, on behalf of the Committee on Constitutional Affairs, on the statute and financing of European political parties.
Who wishes to speak in favour of this proposal?
Madam President, I do not wish to repeat all that I have just said. It is completely justified to make this proposal here in accordance with Rule 111. Our group, like the other groups - not all of them, but those which have a major interest in this issue, because we believe that it promotes democracy in Europe - are of the opinion that we must not give way to the opponents of Europe in order to postpone this report, but that we must do our duty here.
That is why we are in favour of this item being placed on the agenda and also of it being voted on today in the voting block at 12 noon. The people of Europe expect us to discharge our responsibility here.
(Loud applause)
Thank you, Mr Poettering.
Mr Dell'Alba, you want to speak against this proposal.
Madam President, I cannot understand what Mr Poettering is talking about. This does not actually involve either Europe or the citizens as such, but only the bureaucracies of the European political parties. Under the rules you certainly have the right, Madam President, to ask for this report to be included, but I would like to remind you, before you confirm your request, that only yesterday afternoon, the Chairman of the Committee on Constitutional Affairs, Mr Napolitano, supported by six Members, Mr Gollnisch, Mr Abitbol, Mr Souladakis, Mr Onesta, Mr Krarup, and Mr Meijer, as well as the rapporteur himself, proposed dealing with this matter in committee as soon as possible, which seemed to me to be a wise gesture. So I cannot understand the rush.
Secondly, while Rule 111 does indeed authorise you to take a proposal for an amendment, that Rule also stipulates that the agenda cannot be amended, except pursuant to Rules 112, 143 and so on. Rule 143 has been applied. We are not going to do that twice in the same part-session and on the same subject. That really is quibbling. So let us be realistic, there is a mini-session soon. Your services can, I think, wait a little while. There is a serious problem about the legal base; Mr Napolitano, the Chairman, has said so. Let the Committee on Constitutional Affairs deal with the matter first.
We have heard one speaker in favour and one speaker against. As reference has been made to action by the Chairman of the Committee on Constitutional Affairs, Mr Napolitano, and as he is asking for the floor, I am very happy to call him. Afterwards, Parliament will decide.
In my speech of yesterday - as can be seen from the verbatim report - I certainly did not say, Mr Dell' Alba, that there is a problem of legal base. I said the opposite: I said, rather, that in the matter of the legal base, in relation to the Treaties, of this Commission proposal - since we are discussing a Commission proposal and then Mrs Schleicher' s report - we had discussed it long and hard in the Committee on Constitutional Affairs, and had also received an opinion from the Committee on Legal Affairs and the Internal Market, which did not come up with any observation on the legal base of the measure.
As regards my proposal to convene the committee, that was a result of the confusion that Mr Poettering has mentioned. I unfortunately arrived in the Chamber - and I apologise for that - once the vote had already been taken and I was given some inaccurate information. Mr Berthu told me that he himself had thought of asking for a referral back to committee, but then in effect I realised that the vote had been taken under Rule 143 and not 144. Therefore my intention to get ready to rapidly convene the Committee on Constitutional Affairs no longer made any sense, once I had found out what had been the base in the Rules of the vote taken in the House.
Mr Dell'Alba, I want you to know that before using Rule 111, I naturally gave the matter a great deal of thought. I met with Mr Napolitano, I met with other Members, and of course I took careful note of the opinion of the Committee on Legal Affairs on this problem of admissibility. All the conditions seem to me to be in place - I say that in all conscience, but I may be wrong - for me to propose the inclusion of this item on the agenda under Rule 111.
(Parliament gave its assent)
The report therefore becomes the first item on the agenda.
Status and financing of European political parties
The next item is the report (A5-0167/2001) by Mrs Schleicher, on behalf of the Committee on Constitutional Affairs, on the proposal for a Council regulation on the statute and financing of European political parties (COM(2000) 898 - C5-0081/2001 - 2001/0011(CNS)).
Madam President, ladies and gentlemen, it is regrettable that a number of meetings are taking place at the same time as this debate, despite the fact that this is an issue which actually concerns the whole Parliament. Parties are the foundation stone of democracies. Without parties, which ideally fight to establish a model which maximises the welfare of state and society, democracy is inconceivable. Today, all 15 Member States of the European Union are ruled by democratic forms of state, and therefore by governments composed of varying combinations of political parties. As citizens of democratically governed Member States we are right to attach importance to them; as Europeans we can rightly be proud of them.
Many people ask whether we need a statute for European parties. The European Parliament is the only institution of the European Union which is legitimated by direct, free elections. The European Parliament is also regarded as the cradle of European parties. Cooperation in the groups required there to be increasingly close contacts between their constituent parties and with the national parties. In this way, new international party structures and European parties gradually developed. I should simply like to refer to the fact that the European People's Party has been in existence since 1976, the Party of European Socialists since 1992, the European Liberal, Democrat and Reform Party since 1993 and finally the European Federation of Green Parties also since 1993.
If my information is correct, two more European parties have apparently been founded since then, which means that we already have at least six European parties now. The party political landscape is hardly uncomplicated. The number of parties represented in national parliaments varies considerably across the Member States. Our 626 Members of the European Parliament, at any rate, hail from 130 different national parties. Italy, with 21 parties in the European Parliament, is represented by the greatest number of parties. These different national parties have combined in the European Parliament to form eight groups, alongside the 14 non-attached Members.
In response to these various developments, Parliament has been calling for a legal base for European parties since the eighties. The adoption of the Treaty of Maastricht ten years ago brought a breakthrough for the European Parliament in the shape of Article 191, which was adopted unanimously by the governments of the Member States. This article reads: "Political parties at European level are important as a factor for integration within the Union. They contribute to forming a European awareness and to expressing the political will of the citizens of the Union."
In the Treaty of Nice, Article 191 is amplified to turn that article, on its own, into a legal base. "The Council, acting in accordance with the procedure referred to in Article 251, shall lay down the regulations governing political parties at European level and in particular the rules regarding their funding." European parties therefore make a valuable contribution to European integration, which should not be underestimated. This work cannot be done by a national party. To continue this work, European parties need, for example, office space and employees, which means, in other words, money. Up until now the European parties have been supported by their groups in the European Parliament. However, it is precisely this indirect funding by the groups which the European Court of Auditors has criticised on the grounds of lack of transparency and the improper use of parliamentary funds, and it will not tolerate this any longer.
The European Union budget already provides funds for the current financial year in line B3-500: EUR 7 million for all parties. This is certainly no cornucopia, as we hear from resentful quarters. How the funds are to be distributed is also laid down in the Regulation. The Commission generously tabled a proposal for a regulation in February to establish the conditions which would need to be met. One of these is for statutes to be submitted, providing evidence that a European party is committed to the principles of democracy, respect for fundamental rights and control of income and expenditure, which are enshrined in the Treaty on European Union. This goes further than existing national legislation on parties.
In addition, a European party has to prove, amongst other things, that it has been successful in elections in at least five Member States or that it is represented in the European Parliament by Members from at least five Member States. There are also precise rules on how the Regulation is to be implemented and on control. The European parties are not permitted to use their funds to finance national parties. This ban also applies to the funding of election campaigns. The Committee on Constitutional Affairs has added several points in its opinion, including the reference to the Charter of Fundamental Rights, a definition of the party as having legal personality so that it can conduct legal transactions, and further-reaching proposals on controls, including on revenue from donations.
Thanks are also due here to the Committee on Budgets and the Committee on Legal Affairs and the Internal Market for their good proposals. In addition there are now a further 40 amendments, which I should like to classify under three headings: those which make the text of the Regulation more precise, those which propose detailed rules and those which reject the proposal. You will understand that, as rapporteur, I cannot support the proposal's rejection because, after all, it is Parliament itself which has been calling for a regulation for a long time. There is another reason why rejection is also incomprehensible to me. It arouses suspicion that we want to prevent party financing being made transparent at European level.
I cannot recommend detailed rules at present. This Regulation is a temporary solution until the entry into force of the Treaty of Nice, when we will be in a position to draft comprehensive legislation with the Council. Today we are taking the first step and until the Council makes a unanimous decision we can unfortunately only deliver an opinion. It is in the interests of the European Parliament for a neat solution to be found which will enable the criticisms of the European Court of Auditors to be taken into account as quickly as possible.
I should like to address one more point: the Council was present yesterday, and I received the speech of the President-in-Office on behalf of the Council Presidency. I should very much like to hand it over to the President of Parliament. In it the Council says that it is interested in our completing our work as early as today if possible. The Council is full of good intentions to do all it can to bring this dossier to a conclusion, possibly even under the Swedish Presidency. I should therefore like to thank the Swedish Presidency for showing such commitment in its efforts to allow the European parties to stand on their own two feet, by conferring legal status on them and making their funding transparent. This is a very difficult task which, in the interests of democracy, will hopefully be crowned with success. I hereby hand this speech over to the President of Parliament.
Commissioner, ladies and gentlemen, to point out the contribution that the European political parties have made to the affirmation of democratic values and the strengthening of a European awareness, the Nice European Council approved an addition to Article 191 concerning the statute of political parties at a European level and, in particular, the rules regarding their financing. Until the Nice decision is ratified, it is appropriate that a set of rules should be defined that apply to the creation and financing of the parties to ensure immediate effectiveness and transparency in this field from this moment on. This is the purpose of the timely proposal by the European Commission, to which can be added the proposals set out in the report by Mrs Schleicher, whom I congratulate on the quality of her work. The opinion of the Committee on Budgets seeks to strengthen the guarantees of transparency in the financing of parties, particularly through the express identification of the origin and destination of all funds. At the same time, the clear distinction between political groups in the European Parliament and European political parties is maintained for the next legislature, particularly as regards their buildings and staff.
. (PT) Mr President, in spite of everything, Europe is making some progress with this Regulation, first of all because it legally holds up the European political parties as essential instruments for the formation of a European public opinion. That is, we are getting closer to the citizens and strengthening democracy. Secondly, we are clarifying the nature of the resources of these parties by ensuring the transparency of their Community public funding, subject to the usual controls by means of audits and the Court of Auditors, while separating it from any mixing with national parties. Thirdly we are enhancing Parliament's status by giving it responsibility for the legal recognition of the European parties and the initial political decision on the degree to which each conforms to the common democratic values on which the existence of the Union is based.
This Regulation, which comes in the wake of the Tsatsos report and incorporates the essence of the philosophy behind it, is the first great achievement of the Institutional Arch on which European democracy is founded. It opens the door for the speedy conclusion of the statute of Members and assistants and also for the much needed uniform electoral law for the European Parliament. I would say we have taken the first steps in the agreements for structuring Community democracy on the basis of European citizenship.
As draftsman of the Committee on Legal Affairs and the Internal Market, I must express my sincere admiration for the work contained in the report and for Mrs Schleicher's endeavours. She maintained great openness, receiving contributions from the other committees, including the Committee on Legal Affairs and the Internal Market. She worked with an open mind and, through her approach, enhanced the European Parliament's contribution, giving us the confidence that, as we have already seen, the Council will understand us and we shall soon have a definitive statute for the European political parties, at least in the framework of this legal base. I would therefore like to thank Mrs Schleicher very much for her work.
Mr President, ladies and gentlemen, the debate on the party statute and the resulting statute on political parties is of far greater significance than most people probably believe. We think that a party statute, in the truest sense of the word, is important for the unification of Europe and for democracy in Europe.
How then is the will of the European people to be expressed, if not through parties? As varied as our views may be, it is after all the parties who, in the end, give expression to our political will, even if this is often only after a very tough process of debate. That is why the significance of this party statute for the unification of our continent and for democracy in our continent cannot be overestimated, even if it is criticised here and there in the media or in extreme quarters of this House.
The last time that we debated this initiative - I myself was astonished that it is already nearly a year ago - was on 14 June 2000. Yesterday we had certain events here in this House and I would also say, Mr President, that we need to consider how we can prevent an anti-European minority from stopping progress in the future. That is why we need to amend our Rules of Procedure.
I should particularly like to express my appreciation - and for me as a democrat this was a cheering sight yesterday - of the fact that after yesterday's tumult four conscientious groups immediately realised their responsibility for Europe - the Christian Democrats, the EPP, the Socialists, the Liberals and the Greens - and sought a way out of the situation. That was a test of democracy here in the European Parliament and I would expressly thank the other groups who took that step with us.
I should like to express my heartfelt thanks to Ursula Schleicher, who by working unbelievably hard in the Committee on Constitutional Affairs under the Chairmanship of our esteemed colleague, Mr Napolitano, managed to forge agreement on majority positions. My dear Mrs Schleicher, you have done an excellent job here and people will always remember your name with gratitude when this party statute is adopted.
I should also, however, like to thank the Commission, in particular Commissioner Barnier and the President of the Commission, Mr Prodi, for responding to the initiative taken by the four aforementioned groups in this Parliament and tabling this proposal. Even though it is still based on the old law - we are being heard - it is nevertheless a prerequisite for the Swedish Presidency to be able to decide. I should also like to acknowledge explicitly the very great effort that the Swedish Presidency is putting into this. Of course Mr Danielsson is not able to be here today. He was here yesterday, however, and we only have ourselves to blame for the fact that we are not able to debate this with him today. I regret this, and in the future we need to find a means of cooperating with the Council of Ministers to ensure that the Council is represented here in the European Parliament - and this is not to criticise the Swedish Presidency - throughout the week that we are in session.
We want more transparency. We want straightforward financial control, Commissioner Schreyer. That is why I was astonished - I must mention this now - to see a statement by Messrs Kuhne and Van Hulten in Euronews. They had not secured a majority in the Committee on Budgetary Control and were attacking us. That is completely inappropriate! If a rapporteur in a committee does not succeed in securing a majority in favour of his report then that is due to the rapporteur's own incompetence, and he should not defame others who are full of good intentions and wish to contribute to the overall result.
We want transparency and we also need this party statute so that we can integrate the parties from Central Europe. There, where democracy is only just being established, it is even more important than it is here for democratic structures to gain stability. I should like to refer to one further point: legal personality for the parties. Parliament's Bureau will, as you know, after consulting a committee of eminent persons, advise on the basis on which it will be decided which organisations are genuinely European parties which comply with the criteria. Obviously there will also always be the temptation of political opportunism to say yes or no to a political party. That is why the parties need to be endowed with legal personality, so that they are able to appeal against a decision if they believe that the rules have been violated and the right decisions have not been made. Legal certainty is actually the most important thing in the European Union.
In conclusion I should like to say that whenever there are conflicts between us it is important for those conflicts to be resolved peacefully. This peaceful conflict resolution is only possible on the basis of the law. That is why it is important for there also to be recourse to the ECJ. I hope that a large majority of this House will vote in favour of this proposal tabled by Ursula Schleicher.
(Applause)
Mr President, Commissioner, ladies and gentlemen, today is an important day for European democracy, because we always talk about the institutions of the European structure, but we never talk about the protagonists and we need protagonists on the European stage. They are the political parties.
Following the awful things that I heard in this House yesterday, allow me, Mr President, to say something that is based on my own experience, which is shared by you, in your country, and by Mr Poettering, which is that those who are against political parties are against democracy.
Parties will have their flaws, but there is no pluralist democracy in the world without political parties that represent the will of the people. We therefore need to be very careful with demagoguery on this very important issue. I have to say that I feel particularly proud, because almost ten years ago to the day, with the help and support of President Martens, President De Clercq, who is still our colleague, and President Spitaels, as President of Parliament, I made the first proposal that was given form in Article 138 of the Treaty, now Article 191, in which, in agreement with President Lubbers, we succeeded in having the political parties incorporated into the Treaties.
We must not now simply content ourselves with proclaiming principles. What we have to do is develop and give personality to the European political parties, and ensure that they do not continue to be some sort of annex to our groups. This is the reason why, although we debate and disagree on many other things, we are in agreement on these matters, which are essential for democracy.
With regard to the debate and the report drawn up by Mrs Schleicher, whose work I welcome, I would say to my fellow Member, Mr Poettering, that we disagree on many things, but I would ask him not to get angry with Mr Kuhne, who raised a request made to us by the Court of Auditors in the Committee on Budgetary Control, and I would ask him, before twelve o' clock, to reconsider his anger and support these amendments, which I think could be positive for everyone.
Another aspect that we think is essential, and here I would also ask for the support of your group, is that we should take a step forward on an essential issue for European democracy, which is the funding of the parties, in terms of who can contribute funds. This is an open debate. In the United States we have just seen the McCain initiative on soft money and hard money. In many European countries we have had bitter experiences in this area. We have not taken drastic action. We have worked instead on the basis of experiences that have occurred in the various European countries... what we say is that legal entities, basically commercial companies, should not be able to give money to parties. We are in favour of a ban in this area, because we believe that this is good for democracy and for transparency, because what we are talking about here are not acts of philanthropy. Something is always asked for in return - you only have to look at what President Bush is proposing for the energy sector.
To conclude, Mr President, allow me to point out the happy coincidence that today the majority of this House and the groups that have a European dimension, and we should not forget that we have a European dimension, have members from all the countries in the Union. We want order, regulation, transparency and responsibility to the citizens and we therefore ask that our positions be respected in this debate and above all that there should be a shared democratic will at this decisive moment for European integration.
Mr President, in line with our Rules of Procedure, I believe that I should first of all indicate that there is a conflict of interest in my case, as I am also treasurer of the Group of the European Liberal, Democrat and Reform Party. This is not a financial interest, since the position is unsalaried - exceptionally so, I may say - but nevertheless, this is in any event probably a case of conflict of political interests. However, I am speaking here on behalf of the liberal group, and not on behalf of the European Liberal, Democratic and Reform Party.
The thing that should, of course, stand out in this entire discussion, is the fact that the situation as it is now is really not acceptable. The situation in which the groups are keeping the parties afloat. There was no other way until now. There was no other way around this, but I believe that we all have understood by now, even intuitively speaking, that this situation is untenable. The Court of Auditors has highlighted this, which is to be applauded. Needless to say, nothing has happened in secret. Everything was above board, everyone was able to see that things were done in this way, but it cannot continue like this. As it happens, our groups cannot live on air, and if they do not receive support from general resources, where does that support originate from? Do we want the European political parties to become a plaything of whatever pressure group, be it trade union, businesses or other non-governmental organisations, rich individuals or whoever? It is patently clear that political parties must be able to lead an independent life. If we do not, we will have American-styled practices on our hands, and I would not simply refer to President Bush, but also to the practice of candidates actually only accruing funds instead of pursuing politics. We must never end up in a situation of that kind. We need effectively functioning parties, as Mr Poettering and Mr Barón Crespo already stated very eloquently. Indeed, that is where representative democracy comes into its own. That is the case nationally and even much more so at European level. We need stability in our democracy with a view to enlargement. The new countries which are about to join us are also politically active. They too have political parties which need to feel at home in the existing European political families. Only in that way can we in this Parliament help democracy develop in the future. That is of key importance. Furthermore, we need stability with a view to democratic development in the European Union. We do not know how this will develop, but we cannot rule out that there will come a time when there will be European electoral lists. Someone will then need to put forward these candidates. We cannot rule out that a system can be set up whereby it is possible to become individual members of European political parties. For that too, a proper system will need to be developed to accommodate this.
In addition, it is necessary for those parties to be independent. It is, of course, too crazy for words that the political parties must be financially independent from those elected on behalf of that political party. It should be the other way round. Those who are elected, should be checked out by their political parties. That is how democracy works most effectively, and in that respect, I believe that even the present system can be improved on.
There is more to say on this subject. We very much share the view, of course, that this cannot mean support for national parties. We also agree that the system does not mean that pro-European campaigns are funded with this. We believe that a number of issues still need to be examined, including legal status.
We should examine these aspects further. For example, the aspect of support for political campaigns should be addressed. We can come back to this during the amendment procedure, which will take place in due course, and then we will be able to put the finishing touches to the system.
Mr President, I have little time, that is why I hardly have the opportunity to highlight the importance of the forming of European parties. Whoever claims, however, that parties are needed should also be aware that they take care of their financial resources and so far, this has been done in an unorthodox fashion. It had to be done in the twilight zone. We need a solid basis, transparency and control.
That is why our group is principally in favour of no donations from businesses for political parties, so as to vouch for the independence of Parliament as an institution and of the individual MPs. Virtually every country has had its fair share of scandals, and we know that it is necessary to act very strictly and monitor closely. If there are donations, it should be made very clear and transparent where they are from and what they will be spent on.
It must be possible to form democratic parties without creating too high thresholds. That is why we support the proposal which the Commission presented right from the outset, to take five countries as the norm, so as not to deter any forces - at least if they are democratic.
There should also be sufficient funding for all recognised parties to be able to function as a party. The overheads - and this can be verified objectively - must be covered before the resources are shared out proportionately.
Finally, we should be acutely aware of the fact that the citizens keep a watchful eye over the system. We ourselves should ensure that the democratic fundamental rights are observed, for we cannot subsidise parties which subsequently undermine democracy.
Mr President, our Confederal Group of the European United Left/Nordic Green Left is not the group of a left-wing European party. The parties represented in our group have differing positions on the political proposal on European political parties. Some colleagues wonder, not without good reason, how meaningful it is and to what extent they actually can represent a European public. The direct link to the people is not actually forged through Europe; it exists at national and regional level. That is where the parties have their grass roots; that is where they have their members and electors.
I should like to ask Messrs Poettering and Barón Crespo to reconsider their words. Mr Barón Crespo has just said that those who are against parties are against democracy. I do not think that this is the case. Rather I think that parties often tend to take themselves particularly seriously. The public, for example in Germany, are very sceptical - not without reason - about membership of political parties. I think that it is only 3% in the Federal Republic who take an interest in politics by joining a political party. Nevertheless they are still democrats. They get involved in society through other organisations of civil society, such as citizens' action groups and non-governmental organisations.
I want to say that the European party should not be denied the right to exist. Those political forces which consider mergers of this kind to be right and necessary should also be able to proceed with them. Quite apart from that, I am convinced, personally, that European parties, as it states in Article 191 of the Treaty, do actually constitute an important factor for integration. That is why I support Mrs Schleicher's report and would also thank the Commission for its initiative. Against the background of the criticisms made by the Court of Auditors, I think it is necessary for clear conditions to be established. Legal certainty, financial discipline and transparency are indispensable, and I think that in particular the proposals on the statute, and especially the requirement for complete transparency of finances and any donations, should definitely be included in the Regulation.
Mr President, ladies and gentlemen, speaking on behalf of my group, I must, of course, say that the positions I express here do not represent the whole group, in which there are two different feelings on this subject. I would come back, however, to questions of principle, which I believe we should examine thoroughly. Firstly, I regret that, in the various stages of the debate in which we have been engaged, the majority, whose strength we have never doubted, has never taken the trouble or care to respond to the legality issues. We should like to know how Article 308 is to be implemented. How can it be brought forward with regard to the Treaty of Nice? How can one jump from the equality of political parties at European level to the creation of restrictive entities: the European political parties? There has never been a reasoned response.
I should also like to take the opportunity to reply politely to Mr Poettering and Mr Barón Crespo. We are not against Europe. We are against the bulldozing of rights, especially in the case of fundamental rights in Europe. Neither are we against political parties! On the contrary, we believe that this Regulation is against political parties on a totally illegal basis, because it is not provided for in the Treaties. We are against illegal discrimination against parties. Besides, it has been mentioned that our concern is to respond to the concerns of a court: the Court of Auditors. Given the ups and downs that this Regulation has been going through, it would not surprise me if, when the Court of Auditors first dealt with the matter, it raised the questions of the lack of legal base that have been discussed here itself.
I should also like to draw your attention to Article 191. The Treaty says this: 'Political parties at European level are important as a factor for integration within the Union.' It does not authorise any discrimination between them. The only discrimination that may exist in this European Parliament is brought about by the power of the electors, the democratic vote, and not by any other kind of instrument that may favour some to the detriment of others.
Mr President, SOS Democracy and the Group for a Europe of Democracies and Diversities unanimously rejects the proposal to use the flexible clause of the Treaty, Article 308, to finance supranational parties at EU level. The Treaty of Nice introduces a special legal basis for aid to parties and thereby demonstrates that there is no legal basis in the Treaty of Amsterdam. The Court of Justice has laid down that Article 308 cannot be used instead of Treaty changes. Therefore, the basis of the proposal is clearly unlawful until the Treaty of Nice has been approved in all the Member States. The content will, unfortunately, also be unlawful following the Treaty of Nice because the latter does not deal with supranational European parties. It deals with political parties at European level and, in a special declaration, rules out discrimination. The Schleicher report would provide some parties with special aid not available to other parties. This is contrary to the principle of equality. In a democracy, it is the electorate alone that decides who is represented in Parliament, and the parties must compete on an equal footing. Particular parties cannot be given advantages according to whether they are organised on a local or supranational basis. It is not for the majority in Parliament to correct the election results by forcing the entire electorate to contribute to the financing of five supranational EU parties. It is incredible, moreover, that the Commission, as the guardian of legality, is able to submit such a clearly unlawful proposal, and it is inconceivable that Parliament should today adopt a proposal which, in accordance with current legal practice, can be declared unlawful by the EC Court of Justice. I would call upon the groups to talk the matter through with Parliament' s own legal service and, at least, to defer the vote until the next session.
Mr President, I think yesterday' s episode and today' s represent another sombre period for our Parliament. It really is a Parliament of charlatans that has spoken this morning. I think the Court of Justice in Luxembourg will find the matter ...
(The President cut the speaker off)
Mr Dupuis, you too are part of this Parliament. Please try to measure your words.
Mr President, for me our Parliament has been acting the clown. I warn you, we are working on going to Luxembourg. The reasoning given by Mr Ribeiro and other Members on the lack of any legal base is glaringly obvious in my opinion, and our Parliament has not wanted to see this. The discrimination issue is just as glaringly obvious.
Then there are some other points: this report speaks of 'lasting' parties. I would like to hear from you, ladies and gentlemen, what a 'lasting' party means. There is a political judgment inherent in this report: the Bureau of Parliament will be called upon to decide whether a party is worthy or not of receiving funding. That is a political judgment!
I have listened with interest to the Members, and without too many surprises. Jules Maaten tells us so many fine things about where the funding for the parties is to come from. However, what are political parties? They are the expression, they should be the expression of civil society, and therefore either civil society, the citizens (nobody has said anything about the citizens) give money to the parties, and so the parties survive because they are the expression of civil society, or they are condemned to die, as quite rightly they should die if they do not represent anyone. Nobody wants to talk about this. That is incredible! It is the bureaucratisation not just of Europe but also of our society. They are parties that live outside society: an expression of this - read last month' s Eurobarometer - is the ever-increasing distance between you, your bureaucracies and the citizens.
You have invented a new tax for the citizens, which forces them to finance your bureaucracies. This is intolerable; it is a measure against the citizens, and we will act with determination and take this to Luxembourg, because all of this is against Europe. Mr Barón thinks that somebody here is against parties! We are for parties that are alive, are expressions of society and not expressions of bureaucracies.
Mr President, yesterday Mr Poettering said that he was taking note of the decision made pursuant to Rule 143 Paragraph 1 as a democrat. He wanted yesterday's majority to prove themselves to be democrats if the tables were turned. I can assure him that we are behaving like democrats. It is precisely democrats, however, who are deeply concerned about the Rules of Procedure being complied with. If, in accordance with Rule 143 of the Rules of Procedure, the inadmissibility - due to legal shortcomings - of a specific item on the agenda is once moved and agreed, then in my view there is no possibility of magically reinstating it on the agenda by means of Rule 111 Paragraph 2 of the Rules of Procedure.
Rule 111 Paragraph 2 provides, you see, that the agenda may not be amended, except in pursuance of Rule 143, amongst others, or on a proposal from the President. That is an exclusive rule. Since here the case in Rule 143 has occurred the second case does not apply.
This means, in other words, that today's debate, in my view, is at variance with the Rules of Procedure, which is why I do not wish to contribute any further to it. I have one comment on the legal base: in COM document 2000/444 the Commission also proposed adding a legal base for the statute to Article 191. This was in July 2000. I cannot understand the assertion that this cannot have been discussed in the committee.
Madam President, firstly I will refer to Mr Dupuis' s speech. He said that it is the people and civil society that should decide whether a party exists or disappears. I was concerned to hear this from Mr Dupuis, because obviously it is a subject that he knows well, as his party has just disappeared from the Italian political map.
Going back to serious matters and serious speeches, I am the secretary-general of a European political party and moreover, I would like to stress, of a party that does not sit in the European Parliament. It is the only party that has its own headquarters, a small house in Brussels that is separate from the European Parliament, and funding that for the most part (more than 70%) is not dependent on the parliamentary group but on the parties that are members of our political family.
I think that today is a great day for European construction, but I would go even further: today a big step is being taken in constructing a political Europe. Because those of us who believe in a political Europe, and in my group we do, of course, believe in this, know that the parties are a fundamental part of a political union. Political areas, such as the Member States, have parties that provide cohesion: France, Spain, Italy, Germany... all have national parties.
Europe needs parties that deal with and work in the whole of the Union, and this is what will give cohesion and coherence to the European Union.
I therefore think that this Regulation is a good one and is to be welcomed, for two reasons. Firstly and obviously, because it provides rules and transparency for the functioning and funding of these very important elements for the political future of the European Union. Secondly, because of the role that these parties will play in the future. Because, Madam President, ladies and gentlemen, a political union, a Europe of 23, 25, 27 or more Member States is going to be increasingly difficult to manage. It is going to be increasingly difficult to move forward and increasingly difficult to have common opinions.
The European parties are a new instrument that can provide coherence, which can act as the backbone of this political union that we desire, in order to achieve a consensus where it would otherwise be difficult. I can imagine the different European political families meeting prior to the meetings of the European Council with 27 prime ministers and reaching consensuses that will enable the European Union to move forward with a firm step towards the future.
I do not think, Madam President, ladies and gentlemen, that we realise the importance of the step that we are taking today.
Madam President, this proposal will probably succeed as a transitional measure to regularise what is at present a flawed system of financing our fledgling political parties. I agree, however, with some of the critics who say that the proposal in front of us will not provide a lasting statute for the development of campaigning political parties, which are an essential factor should our vibrant transnational European parliamentary democracy flourish.
We are proposing one amendment that will improve the proposal, which is to grant the political parties legal personality under European Union law. To leave things as they are at present, with 15 competing national jurisdictions, will be a cause of confusion and future problems. We should sort this out now and address the other outstanding issues more seriously and more successfully once the Treaty of Nice comes into force. We also welcome the compromise amendment, which lowers the threshold for the registration of political parties from a third to a quarter, which is in the interest of both fairness and pluralism.
Madam President, first I wanted to return for a few seconds to what happened this morning. My group is slightly concerned about procedural squabbles ruining this text, which is important to us. We hope that the fact that there was a sort of forced passage this morning is not going to secure the future of this text because, for us, it is imperative to have transparent financing for these European political parties. We are well aware of what those who reject this financing mechanism are waiting for. They still prefer the system where suitcases of banknotes are handed over in the dark.
As things stand, it must be flatly stated that the report which has emerged from the Committee on Constitutional Affairs is still not acceptable. It does not really ensure transparency. The democratic threshold for accessing the financing is far too high. As for the type of financing, we are extremely disturbed to see that this text allows private companies to finance parties. Everyone is perfectly well aware of what that means too: when a company finances a party, it is hoping for advantages in return. That is called organised corruption.
We therefore hope - because there are now some very good compromise amendments on the table - that this transparency will be strengthened, and that, as my friend Andrew Duff has said, the democratic threshold will indeed be lowered, five right away, and a quarter of the Member States after Nice. Above all we hope private financing will be totally banned, because it is not our calling in the Group of the Greens/European Free Alliance to organise corruption, even if done transparently. I hereby announce that if private companies are allowed to use their money to buy political parties at European level, our group will not vote for this report at the end of the day.
The extent to which there are, or are not, to be European parties must be a matter for the peoples of Europe and, in a democratic society, this is not something in which Parliament or a Commission should get involved.
This is not, of course, about constructing European parties. It is about giving money to European parties, and that is quite a different matter. As I understand it, the problem is that there is now a grey area and that some are opting for corruption and other curious methods of obtaining money for their activities. In that case, however, we must demand that they clean up their acts. We must demand transparency, and we must demand that the existing European parties scrupulously observe rules and laws instead of cheating their way around them. Instead, a system is now being devised in which the parties themselves can put their fingers in the till. Fewer and fewer people are joining political parties. In Germany, the figure is 3%, which is certainly a very good reflection of the situation in my own country. No one joins European parties, and in that situation parties are opting to enrich themselves. It is an enormous problem we are creating. We are hugely deepening the gulf between ourselves and the people. It will be difficult to face the electorate at the next parliamentary election.
We have just had a foretaste of what we can expect if the Regulation we are debating today were to be implemented. We have seen how Parliament has voted down the minority groups in contravention of clear legal principles. It stands to reason that Article 111 of the Rules of Procedure cannot be used as this majority has used it. It is shameful that there has not been a single legal challenge arising from the fact that Parliament yesterday voted to throw out the matter and is today saying that it is of no significance. The majority decides; the majority is always right; that is the attitude. Once this Regulation has come into force, the major political parties will subsequently have some very serious problems, however. They will have problems because it stands to reason that this Regulation cannot be implemented with Article 308 as its legal basis. This is completely clear following the Court of Justice' s pronouncement of 28 March 1996. Article 308 cannot be used to alter the Treaty, but that is what in reality is being done because the Treaty of Nice, which contains the necessary legal basis, has not come into force. That is the practical situation, and I can assure all the representatives of parties which vote down the minority groups - those parties that decide here in this Chamber - that we shall do everything to contest this legal basis. We shall take steps to bring the matter before the Court of Justice in Luxembourg, and I can promise that there will be a political storm over the abuse of power of which this Regulation is an expression.
Madam President, the proposal for a regulation on the statute and financing of European political parties is both inappropriate for all the reasons I shall set out in my explanation of vote, and is also lacking a legal basis.
It is actually based on Article 308 (former Article 235) of the Treaty establishing the European Community, but that cannot be used unless there is a Community power in existence first and no such power to act has been provided for. The Court of Justice clearly established this, in its opinion of 28 March 1996 on the possibility of the Community becoming a signatory to the European Convention of Human Rights using Article 308 as the basis. It declared that the use of Article 308 in such a case was impossible, because no prior general Community power existed to define and modify fundamental rights. Consequently, in Paragraph 30 of its opinion - which I shall quote in full - the Court concludes that 'That provision (Article 308), being an integral part of an institutional system based on the principle of conferred powers, cannot serve as a basis for widening the scope of Community powers beyond the general framework created by the provisions of the Treaty as a whole and, in particular, by those that define the tasks and the activities of the Community. On any view, Article 235 cannot be used as a basis for the adoption of provisions whose effect would, in substance, be to amend the Treaty without following the procedure which it provides for that purpose.'
Today we find ourselves in precisely that scenario with the European political parties. Article 191 of the Treaty mentions them, but that only has declaratory value, because it does not entrust any mission to the Community as regards those political parties. Therefore that article can in no case serve as a point of departure for using Article 308, that is clear.
Lastly, I would add in conclusion that the reform planned in the Treaty of Nice, which seeks to create the absent legal basis, has not yet been ratified, and I hope it never will be, because it runs counter to the French constitution and the general principles of a free society, by which political parties must be free.
Madam President, Commissioner, ladies and gentlemen, the European statute on political parties, which we are debating today, is long overdue. I should therefore like to thank the Commission for helping us, together with the European parties and the groups, to close this gap in European-level legislation in this parliamentary session.
The provisions being introduced here have been national law and have applied to the national parties in all the Member States for a long time, despite varying rules. To all those who are now talking about parties I do have to say that each of us is sitting here because he was the candidate of a political party at national level. We are after all living in a multi-party democracy. Parties are not an end in themselves. They are an essential part of a functioning democracy and constitute a link between citizens, the groups and the public in the opinion-forming and decision-making process.
In approving the Regulation that we are discussing today, we are making a contribution towards strengthening European democracy, intensifying the opinion-forming process and the debate within Europe and making the national parties more European. The Regulation helps to increase transparency in respect of the funding of political work, create greater clarity, and separate group and party work, something which the European People's Party - my friend Alejandro Agag has spoken about this - has been working hard to achieve for some time already, harder than the other parties. In addition it contributes to guaranteeing the right of the European Court of Auditors to monitor the affairs of the European parties.
This Regulation is, however, also a basic prerequisite for a debate which we need to have on common electoral law and on common rules governing incompatibility for Members of Parliament in the different countries, and a prerequisite for the debate on the possibility of European parties standing in European parliamentary elections. It contributes to making the post-Nice process more democratic. We, the European People's Party (Christian Democrats) and European Democrats, want more transparency and we want to strengthen the people's Europe, instead of having more closed doors - read the Council - and secretariats. We are in favour of the right to have recourse to legal action, enshrining the Charter of Fundamental Rights as a qualitative pre-condition for parties, European parties having legal personality and putting an end to cross-financing.
Madam President, this Parliament certainly lacks neither imagination nor brutality when it comes to consolidating, underpinning and protecting the closed circuit system it christens 'democracy' . Here we are, faced with another of its innovations
Mrs Schleicher, good authors would say your text was about teratogenesis, that is, the production of monsters, a discipline in which the good Dr Frankenstein distinguished himself before you. That is what it amounts to when we are presented with a proposal to create European political parties out of nothing, and the very expression is absurd. They are not parties - they are not competing for the expression of universal suffrage which remains national in context - nor is this a matter of politics, because the only reason for this text is to let the large parliamentary groups get round a decision of the European Court of Auditors, and the whole thing is only European in the sense that it is not African or Asian.
In reality, Mrs Schleicher, the pompous name of European political party disguises a trick as old as the hills, the great lottery for the benefit of the lottery organisers or, if you prefer, a comfortable pension granted to the parliamentary groups most docile towards the institutions this Parliament is actually either responsible for controlling - like the Commission - or supposed to share decision-making power with - the Council: a pension granted by those institutions themselves. The real name for that is misappropriation of public funds.
Madam President, I feel rather like the great Blondin, just before he started out on his tightrope walk across the Niagara Falls. I have to say that my group and my delegation are opposed in principle to the regulation or financing of political parties at a European level.
We, like others in this Chamber, have deep concerns that the proposed funding for European political parties has no legal base. It follows from this that we cannot favour a legal provision for state funding of political parties at European level. State funding of European political parties is quite different, therefore, to state funding of political groups within the European Parliament. In the UK, short money, as it is known, is provided for the support of opposition parties' leadership in their parliamentary activities.
Our view also is that the Schleicher report does not follow the principles of the Nice Declaration. Article 191 of the Declaration states: "The provisions on the funding for political parties shall apply on the same basis for all these political forces represented in the European Parliament." The Schleicher report quite clearly discriminates against some of the smaller parties and groups.
Finally, as Commissioner Patten said: "This regulation is mistaken in principle, unworkable in practice and discriminatory in effect."
However, I wish to thank all the colleagues who understand that, like Europe, our group and our delegation do thrive on its differences. Nevertheless, for the reasons stated, that is why I and my British colleagues will be opposing this premature report.
In conclusion, my late grandfather, Harold Macmillan, always held the view that Members of Parliament should not be paid, because when they were paid it attracted the wrong sort of chap.
Madam President, ladies and gentlemen, we are firmly convinced that Article 191 of the Treaty establishes an important principle. I quote: "Political parties at European level are important as a factor for integration within the Union. They contribute to forming a European awareness and to expressing the political will of the citizens of the Union."
If this is the case and if the European parties are also to play the role assigned to them, then they need, in an open and transparent way, to be put on a sound and legitimate footing and to receive the necessary resources to do their work. This, in essence, is the reasoning behind the proposal for a regulation on the financing of European political parties which we are debating today.
Firstly, warm thanks go to Mrs Schleicher for her excellent work. In addition, on behalf of the Commission I should also like to thank those involved from the other committees for their proposed amendments, in particular Mr Marinho from the Committee on Legal Affairs and the Internal Market and Mr Costa Neves from the Committee on Budgets.
At this stage I should also like briefly once again to address the issue of the legal base for the proposal and, particularly with regard to yesterday's debate, emphasise once more that the Commission, as guardian of the Treaties, has obviously checked very carefully what the legal base is and can be. Article 191, as it stands in the Treaty of Maastricht, is merely declarative in nature and does not contain a specific provision which would make it possible to adopt the requisite legislation.
We understood the urgent appeal which was made to us last year in the wake of the Court of Auditors' report which criticised current practices, namely to find ways and means to establish a sound legal base. As you know, we opted for a twin-track approach. The first track, which led to success in Nice, was to incorporate a specific provision in Article 191 to make it possible in the future for a legal act on the financing of European political parties to be adopted by a qualified majority under the codecision procedure.
At the same time, we proposed interim rules on the basis of Article 308. This is a sound legal base for this proposal. We received a boost here from the political signal sent out in Nice at the highest political level. We are pleased that this Parliament's Legal Affairs Committee also supports the concept of interim rules on the basis of Article 308.
In its proposal the Commission tried to adhere to two principles. Firstly, when defining European parties we wanted to leave room for manoeuvre and make it possible for the concept to evolve. At the same time, however, we wanted to put in place minimum democratic standards and minimum requirements for European representativeness and guarantee a maximum degree of transparency in respect of financing. On the definition of European parties, allow me to say quite clearly that European parties in no way have to toe a particular European political line, but the values of democracy, the rule of law and respect for fundamental rights must be respected.
As the amendments originally submitted to the Committee on Constitutional Affairs showed, people's views on how precisely the funding principles should be implemented can diverge widely. The Commission has tried to reach a consensus and find a happy medium. I wish to comment on the most important amendments before the House. We share the view that there should be a reference to the Charter of Fundamental Rights. We also share the view that European political parties ought to have legal personality. Furthermore, we welcome the idea of greater transparency and having a high degree of transparency where private donations to parties are concerned, which means disclosure of these donations. We also think that the amendments which would allow Parliament to make facilities available to parties in return for a fee merit discussion.
Nevertheless, we do need to guarantee of course that this does not once again lead to covert party financing. The right rules need to be found for this.
On the issue of representativeness, that is the question of the number of Member States in which parties need to be represented in parliaments or have achieved a certain degree of success in elections, we believe that our proposed requirements are balanced and we stand by them. Allow me to add that the Commission made a conscious decision to have an absolute figure rather than a relative figure - so not one third or one quarter - after a lengthy discussion, because precisely because of the enlargement process this would obviously raise the question of what happens if you have different figures in one parliamentary term during the enlargement process. Would an adjustment have to be made each time? What does a quarter mean in respect of a figure of 21 or 23 Member States? This would mean that extra rules would constantly have to be dreamt up. For this reason we explicitly propose the figure five.
We thought that a procedure which was independent of Parliament for settling disputes concerning compliance with the conditions in Article 1, that is compliance with the criteria for European parties, was the most expedient. However, this is an issue for political judgment where we can defer to Parliament's position, and we could therefore accept Amendment No 13.
We cannot accept Amendment No 22 on the period of validity of the Regulation. We have particular legal or constitutional difficulties with two amendments: firstly with Amendment No 16, which would prohibit donations from publicly owned enterprises. Quite apart from the difficulties of identifying these, in the light of Article 295 we think it is difficult to justify a ban of this kind at European level from a legal point of view.
Secondly, the Commission has considerable difficulties with Amendment No 21 on penalties. We can accept the second sentence, "Monies wrongly received must be refunded." I would point out, however, that this is simply reiterating normal budget rules.
Obviously we have no objections to the principles mentioned in the first sentence, but the procedure is out of all proportion. Funds are granted by the Commission in accordance with the usual rules. Article 274 offers neither the Council nor Parliament the opportunity to intervene in the budget's penal system. The expression, "appropriate financial penalties" , which is contained in the amendment, is too imprecise and would raise legal problems.
Regarding the amendments adopted in the committee, the Commission can accept the following amendments: Amendments Nos 1, 2, 3, 5 (first sentence), 6, 7, 9, 10, 11, 12, 13, 15, 17 (in part), 18, 19, 20 and 21 (in part). As far as the amendments tabled directly in Parliament are concerned, the Commission could also accept Amendments Nos 23, 31, 32, 34, 37, 56, 58 and 62. Amendments Nos 33, 46 and 57, which concern the same issue, do - as I have said - merit discussion. However, I would refer once again to the associated risks.
Perhaps I could make one brief comment on the period of validity. The Commission has proposed that the Regulation should expire at the end of the second financial year following its entry into force. Why this temporary status? I would once again point out that this is of course also about taking advantage of the experience which we gain over the two years in the next regulation.
Party financing is a politically sensitive issue. It is precisely for this reason that it is important for us to discuss it and legislate on it with transparency and openness. The Commission hopes that we will very soon have transparent legislation of this kind. It is in the democratic interest. It is in the interests of democracy and in the interests of democracy in the Community.
Thank you for the very full information you have been kind enough to give us, Commissioner.
The debate is closed.
The vote will take place at 12 noon.
EUROJUST
The next item is the report (A5-0153/2001) by Mrs Gebhardt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Portuguese Republic, the French Republic, the Kingdom of Sweden and the Kingdom of Belgium with a view to adopting a Council decision setting up Eurojust with a view to reinforcing the fight against serious organised crime (10357/2000 - C5-0396/2000 - 2000/0817(CNS)).
Madam President, Commissioner, ladies and gentlemen, when we Members think of the Council of the European Union we are by no means always filled with a deep sense of happiness. It is not only the lack of good will; difficulties with the subject matter and different priorities also sometimes make working with the Council rather a trial.
All the more reason then for me to be glad today as rapporteur that everything has gone smoothly with Eurojust. We have acted in concert and made good progress in the fight against serious cross-border crime. I should like to express my thanks for this, in a personal capacity and on behalf of Parliament, but especially on behalf of the people who live in the European Union. If Eurojust starts work at the beginning of 2002 and supersedes the provisional unit to combat serious forms of organised cross-border crime, the public will have reason to be glad. This is because Europe will then have moved considerably closer to being an area of freedom, security and justice.
The public also expect this of us, and I am convinced that they even have a right to it. That is why I should like to thank warmly colleagues in the committee who have helped to improve the Council initiative and make it more tangible. By so doing we want to create a judicial coordination unit which is as effective as possible and which works closely with the institutional partners, such as Europol, and the European Judicial Network. I would ask Parliament to vote in favour of the amendments and additions to the Council proposal which are necessary to achieve this. Allow me to give just a few examples from the Eurojust proposal where the hand of the European Parliament is visible.
Firstly, the extended and clear-cut list of Eurojust's areas of competence is very important. It incorporates the essential features of my ideal of a European public prosecutor and goes far beyond the minimal concept occasionally put forward, which is based on the belief that it is quite sufficient to protect the financial interests of the European Union. From the public's point of view if we had adopted this minimal concept we would definitely not have gone far enough.
We need to vigorously tackle all forms of crime which the people of Europe, not without reason, fear today. The fight must target cross-border fraud, corruption and crimes against the financial interests of the European Community just as much as computer crime. Money launderers must feel just as vulnerable as polluters. Of course Eurojust's general responsibilities must also include all of the other forms of crime and offences in respect of which Europol, as a police authority, is competent to act, including such dreadful crimes as trafficking in human beings or terrorist acts, which we have to read about every day in the newspaper.
Secondly, we have added a recital on data protection. In my view this was also absolutely essential because the rule of law does not cease to apply in the fight against international and organised crime. This means that Eurojust must also submit to strict rules on data protection when pursuing all of its investigative activities. When collecting, processing and using personal data the international rules of the Council of Europe and the individual rules of the Member States apply equally in each case. Rules on data protection must also be observed unreservedly when personal data are exchanged.
Thirdly, we want to ensure that Eurojust is able to work as flexibly as it possibly can. This is a fundamental prerequisite for success. Direct and uncomplicated contact between those involved is particularly important. That is why we have deleted the national correspondents from the proposal and removed anything which might foster the growth of bureaucratic hurdles.
In conclusion, allow me to say that the Belgian government has announced that it wishes to complete the preparations for the definitive Eurojust unit during its presidency. With this undertaking and the agreement of Parliament on my report - which I earnestly request - Europe is striking a powerful blow against international crime.
Madam President, ladies and gentlemen, one and a half years have passed since the Tampere Council decided to set up Eurojust as a European coordination unit for criminal prosecution authorities and public prosecutors. This is a relatively short period of time if you compare progress in other areas of European policy. In Parliament we have been very positive towards this rapid progress and have taken an active interest in it. After Europol, the creation of Eurojust is a further important step towards combating organised cross-border crime in Europe more effectively.
The first step in the judicial area, namely setting up the European Judicial Network, has already been a success. With the help of this network, for example, the public prosecutor in the German town of Celle was, within the space of a few hours, able to deploy an undercover detective from Belgian customs and, together with public prosecutors from another country, carry out an observation operation in a third country, again within the space of a few hours. Thus many an opportunity to give mutual assistance - which was supposed forgotten - has been made to bear fruit. Problems remained, however, for example with interpreting conventions on mutual assistance, criminal law and criminal proceedings and with the division of responsibilities.
To compound matters there were communication problems because of the natural language barriers. With Eurojust these obstacles should now be surmounted. Eurojust has, first and foremost, a clearing function. The officials are to draft comparisons of laws, resolve bilateral disputes over the application and interpretation of conventions on mutual assistance, set priorities for fighting crime in Europe and monitor current transnational criminal prosecution measures.
In the future, Eurojust will also have to keep lists of transnational investigations and be in a position to pass on this information; it will have to act as a registration point for information on serious offences and plan, coordinate and run training and development programmes. Through Eurojust, the national prosecution authorities will have access to reliable legal advice - without encountering language difficulties - and will be able to resolve transnational disputes.
I should like to express my warm thanks to the rapporteur, Mrs Gebhardt, for drafting Parliament's opinion, which is now to be put to the vote, and for the good level of cooperation. Alongside her amendments, there is one further amendment in particular to which I attach great importance. Until now, the judicial network has been a body without a head. If we are now setting up Eurojust to be the missing head then we are also obliged to provide shared nerve fibres, without which body and head will not function together. Eurojust and the European Judicial Network should not stand alongside each other or only enter loosely into contact with each other; they need to be bound together in one unit. This can be achieved by using the already existing contact points of the European Judicial Network instead of the proposed national correspondents for Eurojust. Only in this way can a superfluous juxtaposition of two systems with the same area of responsibility be avoided in the long term.
This is one of the ideas which our proposals contain. I should like to ask the Council to take account of these in its considerations. Then Eurojust really will be a success and make a contribution to the people of Europe living in greater security.
Madam President, the construction of the European Union as an area of freedom, security and justice is making steady progress and growing day by day, although rather more slowly than some of us would like. Today we are discussing two important segments of judicial cooperation in criminal matters. The more important is precisely the creation of Eurojust, which has already been started off with the setting up of the provisional unit, which has prepared the ground for the definitive body.
The European Parliament will, I hope, approve the excellent report by Mrs Gebhardt and hence the proposed amendments intended to strengthen the role and effectiveness of Eurojust. They do in fact indicate its duties and the scope of its competencies in a broad enough way to avoid difficulties and uncertainties in its actions and thus to be able to better ensure the security of the citizens. They set out better the guarantees that fundamental rights will be respected, especially with regard to the right to a defence and the confidentiality of personal data, and not least they ensure the autonomy and independence of the body, as behoves its nature as a judicial body.
More effective judicial cooperation in criminal matters is a crucial element of the area of freedom, security and justice in order to face the challenge of crime in an area of free movement. However, in order to establish this cooperation in concrete form, the complexity of the procedures makes me hope yet again that in the next Treaty on the Union this matter too will finally become a Community matter, on a par with civil judicial cooperation, by means of the communitisation of the third pillar.
Madam President, history will show that decisions to set up networks are more important than many other decisions we take. That also applies, for example, to the network of consumer ombudsmen.
We see that we can all cooperate. We shall bring about practical results. As previous speakers have pointed out, it is important that the rules relating to personal protection are respected. I also want, however, to highlight an idea which Mr Watson has presented, namely that similar cooperation should be organised for those who have been accused and require a defence, so that everyone is operating on a level playing field.
Our group fully supports the view that environmental crimes should be added to those crimes that are to be covered by this proposal. Unfortunately, we know that deliberate oil emissions are a significantly greater source of pollution than accidents. It is extremely rare for prosecutors to deal with these crimes. We therefore need Eurojust for cooperation in connection, for example, with my cherished Baltic.
Our group has tabled Amendment 28 because we have to respect the different ways in which preliminary investigations are organised. In certain countries, such as my own, the prosecuting authority is, in part, dissociated from the preliminary investigation. That must be respected, as it also was in the Tampere conclusions, which are the basis for our decision and discussion today.
Madam President, ladies and gentlemen, faced with the continual increase in organised crime, the European Union has stepped up its initiatives to reinforce the fight against criminal organisations and improve cooperation between investigating and prosecuting authorities.
The Tampere Summit provided new perspectives for this cooperation between police and judiciary, long regarded as the poor relation of European unification. Eurojust, made up of public prosecutors, magistrates and police liaison officers, has become the object of everyone' s attention.
How, though, can we envisage effective operation of a unit which could become the future European public prosecutor' s office without prior harmonisation of Member States' legislation and a basic rapprochement of their procedures? The purpose, for the Member States, is surely to achieve the highest possible standards, at the same time providing sufficient procedural guarantees and effective justice for all citizens, while respecting human rights, including the right to a defence.
Yet, we have to recognise that today we are dealing with a body which is not subject to any European Parliament control. More serious still is the lack of all jurisdiction of the Court of Justice of the European Communities, in accordance with Article 35 of the Treaty.
Another point to bear in mind concerns the processing of the data that the unit is responsible for. Eurojust will also have the task of collating information from police records, police reports and Member States' registers. This gives rise to a few questions. What protection will be provided for this information? Who can access and use it? What right of reply and defence, indeed of correction of incorrect or out-of-date data is there?
That is the purpose of my amendments, on which our support for this report will depend. It is true, the European Union needs a supranational judicial structure to coordinate and enhance public action across the whole of European Union territory. The stakes are as high as they can be. That presupposes a willingness to implement a common crime policy which will go hand in hand with a minimum of national sovereignty being abandoned, whether the Member States want it or not.
Eurojust is about giving Europol a real judicial partner. Its whole effectiveness will depend on the complementarity of the added value that the unit will be capable of bringing to the other players in the judicial and police worlds. So, what use is it to establish supranational structures? Why ensure complex coordination between different countries to centralise an investigation if the judge in charge of the case does not have the resources to complete his investigation or secure conviction of the people charged?
To sum up, rather than having an endless epilogue on the possible powers of a real European party, surely it would be better to make a real decision on a structure which would distinguish itself by its rapidity, effectiveness, and availability to the citizens of Europe while giving them full guarantees.
Mr President, the report considers that creating this overly centralised and authoritarian structure called Eurojust will give added value. This is an institution with public prosecutors and judges from the Member States with the widest independent powers to prosecute and conduct investigations into so-called 'serious cross-border crimes' , not that these crimes are described anywhere. It is an institution which will be able to circumvent national authorities in order to react instantly, which will be able to pluck a case from one Member State and give it - one wonders on the basis of what criteria - to another Member State. The right hand of Eurojust will be the Schengen system and Europol, which is promoted to the status of institutional partner. Provision is also made for the European judicial network to be maintained, while Eurojust will create its own database, that is, there will be four networks with sensitive personal data for the criminal records, four means of filing information on citizens and anyone who enters the portal of the authoritarian fortress called the European Union.
The much-vaunted operational independence of the justice system, which civil democracy was so proud of, has been sidelined. Eurojust and the future European public prosecutor are the finishing touches to a suffocatingly centralised, unaccountable, nightmarish structure for each and every citizen and, more importantly, for the grass-roots movement.
As we watch the European Union march towards unification, we note the trend towards full liberalisation of the market on the one hand, that is, the complete unaccountability of the monopolies in their quest for profit, and the authoritarian centralisation of institutions, the growing militarism of the European Union and suppression, on the other. The people of the European Union must reverse this march and they will. This is clear from events in my country, where the grass-roots movement and democratic powers in general have rallied and are resolutely opposing the new authoritarian and anti-democratic law on demonstrations which the government is currently trying to push through the Greek parliament.
Madam President, for too long the European Union has had its hands tied when it comes to fighting organised crime. In approving the setting-up of Eurojust, I believe we would be adding a new weapon to take on Europe's criminal organisations. Organised crime in Europe has been at least ten steps ahead of us, taking advantage of weaknesses in our legal and economic systems. These criminals are experts in exploiting legal provisions and jurisdictions and they have taken full advantage of our open market. The European Union must no longer be a soft touch for serious crime. Traditional enforcement measures are no longer enough. National prevention measures must be complemented, where necessary, by appropriate action at Community level.
This initiative specifies that it should include trafficking in human beings, and I wish to insist that this should also include the smuggling of illegal immigrants, prostitution rings and the sexual exploitation of children. In addition, we are talking about competence for dealing with acts of terrorism, protection of the euro, computer crime and protection of financial interests of the EU. It also extends to the laundering of proceeds of crime. Today in Brussels the EU Forum on Organised Crime is holding its first meeting. The Commission must keep us and the public informed of the results of such meetings.
Let us make it a general rule that all relevant EU policies will incorporate a crime prevention element. Let us make it known that the EU programme against social exclusion can be matched by the crime prevention strategy. Let us make it known that the Regional Fund can contribute to the national programmes, supporting initiatives to fight and prevent crime. Let us make it known that the Community's cooperation and assistance policies and programmes already extensively incorporate the fight against crime. Let us ensure that all new legislation is crime-proof and existing legislation is evaluated.
Our group will be supporting this report.
Madam President, first I would like to congratulate you in that position, and assure you that, as usual, I will be speaking on behalf of the radical Members of the Technical Group of Independent Members.
My friends and I have studied the issue of Eurojust in depth and frankly it deserves to be called 'Euro Saint-Just' instead, in view of the way this matter has come before us. I am told Saint-Just was a good lawyer too. Eurojust raises many questions, so I am glad Commissioner Vitorino is here.
Nice clearly rejected the principle of an independent public prosecutor. The countries do not want it, for all sorts of reasons. A prosecution system cannot be developed without at the same time developing a defence system, a data protection system, and a rights guarantee system. A bureaucracy will be created which will try to ask governments for criminal proceedings, when criminal proceedings are reserved for the judiciary. The rules on that vary from one country to another. In our country criminal proceedings are obligatory, but that is not the case in others. These are complex matters which, in my opinion, are not going to be improved by this 'Euro Saint-Just' which seems to me to be a bit like holding the inquisition at European level, if we do not build a parallel system of control and legality.
Furthermore, Commissioner, it makes me wonder when I think of the circumstances in which some countries have nominated their representatives - my country, for instance, which nominated Mr Caselli, in violation of rules laid down by the judiciary itself. It makes me wonder when my country sends you the procurator of Palermo, who brought charges against Mr Andreotti, Mr Muzotto and Mr Contrada, who has tried five cases on the basis of the revelations of penitents, and who lost five cases out of five - the people he charged were acquitted in court. I wonder where we will end up if these methods are exported to Europe. For pity' s sake, let us reject this 'Euro Saint-Just' .
Madam President, Commissioner, ladies and gentlemen, international organised crime accounts for 10% of world trade, and a large proportion of it is in the European Union. If the statistics are correct, developments in the crime sector are extremely alarming because in the European Union 30% of crime is already classified as international organised crime.
In the light of this trend we have to ask ourselves whether the border-free European Union is actually taking advantage of all the opportunities it has to take action against this organised crime. Where police cooperation is concerned we can say that substantial progress has been made. We have Europol, and Europol is working extremely successfully to fight crime.
In the field of judicial cooperation, however, we must unfortunately note that here cooperation is still in its infancy. With Eurojust we now have a new instrument which will become operational in 2002 and will represent decisive progress in cooperation between the judicial authorities. In principle, then, Eurojust works like Europol. It coordinates the criminal prosecution authorities in the fight against organised crime.
What we must hope is that cooperation with existing units, with the judicial network and with Europol, works and that duplicate investigations are avoided.
I would congratulate the rapporteur. There is only one point on which I disagree with her. She has proposed that Luxembourg should be the seat. As an Austrian, who also knows that the enlargement of the European Union is at hand - and welcomes it - and that Vienna is moving closer to the heart of the European Union, I would make a counter-proposal and propose not Luxembourg but Vienna as the seat of this authority.
Madam President, ladies and gentlemen, the initiatives adopted within the framework of the creation of a European area of freedom, security and justice have made this major political objective of the Union one of the most dynamic vectors for the broadening and deepening of European integration. As regards the area of freedom, security and justice, the creation of a Eurojust unit in the field is certainly a most promising leap forward. Eurojust is facing and trying to find an answer to one of the most serious, pressing threats to the rule of law: transnational organised crime, which is estimated to be worth a frightening amount in the world economy and, of necessity, in the European economy too. The nation states have shown abundant signs that the legal mechanisms they have are insufficient to tackle organised crime in a satisfactory way. Here, then, the European Union will have exceptional scope for affirming the principle of subsidiarity, for Eurojust is the democracies' necessary, indispensable response to the scourge of organised crime. Such crime has accompanied the growing interdependence of economies and technological developments, exploiting the weaknesses in national legal systems which turn their backs on each other, impotent victims of an anachronistic pretension to self-sufficiency.
Eurojust and the inevitable European public prosecution service of the future confirm that European integration is a necessity for citizenship, a tangible response to tangible problems affecting the ordinary citizen. It is on the success of all the concerted action at judicial and police level that the future confidence of societies in their democratic institutions will largely depend. Eurojust will help preserve the effectiveness and prestige of these institutions and will render a great service to the rule of law.
Information, cooperation and joint coordination measures are the key to a new push forward in the fight against money laundering, the trafficking of human beings, environmental crimes, forgery and other serious offences. The proposed college is an innovative instrument essential to the pursuit of these objectives. However, for the rule of law to be strengthened as we would like with the creation of this important instrument of judicial cooperation, it is important that procedural guarantees, so important in domestic law, should also be worked into the operation of the Eurojust system so that the fundamental rights that these guarantees aim to preserve do not end up being diminished. In conclusion, I congratulate the rapporteur on the thoroughness and quality of her report and, in particular, on the sense of balance which inspired the proposed amendments.
Mr President, Commissioner, ladies and gentlemen, first of all, a word of congratulation to Mrs Gebhardt on her excellent work and also to Mr von Boettcher, who was the PPE-DE shadow rapporteur. We are aware of the enormous proportions that organised and cross-border crime has reached, requiring swift, common and concerted action particularly in the fight against terrorism, drug trafficking, child pornography, the trafficking of people, forgery of the euro, computer crime and money laundering.
On the subject of Eurojust, I have four things to say: first, we should be pleased to be making progress in this matter. When the European Parliament gave its opinion on the provisional unit in November last year, we made a clear recommendation that the creation of this unit should not be a pretext for undesirably delaying the setting-up of Eurojust.
Secondly, we are taking one more step towards the creation of the Area of Freedom, Security and Justice. The Tampere decisions are moving ahead, making their way. Step by step, we are constructing a citizens' Europe, with the Commission scoreboard, respecting the role of Parliament and with an initiative shared between the Commission and the Member States. Commissioner António Vitorino knows full well, however, that we have found more to our taste in his initiative than we have at times in the Member States' initiative, as regards its coherence and comprehensive view.
Thirdly, we are honouring the values of our civilisation, the principles of the rule of law: in Commissioner Vitorino' s fortunate expression, Eurojust is the judicial counterpart of Europol. Eurojust is to operate with appreciable independent status. Its annual report is to be placed not only before the Council but also before the Commission and Parliament.
Fourthly and lastly, data protection. Parliament has already drawn attention to this issue: Eurojust will have to cooperate with Europol, with the European judicial network, with OLAF and with the Schengen information system, in addition to benefiting from crime information supplied by the Member States. It is particularly important to find a solution that is balanced between guaranteeing and safeguarding citizens' rights and freedoms, on the one hand, and the instruments needed to fight crime on the other. It is also always worth emphasising, when talking about the Community institutions, that we must make every effort to avoid any duplication of tasks or conflict of competencies.
Madam President, ladies and gentlemen, I shall be extremely brief so as not to delay voting time. The Commission shares the overall view that Mrs Gebhardt presents regarding the Eurojust report and would like to congratulate her on the excellent job she has done. Above all, we stress the importance of finding suitable solutions for the relationship between Eurojust and the European Judicial Network, which has made a very important contribution to the development of judicial cooperation at European level, as well as defining the conditions under which the Commission itself and Europol can be associated with the work of Eurojust.
At this stage, the Eurojust unit has no powers to take operational decisions or to promote investigations as such or to take cases to court. Obviously, however, the natural course of evolution for Eurojust will be to arrive at this higher stage of judicial cooperation. Hence the importance of the ideas set out by Mrs Gebhardt, which the Commission recognises, regarding guarantees of a defence for the accused, the rules on data protection and global issues of safeguarding citizens' fundamental rights. We all believe that the Charter of Fundamental Rights of the European Union is an important guide in the adoption of these solutions.
We agree with the suggestions made by Mrs Gebhardt, but there is just one point upon which I should like to express a reservation. One has to be very careful when defining the competence of Eurojust with regard to crime affecting the protection of the financial interests of the Communities. We feel it would be preferable to speak of competence in matters of economic and financial crime. One of the most sensitive questions is the relationship between Eurojust and OLAF. OLAF has competencies within the first pillar; Eurojust falls within the specific intergovernmental context of the third pillar; therefore we feel it would be best to avoid giving the idea that Eurojust always has to be involved in cases where OLAF takes the initiative to safeguard the protection of the Community' s financial interests. Thus, we feel it is very important to specify their different scopes.
Finally, Madam President, with regard to the imaginative and creative figure of speech used by Mr Dell' Alba, who called Eurojust 'Euro Saint Just' , I have to say that, for my part, I believe Eurojust is not an instrument of justice for saints: it is an instrument of justice for human beings. Aware of the difficulties, and even some risks, I say that, like any human endeavour, it is imperfect. It is not a holy office; on the contrary, it is a first step towards guaranteeing the protection of fundamental rights and fighting crime at European level. Not perfect, but an essential first step. That is why I hope the House will support Mrs Gebhardt' s report.
Thank you, Commissioner.
The debate is closed.
The vote will take place in a moment.
Thank you very much Madam President. As you know, I was in the Chair yesterday when the Turkish demonstrators broke into the Chamber. It is not my intention in any way to delay the votes or to re-open the debate we had this morning, but I think it appropriate to place on record my thanks to the ushers for their very efficient and prompt handling of the situation. I think their professionalism in the situation deserves much credit.
Thank you for that statement, Mr Martin, which we are very pleased to note.
I ask for your permission to take up a minute of Parliament' s time to remind you that seven Portuguese citizens are still being held captive in the enclave of Cabinda, a territory situated to the north of Angola and incorporated into that African country. They are citizens who were working in Cabinda for Portuguese companies and were therefore totally uninvolved in the independence conflict which has been going on there for decades.
Madam President, two of these hostages have been held for practically a year, I repeat, a year in captivity, and the other five for more than two months! The little news that reaches us indicates that the Angolan authorities are currently placing enormous military pressure on the territory and, in a parallel move, recently ordered the expulsion of all foreign journalists. We therefore do not know what is happening there, and there is a total lack of impartial witnesses in the field. Naturally we fear for the safety or even the lives of the hostages. The seriousness of the matter led me to write to the Council myself recently, to ask Mr Javier Solana to intervene. He would certainly have the opportunity to create favourable conditions for our compatriots to be set free, the primary objective of this speech. As I asked in my letter, Madam President - I ask you to make every effort within your competencies and to exert all possible diplomatic pressure on the kidnappers and the Angolan authorities so as to create a situation in which the seven hostages can be set free.
Mr Queiró, we have understood your message very well. For my part, I am going to see what I can do to throw light on that situation which is indeed absolutely tragic. However, it is 12.20 p.m. and we have an enormous amount of votes. All the same, we have certainly heard your message.
VOTE
Madam President, I realised just now that this question, which was set aside by the vote in this House yesterday, pursuant to Rule 143, and removed from the agenda by a motion of inadmissibility, had been reintroduced pursuant to Rule 111(2). Now Rule 111(2), explicitly states that the agenda can be altered by application of Rule 143, which has taken place, or on a proposal from the President, in other words you, Madam President. The word 'or' , however, clearly denotes, in law, an alternative. In other words, if the agenda was altered by application of Rule 143, it cannot be altered again, quite obviously, by a proposal from the President. That is the reason why I have the strongest reservations about the legality of the vote which is about to take place, with many Members prevented from taking part in the debate. I think the Court of Justice should rule on this matter and I have no doubt that once again, Madam President, it will, sadly, reveal your rather light approach to your responsibilities.
Before the vote on Amendment No 12:
Madam President, I would ask, pursuant to Rule 130 Paragraph 3 of the Rules of Procedure, that of the three amendments on the table the committee's amendment be put to the vote first: a split vote has been requested here and I would ask that this request be taken into account. Please put Amendment No 12 to the vote first and then the others.
After the vote on Amendment No 54:
Madam President, I should like to ask you to put Amendment No 63 to the vote first. It is a compromise amendment from the PSE, Liberal and Green Groups. A new situation has arisen. Now the parties are only required to be represented in a quarter of the Member States. It would be more logical to put this to the vote first and only then the Commission proposal.
Before the vote on Amendment No 46:
Madam President, may I suggest to you that the adoption of Amendment No 46, does not mean Amendment No 47 falls. In my group' s view, it constitutes a wholly useful complement and is in no way opposed to the wording of Article 46.
Quite.
We have just adopted Amendment No 17, that is clear. Amendment No 46, on the other hand, falls, and No 47 is also compatible.
(Parliament adopted the legislative resolution)
Report (A5-0153/2001) by Mrs Gebhardt, on behalf of Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Portuguese Republic, the French Republic, the Kingdom of Sweden and the Kingdom of Belgium with a view to adopting a Council decision setting up Eurojust with a view to reinforcing the fight against serious organised crime (10357/2000 - C5-0396/2000 - 2000/0817(CNS)) Before the vote on Amendment No 28:
Madam President, I have checked the documents again and established that we already voted on the issue addressed in Amendment No 28 when we voted on Amendment No 7. For that reason this amendment is redundant. I would imagine that we will be able to discuss the quite specific problem which is the subject of this amendment with the Council at a later stage.
(Parliament adopted the legislative resolution)
Joint motion for a resolution on the situation in the Middle East
(Parliament adopted the resolution)
Joint motion for a resolution on transatlantic relations
(Parliament rejected the motion for a resolution)
Joint motion for a resolution on the state of transatlantic dialogue
(Parliament adopted the resolution)
Report (A5-0147/2001) by Mr Cercas, on behalf of Committee on Employment and Social Affairs, on the Commission communication on The Future Evolution of Social Protection from a Long-Term Point of View: Safe and Sustainable Pensions (COM(2000) 622 - C5­0011/2001 - 2001/2003(COS))
(Parliament adopted the resolution)
Report (A5-0114/2001) by Mr Casaca, on behalf of the Committee on Budgetary Control on the European Court of Auditors' Special Report 11/2000 on the support scheme for olive oil, accompanied by the Commission' s replies [C5­0009/2001 - 2001/2001(COS)]
(Parliament adopted the resolution)
Report (A5-0166/2001) by Mrs Buitenweg, on behalf of the Committee on Budgets, on the estimates of revenue and expenditure of the European Parliament for the financial year 2002 (2001/2062(BUD))
(Parliament adopted the resolution)
Thank you, Madam President, I just wanted to say, in accordance with the customs of this House and the recommendations of the Quaestors, that, in line with the legal position expressed just now, my colleagues and I would not be participating in the final vote of the Schleicher report. There, that was very simple, that was nothing much, and I will add just one small comment. Madam President, do not be afraid of us, do not be afraid to give us the floor, we will only take it to refer to the rules and conform to the customs of this House. All in all, we are not nearly as nasty as people say we are.
Mr Gollnisch, I note that it is also an explanation of vote, really. So you are quite entitled to present it now.
Thank you, Madam President, for giving me the floor after suggesting that the audience leave the Chamber.
I want to make a comment, invoking the Rules, on the way you personally have been presiding over the sittings for two days now, on the Schleicher report, on the vote on Strasbourg yesterday, when you caught us on the hop as you very well know, and on the way you decide who to call, for example, refusing the floor just now to the excellent Mr Gollnisch. I challenge the way you carry out your role as President and I would inform you that we, I and some of my colleagues, will be sending you an open letter on the matter, for which we shall be ensuring wide publication in the French press. Thank you very much, Madam President.
Fine, I do not think I need to respond to those remarks. I am delighted that you are planning a letter, and I shall make it a duty and a pleasure to answer it point by point, Mr Coûteaux, particularly about catching you on the hop for the vote yesterday. I think everyone can testify that the way that vote took place was perfectly objective. It is not my fault if you were not at the sitting at the time of the vote. I do apologise! Mrs Doyle presented a procedural motion, and we waited some time. I can understand your being embarrassed, Mr Coûteaux. This is all rather stupid, really! Of course I understand your embarrassment as a Frenchman, but that is not my business. I am the President of the European Parliament. I do entirely understand your embarrassment, Mr Coûteaux, believe me.
EXPLANATIONS OF VOTE - Figueiredo report (A5-0155/2001)
Madam President, the document by Mrs Figueiredo is very important. Combating and overcoming poverty in Europe is certainly a goal that nobody in the world has yet managed to achieve. Will Europe succeed? I really hope so, for the sake of all the poor people in Europe, among whom there are unfortunately many pensioners. If we succeed, then it will be said that in Europe there are three fairy godmothers for the poorest citizens: the President of Parliament, Nicole Fontaine, who represents us all; Commissioner Anna Diamantopoulou, who proposed this programme; and Mrs Ilda Figueiredo, who has carried it through to completion.
Mrs Ilda Figueiredo's report on the programme to combat social exclusion deserves our support. In fact, cooperation must be encouraged in order to make it possible for the European Union and the Member States to fight against social exclusion and to eradicate poverty - social realities still unfortunately deeply affecting some Member States, such as my own, Portugal - in accordance with qualitative and quantitative targets to be agreed by the Council and Parliament. The Commission is to provide Parliament and the Council with information on the progress made within this programme annually. Encouraging dialogue with our partners in this area at European, national and regional levels so as to combat poverty and social exclusion more effectively, and maximising financial support for innovative projects with a European added value are determining factors for its success. In order to give full practical effect to the programme, providing for field inspections, the involvement of those suffering from social exclusion and poverty and funding for operations carried out by NGOs, it is essential to raise the reference amount to 100 million euro, including technical and administrative expenditure. Core funding for key European networks involved in these actions should also be considered.
The preparation of an annual Round Table Conference of the European Union on social exclusion, organised in close collaboration with the Presidency of the Council of the Union and in consultation with all the actors concerned, is another essential initiative.
Finally, I should like to alert you to the insufficiency of the NGO financial control mechanisms, which will require closer supervision to ensure the strict and judicious application of public funds.
The European Commission' s proposal, which is the subject of the report we have discussed today, aims to establish a programme of Community action to support and encourage cooperation between Member States to combat social exclusion.
The aim of this programme is to encourage the Member States to combine their efforts to combat poverty and social exclusion in Europe in a framework of open coordination. To be more effective, this coordination must be based on national action plans to combat exclusion, with guidelines established at European level.
The European Parliament examined this text at first reading in November last year under the French Presidency, which promoted a number of social affairs initiatives and was intent on making the fight against poverty a priority on the European social agenda.
The Council' s common position fully or partially incorporates 25 of the 47 amendments adopted by Parliament during the sitting of 16 November 2000, while the Commission accepted 31 amendments.
To my great regret, the Council has rejected some of the most important amendments. It has rejected the reference to the revised Social Charter (1996) of the Council of Europe, to which the Charter of Fundamental Rights of the European Union must now be added. It does not want to retain the 90% funding for the activities to be carried out by the NGOs under the programme to combat poverty and social exclusion, bearing in mind that the same level of support has already been approved for the programme to combat discrimination.
The funding of the programme also represents a stumbling block. Believing that resources on a par with ambition are needed, the European Parliament hoped to increase the budgetary envelope from EUR 70 million to EUR 100 million, but in vain! Just as questionable is the refusal to involve the European Parliament explicitly in the monitoring of the programme.
I have naturally voted in favour of the amendments seeking to reinstate the provisions which were not endorsed by the Council and/or the Commission. Indeed, I think the programme ought to be as determined as possible. It should be an instrument for promoting equality of opportunity amongst all men and women, and send a strong political signal from the European Union. Just because our statistics for growth and employment are satisfactory overall, that is no reason to forget that far too many people still live on the margins of society.
The main focus of this report relates to supporting greater cooperation between the fifteen Member States of the European Union to combat social exclusion. I believe it is very important that we all work together in a spirit of cooperation so as to ensure that the problems of social exclusion are solved within our community.
In this regard I fully welcome the setting up of the new Social Protection Committee which is included as one of the changes within the Treaty of Nice. A Programme of Community Action to combat social exclusion must be fully supported. The European Union is economically strong, but there are still key social problems in many rural and urban areas.
The fact of the matter is that long-term unemployment and youth unemployment is quite concentrated in particular areas within the European Union. It is in fact concentrated in many specific blackspots. Putting in place initiatives to solve social exclusion and to give opportunities for the disadvantaged in our society must be a central policy of any government within the E.U.
The principle underpinning this new Community Action Programme is to create an open method of coordination between the Member States to help eradicate poverty and social exclusion. This will be achieved by setting specific objectives to be integrated into National Action Plans and to implement policies to promote equal opportunities.
The implementation of the Social Policy Action Programme 2000-2005 as published by the Commission will also help in combating social exclusion. Particular emphasis will be placed on setting up schemes to help the long-term unemployed as well as to help early school leavers. There will also be continued national support for local job creation programmes under the principle of subsidiarity. There will also be improved coordination of policy programmes in the area of the Information Society, modern telecommunications services and Internet-related activities.
We do not want to build a two-tier Europe, or a Europe of the haves and have nots. It is very important that education and training opportunities are given to those without skills. It is equally important to give retraining opportunities to those in the existing workplace. Partnership is the key at all times and consultation between all interested parties is very important if the problem of social exclusion is to be solved sooner rather than later.
- My group is happy to support the Figueiredo report, and congratulates the rapporteur on her dedicated approach to the issue.
We feel that the higher amount of funding proposed is essential if we are to be able to do serious work in tackling social exclusion and poverty. It is obvious that the current economic system is not delivering an adequate standard of living for many people within the EU, and before we push applicant countries in the same direction we have to know what we can do that is more effective in meeting people's needs. It is clear that we have a considerable number of working poor and people who will not be able to work at all, or work full-time and we need to see what can be done to ensure that they have an adequate income and other opportunities which allow them to participate in society. We cannot assume that work is the only activity that implies that you are a worthy citizen.
Young people, those from minority ethnic groups, the elderly, people with disabilities, the homeless, the mentally ill and many others find themselves excluded in our societies in many different ways.
Therefore, we support the rapporteur's view that there is a need for a wider body to evaluate the working of the action programme. We reject the view that only Member State governments should evaluate their own choices of research and other activities. They are not the poor and socially-excluded, so there is a role for civil society being involved in the evaluation to help ensure that the Commission and Member States are on the right lines in their approach and to provide greater transparency.
Members of the European Parliament represent many of the poor and socially-excluded and also have valuable experience to bring to any evaluation. It is essential that we are given this opportunity.
Ferber report (A5-0138/2001)
This, Madam President, is an adjustment of the budget for the systems and administrative organisation of the European security and defence policy.
General White, an Englishman, of the future European rapid reaction force, meets Captain Rossi, an Italian. They are both veterans and pensioners of the future European force. 'How are you?' asks the captain. 'Fine, and you?' answers the general. 'Not so good,' says the Italian. 'Why?' 'Because my pension is too low,' says the Italian captain. 'But no,' continues the Englishman, 'my pension is quite high, actually.' 'How much is it? Oh, three times as much as mine! But how come the pensions of generals who have served in the European reaction force are so different? Let us remember to tell Mr Fatuzzo to bring up the fact that it would be good if pay and pensions in the future European army were the same for everyone.'
The Draft Supplementary and Amending Budget (SAB) 2/2001 presented by the Council aims to continue and to speed up the development of the common European security and defence policy (ESDP) by setting up three new directorates within the General Secretariat of the Council, recruiting 51 staff, paying daily allowances for military experts and purchasing telecommunications and data protection equipment. In this way, the ESDP management structures will be created, helping speed up the militarisation of the European Union, a process we reject and which is sufficient justification in itself for rejecting the current SAB and the Ferber report. Besides, Mr Ferber not only fails to question this process but he also 'welcomes the Council' s decision to launch with this SAB a new European defence policy' and also 'regrets that this policy is not more integrated in the first pillar' .
There are also, however, institutional and technical issues to examine. Firstly, the entering of this operating expenditure as administrative expenditure of the Council both confuses the nature of the expenditure and removes the possibility of democratic control over it, specifically by Parliament, which, in practice, is thus giving up its budgetary power. However, in addition to the issues of democracy and transparency, there is increased pressure on the ceiling for expenditure under heading 5 - administrative expenditure - at a time when the European Union is preparing for enlargement. The motion for rejection tabled by the Group of the Greens only deals with these last two issues but essentially accepts the position of the Ferber report, without commenting on the basic issues of the ESDP. We cannot, therefore, vote in favour of this rejection.
Schleicher report (A5-0167/2001)
Madam President, the Pensioners' Party, represented by me in this House, has voted in favour of the statute and financing of European political parties. I am convinced, as Mr Maaten said in the report he described for us when he spoke on behalf of the Liberal Group, that Europe is also and most of all constructed through the European political parties. In my opinion, it would be appropriate if the European political parties took part in national elections, rather than having national political parties take part in European elections. Europe is being constructed by beginning to construct European centres for doing politics. As long as we have national parties, we will never have a Europe. I hope, therefore, that there will soon be a register for European elections, with at least ten per cent of us elected at a European level.
Madam President, the Treaty on European Union and the Charter of Fundamental Rights recognise the importance of and need for political parties at European level in order to promote integration.
I think, however, that the requirement to have representation in at least five Member States, that is in 33% of them, in order to obtain funding, is excessively restrictive and gives the impression of wanting to close the doors to new ideas and new ways of understanding politics.
What would happen if, within a Member State, a party were required to obtain parliamentary representation in 33% of the constituencies in order to be considered an established party with the right to a presence and to public resources and funding?
Firstly, many of the parties from Federal States and regions could not get into the State parliaments, and we would therefore have less democracy, less integration and less Europe.
The same applies to European parties. If we want to promote integration and the shaping of the broadest political awareness and will, we have to decrease this limit and immediately make representation in three Member States sufficient to be considered a European party. Moreover, the small parties of today could be the big parties of tomorrow. We should not close the doors on the future.
Through this vote the large parties have tried to snatch the contributors' money to finance themselves. We are not, in principle, against the public financing of parties; but we are against this form of discrimination based on two factors: numbers and territory. In fact, this measure excludes the parties that support territorial identities, even if they are sizeable. A party could even represent 80% in its own country, but if it does not have European connections it will be excluded. It would be like saying that, in Italy, for instance, the Südtiroler Volkspartei or the Union Valdôtaine should not have access to public funds. It is a profoundly unfair measure, and that is why we have voted against it.
Madam President, I would like to thank you for your skilful and impartial management of the sittings. My remarks concern Mr Schleicher' s report on the financing of European political parties. It states that parties' own funding amounts to just 25%, and, thus, 75% is from subsidies, which is why I did not think the support of companies was necessary. We have to accomplish things through being active and, furthermore, support must be obtained from members. For this reason I voted against donations by companies. In any case I think that the excessive use of money has started to distort elections, an excellent example of which is the Italian elections. It might distort elections in the future too, and for that reason a limit must be found to the use of money in elections.
Madam President, the Schleicher report takes us down the road not just of corruption but of institutionalised corruption.
The big parties, the departing parties, the establishment parties will have the oligopoly, if not the monopoly, of funding for their electoral campaigns and propaganda. Of course, they will deprive those not large enough of that funding.
Few speakers, however, have noted that it will not be enough to be a party with a European base - which is already questionable, as my colleague Mr Speroni has mentioned - it must be more than European, it must be pro-Europe. As Amendment No 2 to recital 2 states, fundamental rights must be respected, in accordance with the provisions of the Treaty and the Charter of Fundamental Rights.
What about those who would challenge the Treaties? What about those who will be challenging the Charter of Fundamental Rights? They are pariahs, vermin, scum. They will be deprived of financing. They will be prosecuted. As in Belgium, they will be placed under police surveillance. They will be dragged before the courts. Today' s totalitarian system is no longer behind any iron curtain.
As I explained in the main debate, there is no legal basis for the Commission' s proposal on the statute and financing of European political parties or the Schleicher report supporting it. The obstinacy of the main federalist groups in pursuing their adoption come what may shows exactly how far the law is respected in the Europe they are building. The same can be said of the French government which, in its note of 9 May, sees no difficulty about using Article 308 in such a case.
In terms of content, the proposed text turns the logical progress of a free society on its head. At national level political parties are created by the citizens and nurtured by their participation. They may eventually be granted public finance by law, but only later on. With this new text, the reverse would happen at European level: public finance from the Community budget would be intended to make European political parties - which do not exist today, or not with any real substance - 'emerge' .
The perversion, however, does not end there. Next, these artificial creations will be used as evidence of the existence of a so-called 'European political scene' , which will itself be produced as proof that 'European democracy' is working well. And this largely invented 'European democracy' will in turn serve to justify the removal of powers from the national democracies, the only truly genuine ones. This anti-democratic machine for despoiling the peoples is operating at full speed, activated in this case by the lure of gain, since the ectoplasms currently entitled 'European political parties' , supported by their friends in the European Parliament, are waiting impatiently for the time when they can feed on public funds.
Added to these basic reasons for our opposition are many others relating to the irregularity of the text presented, because it gives a 'statute' to political parties which ought to remain free, because it is biased in favour of the partisans of supranationality, because it establishes a real political law, and because it institutes indefensible discrimination to the detriment of national parties acting directly at European level. Texts like these show how badly France needs a means of checking that acts derived from Community legislation are constitutional.
- (DA) The Danish Social Democrats have today voted in favour of Mrs Schleicher' s report on the statute and financing of European political parties.
The Treaty contains provisions concerning the political parties. The most important purpose of this statute is to create openness and transparency in the financing of the European political parties. The European Parliament' s amendment is a substantial tightening up of the Commission' s proposal, which we can fully support. An important point are the demands that European parties be representative. We are of the view that the demands must not be so tough that it is only the major parties that are covered by the rules. It is important to recognise that smaller parties too contribute substantially to European democracy, especially in connection with enlargement.
- (DA) We have voted against the report for two basic reasons.
The first reason concerns the content of the report. It is contrary to democratic principles to favour larger political groupings over smaller groupings. The idea is unequivocally to give the largest political groups in the European Parliament a financial advantage, without its being in any way apparent that they represent people in the different countries better than the smaller groups. The second reason concerns the legal uncertainty and lack of basis in the Treaties, together with the President' s completely unacceptable reintroduction of the proposal, even though it was agreed to throw out the reading in accordance with Article 143 of the Rules of Procedure.
It is well known that we are against the creation of 'European political parties' or other forms of organisation with supranational characteristics, since going down this path clearly means one more step towards a strengthening of the federalist orientation of the European Union and foreshadows predictable measures to this end. Although this European parties' initiative is presented as a way of getting round the criticism from the Court of Auditors regarding the financing of political groups in the European Parliament, it has really been imposed by the dominant forces in the European Union without there being any real support for the creation of such 'European parties' , since the Treaty of Nice has not yet even been ratified by any national parliament in a Member State. Lastly, mention must also be made of our disagreement in principle with countless points included in the current proposal, specifically the criteria for their formation and funding possibilities.
All over Europe the funding of political parties is tainted by sleaze which is bad for democratic politics. For that reason I believe that European funding for European-wide political activity, be it for or against the European Union, should be considered seriously, so long as that activity remains within the accepted parameters of Western values.
Nonetheless I have serious reservations about some of the detailed proposals in the Report, as well as considering it not to have a proper legal base.
. (EL) The Nice Treaty, which makes provision for a method to fund European political parties, has not yet been ratified by the Member States and therefore entered into force, and yet the Council and the parliamentary committee responsible have rushed to put a report on the statute and funding of European political parties to the vote in plenary. The pretext for the hurry is the EU's alleged concern at the increasingly poor turnout at elections. There is not a grain of truth in this argument, as is clear from the huge turnout at the recent elections in Italy and all the relevant studies, which talk of the disappointment and apathy of voters (due to the contradiction between what the bourgeois parties do and say) as regards the machinations going on in Brussels and Strasbourg. This alienation will increase even more when European parties with even looser ties to their voters are set up.
Mainly using economic incentives as bait, legislation is being passed on what are, to all intents and purposes, binding rules governing the constitution and modus operandi of European parties. These strict binding rules concern both their statute and the electoral power which parties must have in order to qualify as 'European' and obtain the relevant funding. These parties must have clear European objectives, such as European integration, even if they appear to take the opposite approach. The word 'appear' is highly suspicious. Will a party such as the Communist Party of Greece, which not only appears but is, in fact, clearly opposed to European integration be approved? Further on it says that a political party cannot qualify as European if it preaches intransigence. In other words, is it prohibited to preach intransigence against fascism or, more importantly, against class enemies and the exploitation of the working classes?
As far as electoral power is concerned, the proposal is that the party must either have elected representatives in the European Parliament or in the national parliaments in at least 5 Member States (either in one third of the Member States or in one quarter according to today's resolution) or must have gained at least 5% in at least 5 Member States at the last European elections (either in one third or in one quarter of the Member States). This is direct interference in the electoral system of each country, because higher electoral quotas are being introduced which, in practice, will exclude the voices opposed to the so-called 'European ideal' , that is, the imperialist nature of the ÅU.
Finally, provision is made for contributions to be published for the sake of transparency. However, as there is no limit on contributions, we must assume that even the names of the members and friends of a party who pay a subscription will be recorded. The report considers the ban on donations to a party by public corporations to be something of an achievement in the transparency stakes. Woe betide that it should say the opposite! However, the problem lies in donations from the highly powerful private sector, on which it remains as quiet as the grave.
The attempt here to introduce compulsory European parties is tantamount to serious interference in the political system of each country, the aim being to weaken the role of the national parties, especially those which oppose the ÅU. The parties are institutions set up to express the free will of their members, as regards both their programmes and their modus operandi. By setting up European political parties as described above, they are trying to get the people to accept the imperialist integration of the EU as a one-way street, as destiny and as the only course available, to hit out at and - if they can - exclude any dissenting voices from the European Parliament and to distance the workers even more from the centres which take the decisions which directly affect them.
. (NL) Parties should be organisations ruled from the bottom up, not from the top down. Real parties do not come into being because the structures of a state have a need for organising a competitive battle during elections, but because there are groups of people who share the same ideas, interests and activities. However, those in favour of a European multicultural state have discovered that there is no European public opinion. Artificially, from the top down, they now want to put forward leaders and structures which attempt to create an opinion of that kind. Four cooperatives of more or less like-minded parties in different Member States have now combined into a European party, and they support that party to some extent with funds from their common groups in this Parliament. In my view, this proposal is mainly a tool for legalising this unprofessional conduct. The doling out of tax money to parties, as well as the imposing of rules on parties by the government adds to the mistrust on the part of the citizens against what they see as a political elite. A centralistically organised European party could well create a situation where, within a joint political movement, member involvement, party democracy and the priorities which differ from Member State to Member State are being compromised. Although I welcome the fact that this proposal does not discriminate on the basis of their political persuasion and their scale, and that gifts from businesses are prohibited, I will be voting against it.
The European Parliamentary Labour Party supports the proposal to lay down clear and transparent guidelines for the operation of European political parties and to regulate their finances.
European political parties already exist and obtain public funds via their political groups in the European Parliament. It is therefore important that we regulate on this. The new rules would make the system more visible, more open, more transparent and above that fairer.
Democracy requires parties to provide choice to the electorate and to articulate the views of voters. At European level, they remind us that, on most policy issues our differences of view are not between Member States but between different philosophies and political viewpoints that exist within all Member States.
I have voted against the report for the following reasons: Article 308 of the Treaty does not provide the legal basis for giving the European Parliament the right to deal with the matter at this time. The statutes have the effect of being democratically and financially exclusive and also appear to be discriminatory in as much as high thresholds are introduced for determining whether a party is to be counted as a European party. Thus, they do not safeguard justice for minorities and the protection of the latter. There is also an obvious danger, along the lines of American policy, in companies being granted the right to provide financial subsidy to what have been approved as European political parties.
Not until the end of 2001 at the earliest will all 15 Member States' parliaments and governments have ratified the Treaty of Nice. Only then will it be possible for the issue of the financing of European political parties to be dealt with in detail by the European Parliament. Today' s decision is premature.
The EC Court of Justice in Luxembourg will examine and ascertain whether Article 308 of the Treaty really can be invoked as a legal basis. It is my conviction that today' s decision will then be declared as being contrary to the Treaty and thus repealed.
Article 308 reads: 'If action by the Community should prove necessary to attain, in the course of the operation of the common market, one of the objectives of the Community and this Treaty has not provided the necessary powers, the Council shall, acting unanimously on a proposal from the Commission and after consulting the European Parliament, take the appropriate measures.'
The European Parliament believes that, to be eligible for subsidy at European level, financed by taxation, a party association must have obtained at least five per cent of the vote in at least a third of the Member States or be represented in the European Parliament or national or regional parliaments in a third of the Member States. The Commission does not want a relative number, but a fixed number, of Member States (five, irrespective of the size of the EU).
The European Parliament has made the democratic threshold remarkably high, too high in fact. Large groups of citizens, with representatives in the European Parliament, may be excluded from this financing of parties at European level through taxation.
The wording in Article 3 concerning the approach to European political associations and national parties bears witness to a view of the future which I cannot in any way share: 'the party or its national components' .
In this way, the European Parliament has, then, established the national political parties as future 'national components' or types of district organisation of what are being called European political parties and which taxpayers around Europe are expected to subsidise.
Developed as it was by pioneers with a strong spirit of self-sacrifice, perseverance and faith in the fundamental importance to society of the Christian ethic and view of human beings and of the family, Sweden' s Christian Democratic Party, led by Birger Ekstedt at the beginning of 1964 and by Alf Svensson from 1973, is far too significant and important in terms of democracy to be described as 'a national component' .
The debates arising from examination of the Schleicher report in this part-session reveal extremely disturbing anti-democratic trends within the Community institutions and particularly within this Parliament.
Democracy means, first and foremost, respect for the law. Everyone knows perfectly well, even those who claim the contrary, that this plan for financing European political parties has no legal base. Article 191, as Mr Berthu has shown, cannot be used as a base for implementing Article 308. Court of Justice case law on this point is as clear as day. There is no Community competence. The majority of this Parliament, however, like the Commission, pretends not to know that, because there is so very much at stake for the federalist parties and the federalist ideology. What all this is really about is, on the one hand, the cash flow of several large parties whose members' subscriptions no longer suffice to maintain their bureaucracies, and which are tightly confined by strict national anti-corruption provisions, and, on the other, the creation of a new instrument of forced federalisation which will limit the peoples' freedom of choice.
Next, democracy means transparency. There is a danger that the system of financing for supranational European parties proposed by the Commission and the Schleicher report will constitute an exceptional channel for corruption and in particular for money laundering, since companies can make unlimited donations and the conditions for accepting donations from individuals are extremely lax. European financing would therefore make it possible to by-pass and thwart national efforts to clean up the funding of political parties and apply strict conditions to make it transparent.
Democracy is also respect for minorities. It is extremely disturbing that the debate on the Schleicher report, after being declared inadmissible by Parliament, was forcibly restored to the agenda this morning by an arrogant majority with minimal concern for respecting the law, as shown by Mr Barón Crespo' s alarming description of the minority in this Parliament as a 'commando' . The majority of a Parliament that prides itself on teaching the whole world to respect minority rights would do well to start by respecting the minority within it.
. (NL) It is important for a democratic Europe to have European parties. They offer the citizen the opportunity to vote for a party directly. The elections, with European lists and people heading the list of candidates, should serve as a basis for making up the European Commission.
In order to form major European parties, a sound legal basis is required. In this connection, it is important to establish transparent financial criteria and guarantee the independence of politicians and political parties. We cannot be bought. It is impossible to accept money from public companies or industry, however small the amounts involved are. We are at the service of the citizen who has elected us.
Brussels is an attractive base for industry to lobby from. Lobbyists often perform the useful task of informing us. However, given the sometimes conflicting interests between the European Parliament and, for example, the pharmaceutical industry (the price of AIDS medicines) or the car industry (environmental standards), we cannot possibly accept donations from them.
As we are currently in the development stage of European parties, we might as well get it right from the outset by creating one European standard. I would call on the Greens, the Liberals and the Christian-Democrats to support this standard.
Jové Peres report (A5-0137/2001)
It is almost time for lunch, Madam President. Can you not smell the olive oil on the Neapolitan mozzarella, on the tomatoes from southern Italy, with a little parmesan and a good glass of red wine or beer? It is the Mediterranean diet which makes Italians live so long and makes them remain pensioners for so long too, although much to the regret of the finances and the treasury ministers of several governments. Therefore, with this picture in mind, could I, Madam President, vote against a measure to increase the production of oil and regulate it so that we can always have olive oil in Europe?
- (DA) The Danish Social Democrats have today voted against Parliament' s report on the olive oil scheme. The report does not acknowledge that there has been extensive fraud involving the aid scheme for olive oil, and it is dismissive of the Commission' s proposed changes in the aid. At the moment, the EU provides aid per ton of olive oil. This form of aid requires the monitoring of actual production. Such monitoring has not operated at all satisfactorily. The Member States have not been anything like good enough at doing the monitoring.
The Commission is proposing in the longer term to introduce aid-per-tree instead of per ton of olive oil. Such a form of aid requires the introduction of what is called a Geographical Information System so that the producers' cultivation declarations can be monitored with the help of aerial photographs. The Commission proposes extending the present system by 2 years until such a system is in place. We support the Commission' s proposal and hope that the whole sector can be reformed, together with the rest of agricultural policy, during the Danish Presidency in 2 years' time.
The amendments proposed by the rapporteur of the Committee on Agriculture and Rural Development are an improvement on the Commission's proposal, although they too fail to break away from the thinking behind the Regulation or address the basic worries of olive producers and the olive oil market, such as the abolition of intervention, the unaccountability and profiteering of the industry and the multinationals, the low quotas and the extortionate coresponsibility levies, that is, the disastrous consequences of Regulation No 1638/98, which have caused the olive oil market to collapse, prices to hit rock bottom and incomes to evaporate for olive producers, all of whom are small or medium-sized farmers in barren and island regions.
The Commission deliberately and wittingly overlooks these consequences and does not even brook the idea of repeating intervention so as to secure a minimum wage for olive producers. It has not proposed any increase in quotas so as to at least cover existing production, preferring instead to focus on the quality of olive oil, as if the healthiest and most suitable product for consumers' health has been totally unsuitable in the past. The Commission's alleged interest in the quality of olive oil is misleading and hypocritical. If it is so interested in quality, why does it allow olive oil mixed with different seed oils to be marketed? Because that way large quantities of seed oil are sold, which have nothing in common with the nutritional value of olive oil and because that way the industry and the multinationals make more profit. What makes the Commission's deliberate undermining and blatant hypocrisy obvious is that it examines the application of measures, such as the subsidy per tree, with total indifference as to the disastrous consequences which this will have on the olive groves themselves, the quality of the product and the employment and income of the producers.
And all this at a time when the Commission is arranging for mixing, that is, the adulteration of olive oil, to be legalised, is working to abolish the transportation and marketing of olive oil in cans of more than 5 litres on the pretext of avoiding adulteration, as if olive oil in cans of less than 5 litres cannot be adulterated. In other words, this measure is not intended to improve quality but to allow the industry and the multinationals to monopolise the marketing and transportation of olive oil.
We need changes to the common organisation in the market in olive oil and for what is a catastrophic situation for olive producers to be reversed, not a few isolated interventions in secondary issues. Unfortunately, the Commission is able to cover up its unacceptable action with the collusion of the Greek government.
Gebhardt report (A5-0153/2001)
Madam President, It was a deplorable feature of the document to which Mrs Gebhardt's report responded that, as I said in the explanatory statement, Parliament commented in detail on the protection of individual rights, which did not feature at all in the Council text. It seems to me that every step that we take and justifiably take in this direction must be, at the same time, one which recognises in the highest degree protection of the rights of the defence and of the rights of persons accused of crime in all parts of the Union. This should not become a way of achieving a lowest common factor of protection. It must be the case that at all points people involved in criminal processes achieve the highest level of respect for their rights of defence.
May I remark that the provision on national representatives allows for substitutes? I hope that the United Kingdom in appointing persons will take note of the fact there are two distinct systems of criminal justice in the UK.
Madam President, yesterday evening at the asparagus festival - which I attended and for which I thank the Mayor of Strasbourg for having invited us and you, Madam President, for having agreed and coordinated this important annual event of friendship - I found I was sharing a table with a retired judge. Naturally, between one stick of asparagus and another, we chatted about various things and I did not let the opportunity slip of asking him for information on the significance of this report by Mrs Gebhardt, if, that is, it was a good thing to have Eurojust. His answer was unequivocal: 'It is an important document. Europe should proceed towards a European justice system, towards European cooperation, while looking forward to a European code.' I followed his suggestion and therefore I voted in favour.
The Eurojust judicial cooperation unit, as presented today following an initiative by a number of Member States, is intended to ensure good liaison between the national authorities responsible for criminal prosecutions in cases of cross-border crime. This cooperation excludes any action by an authority against Member States, and any desire to integrate national judicial systems. Its purpose is to make all the various legal players work better together, and its context is clearly intergovernmental.
We approve of this approach, because it is the most realistic. There is no dream of any general merging of national legal systems - an impossible dream, which would only delay practical solutions - but, on the contrary, a determination to work from the basis of the existing judicial networks, by removing technical obstacles which might hinder fluid relations between them.
For once a report by Parliament appears to rally to a realistic approach, and does not reject an initiative out of hand, as it has tended to do recently, under the pretext that it has come from the Member States and not the Commission. The report does not make the customary demand for a supranational European public prosecutor, a unified body of law, or indeed federal criminal courts. For once it seems to accept the intergovernmental approach as the most viable, and we can only rejoice at that.
This apparent moderation, however, conceals several traps. First, the amendments proposed by the European Parliament seek to strengthen centralisation around the Eurojust unit, notably by seeking to eliminate the national correspondents, thus surreptitiously renouncing the 'network' idea, on which the system is supposed to be based. And above all, these amendments totally undermine the intergovernmental spirit, transforming the applications for investigations or prosecutions issued by Eurojust into decisions binding on the Member States, and eliminating their whole margin of manoeuvre in applying the law in their own territory. As we see it, this surreptitious transformation of the original text is utterly unacceptable.
Obviously we must subscribe to a policy of strengthening the fight against all forms of corruption, both national and European. Nor have we ever stopped saying so, especially since the Schengen Agreement eliminated Member States' border controls.
All these serious issues, which affect the actual exercise of justice, public freedoms and public order, can only fall within the competence of the Member States. It should be remembered that justice is a right bestowed and organised by national governments.
With all kinds of organised and cross-border crime on the increase, however, with growing insecurity and violence, intergovernmental cooperation between Member States' police forces and judiciaries is desirable.
Lo and behold, though, Europe is trying to impose communitisation of our judicial system and our internal public order on the pretext of this cooperation, notably by creating a European public prosecutor' s office. The Nice Council of December 2000 adjudged this latter measure a danger to respect for individual' s rights and democracy, and rightly rejected the creation of this supranational public prosecutor.
The European Parliament is once again treating the deep feelings of the Member States with disdain. Following the old custom of coming through the back door in disguise after leaving through the front, it is actually trying, with the help of Mrs Guigou, French Minister of Justice at the time, to make Eurojust an embryo European public prosecutor' s office. A single prosecution service, independent of the Member States could therefore, at its convenience, decide to arrest, prosecute or extradite suspects, without any recourse to the judiciaries of the Member States concerned. Is this progress in common security? No, more like another step towards confusion of powers.
Situation in the Middle East (RC B5-0344/2001)
Madam President, this is a very serious and important argument. As you know, the Pensioners' Party - like all parties, in fact - is for peace and is aware of the difficulties in achieving this peace in the Middle East. You know that all over the world there are divisions between groups of people as a result of their race, their ethnicity, their origins and also as a result of the place where they have lived for so many years. The Pensioners' Party believes that these should not be the reasons that make us do things. We must strive in this life for all of us - all the citizens of the world - to become better than we are now: we must argue over how to achieve this result but not over ethnic divisions, which may exist but which must not lead to war.
The dramatic events in Palestine over recent months, the heroic intifada of the Palestinian people and barbaric suppression by Israel have forced the European Parliament to adopt a resolution highlighting the responsibility of the state of Israel.
The joint resolution on the Middle East, as it now stands, recognises what has become an unbearable situation for the Palestinians in the occupied areas, who are being made to suffer unbearable and unfair collective punishment. It condemns the illegal incursions by the Israeli army, the extrajudicial executions, the complete blockade of the occupied territories and the extension of the settlements there. It makes special mention of Israel's practice of marketing products from the settlements in the occupied territories as produce of Israel, so that it qualifies for Community preferences, and it calls for measures to be taken. It considers that the disproportionate use of violence by the Israeli army and collective punishment are incompatible with the principles of the Association Agreement between the ÅU and Israel. It calls for all settlement procedures to be frozen, including the natural increase in the population and it calls on the Member States to propose that the UN Security Council send observers and take a stand in favour of the creation of a Palestinian state.
However, on certain points, the resolution resorts to a policy of equal treatment which puts the sacrificer and the sacrificed on the same footing, it talks of terrorist attacks by the Palestinians, it urges all the interested parties to put an end to the violence and it calls on the Palestinian Authority to make every effort to combat the terrorism, limit the violence and control the terrorists.
Despite these shortcomings, the MEPs of the Communist Party of Greece supported the resolution, together with 57% of the MEPs present, because this is the first time a European Parliament resolution has highlighted the responsibility and condemned the practices of Israel.
The situation of Palestine is extremely serious due to the occupation of its land by Israel and the brutal repression of its people by the Israeli army. Since 29 September 2000, the date of Ariel Sharon' s provocative act in the Mosque compound (Haram al-Sharif), the Israeli army of occupation has already caused hundreds of deaths, mostly children and adolescents, injured tens of thousands and arrested hundreds of Palestinians who are fighting to make their right to a have a State a reality. In the escalating aggression, Israel destroys Palestinian houses, continues its policy of occupation and the illegal building of settlements, restricts the free movement of Palestinian communities, drops bombs, sets up road blocks, does not fulfil financial commitments or signed agreements, carries out selective assassinations, invades territories under the administration of the Palestinian authority and attacks Syrian forces in Lebanon, attracting the strongest condemnation.
As we all know, Israel has occupied Palestinian territories since 1947. Since 1967, it has occupied Gaza and the West Bank, forcing thousands of Palestinians to live outside their country, a situation which is condemned by the UN and only maintained through the support of the USA and with at least the connivance of the EU. Peace will only be possible when the UN resolutions are fully implemented and the Israeli aggression comes to an end. This means that we should support all serious initiatives so that the Palestinian people can secure their own independent, sovereign state.
It is time for sanctions against Israel, Mrs Lindh.
In today' s edition of the French newspaper, Libération (16 May 2001), one of Israel' s best known pacifists, the writer David Grossman, observes that, if one does not believe in miracles and does not approve of catastrophes, there is only one way to change the situation in the Middle East, namely through 'international pressure' . He also states that it is Israel, the occupying power, which is mainly responsible and therefore in greatest need of external pressure. Because the United States never does anything that Israel does not like, there is an important international role waiting to be fulfilled in this area. The EU has for a long time been the biggest provider of economic and administrative aid and the most important supporter of the Palestinian Authority. EU politicians have complained that the EU does not play a corresponding political role. Why, then, not take up the gauntlet and do what the United States does not want to do and what both Palestinians and Israeli pacifists are pleading should be done, that is to say bring specific pressure to bear upon Israel?
Formal bases in international law for economic sanctions against Israel are to be found in the shape of those infringements of Israel' s Association Agreement with the EU, demonstrated by the Commission with reference to the fact that goods from unlawful Israeli settlements on occupied land are being sold to the EU with 'Israel' cited as the country of origin.
If, now, it really is the case that the EU' s new rapid reaction force does not exist at all to protect the EU' s interests as a superpower but, in fact - and as Mrs Lindh usually maintains - is there simply to be unselfish about making peace in the world, why not propose that it be deployed in the Middle East along the only lawful dividing line between Israel and Palestine, namely the 1967 frontier?
Unfortunately, nothing of this was heard when Mrs Lindh presented the EU' s Middle East policy before the European Parliament today. There were a whole lot of words, but absolutely nothing concrete and nothing which could in any way put an end to the bloodbath and to the illegal Israeli occupation of Palestine. The matter is made that much the more tragic by the fact that Sweden' s own voice on the subject of Palestine has gone completely silent. The work of the former Foreign Minister, Mr Andersson, is being carried on not by Mrs Lindh but by her Danish colleague, Mr Lycketoft, who now talks in no uncertain terms about Israel' s violation of human rights and of international law. Both in her capacity as EU President and as Swedish Foreign Minister, Mrs Lindh appears, rather, to have capitulated before those forces which do not dare to stand up to Israel and the United States. That is deplorable.
It is the extremist and terrorist violence which is holding back the peace process. It is the attacks that then provoke reactions from the Israeli state, which responds with measures that are perhaps disproportionate compared with the attacks that caused them. Where violence rules, however, it is difficult to classify it according to a scale of values and condemn only those who use it to defend themselves. I feel uncomfortable in approving the so-called compromise resolution. I find too many condemnations of Israel in it. It is not a resolution that expresses an equal distance from the parties in question. It is a document that upholds the rationale of just one side and belies the good will demonstrated on many occasions by the Israeli leaders. Besides, it is easy to see that whenever the peace process was about to resume, the terrorist extremists went into action. And Europe never spoke up at times like that. The 'principle of reciprocity' on which agreement was reached in Oslo in 1993 must be safeguarded. Dialogue, mutual understanding, condemnation of violence are elements characterised by an action that favours resumption of the process. Europe, and primarily our institutions, must not assume the role of judge but rather that of a credible and authoritative interlocutor, if it wants to contribute effectively to the peace process.
Trust and respect for the legitimate aspirations of both sides should be expressed in a balanced way in the text we are discussing, but I do not find in it the balance I would like to see.
State of the Transatlantic dialogue (RC B5-0342/2001 and RC B5-0345/2001)
Madam President, like, I am sure, many of us Members of the European Parliament, I consider the citizens of the other side of the Atlantic, in America, the citizens of all the Americas, to be our friends and my friends. I myself, as you know, have often stepped onto the soil of the United States, even if only on Saturdays, when I left the cruise ship the Oceanic, on which I had embarked as a crew member. I experienced the warmth, the enthusiasm, the creativity and the intelligence of the American citizens. I hope, therefore, that this collaboration will continue, and will continue also between American pensioners and European pensioners, so that a way can be found for all of us to live better.
The transatlantic agenda reveals the special interest that exists in an in-depth agreement between the USA and the European Union on the major world economic issues, as is particularly evident in relation to monetarist and neo-liberal policies, policies of centralisation and concentration of wealth and exploitation of workers and peoples, showing greater concern for issues of interest to economic groups and multinationals and neglecting social issues, including health and education, the environment, development and cultural diversity.
An identical situation occurs in relation to so-called security and defence issues and the policy of interference in the internal affairs of peoples, examples of which are cooperation within NATO and the adoption of the new strategic concept, as, moreover, was made quite clear in the war against Yugoslavia. Currently, however, the pretensions of North American imperialism for world hegemony and domination and construction of a 'new order' to suit US interests - dismantling the legal and institutional order resulting from the second world war, tackling the UN Charter and international law and rejecting protocols like the Kyoto Protocol, taking on a more aggressive character with the new Bush administration - all this is making the world situation deteriorate. It was in this context, then, that I supported the resolution that our Confederal Group of the European United Left - Nordic Green Left subscribed to on the state of the transatlantic dialogue and I voted against the rest.
Cercas report (A5-0147/2001)
Madam President, on this document regarding safe and sustainable pensions I could not fail to give an explanation of vote. I voted for it, but I should like to draw everyone' s attention to the fact that the Pensioners' Party is asking for a European pension. The pensions problem can only be solved when the European Union has the competence to decide on pensions too. The Pensioners' Party is asking that social security, which is financed out of our wages, out of workers' pay, should be voluntary and not compulsory. The Member States have shown that they cannot administer our money: therefore we should have the right to administer our own wages in order to have our pensions, freely and without being forced to give money to the state.
. (NL) The Cercas report has not received our backing for the following reasons. First of all, the report turns social security into a Community issue in terms of policy development and policy measures.
In doing so, the report imposes a certain vision: the pursuit of social convergence. Consequently, Member States are afforded little scope for creating their own solutions. It is precisely the diversity of systems that requires every Member State to use its own tailored approach. Many large Member States still need to restructure their provisions for old age in the light of the ageing population.
The supra-national aspects affect the pre-conditions, such as the budgetary implications and the requirement that saving for a pension in one Member State should not hinder mobility to another Member State. We have more than enough to deal with.
If the reforms are to be accompanied by coordination efforts for a European social security system, this will seriously hamper the reforms, and will stand in the way of an effective solution. It should be noted in this connection that the enlargement is already taking up a considerable amount of the limited resources.
As such, the report is not in touch with reality. Pensions will thus become unsafe, untenable and unaffordable. Indeed, no one wants to be worse off, and the system which offers most facilities should be taken as the guiding principle.
The document by the European Commission, on the other hand, gives a clear analysis of the issue. The Commission document has a much more targeted approach. The report is thus no improvement on the Commission document.
This is why we have decided against giving our support to this report, which is only detracting from the sound approach in the Commission communication.
. (DE) We take the current and future problems of pensions policy and social change very seriously. The Commission communication and the report by Mr Cercas undoubtedly contain important and positive proposals. The calls for better social protection for women are a case in point. However, as regards the basic problem - defending and renewing social protection systems based on solidarity - the report conflicts with the fundamental positions held by our group.
We therefore cannot vote for the report.
The general emphasis on solidarity is clearly at odds with the specific proposals. The majority of Members of the European Parliament fully support the shift away from statutory pensions schemes based on solidarity towards a three-pillar model of pensions provision. The report does not develop any fundamental alternatives to the pensions reform initiated by the decisions taken at the Lisbon and Stockholm European Councils, which lacked a social framework. I think it is especially tragic that by promoting the partial privatisation of pensions systems based on solidarity, European social democracy is breaking radically with its entire historical tradition. For more than a hundred years, social democracy has fought for a redistributive welfare state based on solidarity. Now it is at the forefront of the campaign to dismantle it.
The emphasis on demographic arguments, such as the 'greying' of the European societies, is not convincing. Furthermore, no attempt is made to examine other options - such as the inclusion of all types of income in financing the pensions system, as in Switzerland - in terms of their viability.
'Live longer, save more, spend less!' These are the watchwords of the 'pensions reform'. The Commission and the High-Level Working Party on Social Protection are calling for new regulations to push back the current retirement age. In future, the statutory pension will no longer maintain a person's existing living standards in old age, but will merely offer basic provision.
Maintaining pensions systems based on solidarity is possible even under current and future conditions as long as policies are guided by the principle of social justice rather than the self-seeking interests of banks, investment funds and insurance companies. We therefore see no reason why we should go along with the proposed change of strategy.
Many of the children that are presently being born will live to the age of 120 or more. This has been as a result of evidence which has been forthcoming by scientific communities, both in America and in the European Union. The fact of the matter is simply this. People are living longer. People are leading healthier lives. People know what foods they should eat in an effort to promote healthy living and, in its simplest terms, people are living longer.
Many people retire from work at the age of 55 and the fact of the matter is that EU governments are going to have put in structures to ensure that future pensions can be paid to public servants. Equally, those working in the private sector will have to look more carefully at their pension plans.
I welcome a recent study carried out by Merril Lynch, a leading US bank, which stated that Ireland tops the European league for safeguarding future pension payments. One per cent of our GDP is now being put aside per annum into what is known as the National Pension Reserve Fund so as to ensure that pensions for our public servants can be paid after the year 2025. Per annum we are now paying as much as £600 - £700 million pounds into this fund.
I also believe it is important that we not only promote good savings programmes in our country but also ensure that people take out a pension at an early age. I am aware that EU leaders discussed this matter when they met in Stockholm recently. It is incumbent on all the governments of the European Union to bring forward legislation which can ensure primarily the payment of public service pensions into the future and secondly, to promote good pension programmes for the private sector. If this entails giving more tax breaks for persons so as to encourage them to take out pensions in the private sector, so be it.
This report deals with a problem of the greatest importance for the future well-being of workers in the European Union, for whom it is necessary to guarantee safe and sustainable pension systems for the long term. Now as is well known, there has been no lack of catastrophic visions for the future of social protection, based on the ageing of the population and increased life expectancy. Although the report does not distance itself enough from the more negative positions of the Commission, particularly when it refers to the need for greater flexibility in pension systems, it does highlight the importance of the rise in the employment rate and of public systems based on intergenerational solidarity, and a fair balance between proportional contributions and benefits, on the one hand, and the principle of solidarity, on the other, in order to prevent poverty and social exclusion. It also takes up the 1992 recommendation concerning the minimum income to be guaranteed by the social protection systems, by supporting initiatives for its implementation. However, the report does not go far enough regarding what needs to be put into practice in terms of economic and social policies so as to effectively ensure that public systems are sound enough and guarantee worthwhile pensions. For that reason, I abstained.
So there you have it! Despite all the hypocritical posturing, maintaining our pension systems by dividing them up is the least of your worries. Even if we agree that the vital demographic challenge facing Europe as a whole today is a crucial issue for the Member States, the very least we can say is that we disapprove of the pseudo-solutions which you propose in your report.
The rapporteur has managed to duck the issue in 31 convoluted paragraphs. At no point is there any talk of encouraging the birth rate in Europe or promoting real family policies. The only talk is of how best to manage the demographic collapse and ageing in the Member States, with pension funds authorised in a passing nod to global finance. Après vous, le déluge, provided that, until such time as Europeans are replaced by immigrants, we maintain a modicum of inter-generational 'solidarity' by putting women and pensioners out to work, encouraging social breakdown by developing private insurance and promoting the dumbing down (or, to use the rapporteur's new-speak, the open coordination) of pensions.
With the exception of a few paragraphs, the whole report invites a reaction somewhere between anger at how you cave in before what you think of as fate and disgust at the financial, mercenary solutions which you recommend in order to resolve such a challenge.
You prove in the most striking manner, however, that the nation state is by far the only viable and reliable framework within which to organise solidarity and social protection.
. (DE) I am most grateful that in its resolution on safe and sustainable pensions, the European Parliament has included a number of ideas and demands relating to women in particular for which I have worked actively for many years here and in Luxembourg.
The debates about the equal treatment of women and men in social security, which have been ongoing since 1975, have borne witness to the usefulness and importance of the European Union's support, through its equal opportunities and equal treatment policies, in dismantling discrimination against women in pensions provision.
I hope that our proposals will be taken seriously by governments facing the challenge of safeguarding living standards through adequate pensions for all, and that they will lead to Europe-wide cooperation on pensions issues.
One of the goals of the Lisbon Process is to increase the number of women in the workforce. Those who lament the low numbers of working women - in my country too - often forget the millions of 'invisible' women working in the 15 EU countries, namely the wives who work in family businesses and who do not appear in the employment statistics. For many years, we have called for framework legislation at European level for spouses who work in family businesses, especially to guarantee their statutory participation in pensions schemes.
I should also like to call attention once more to our demand that women's derived rights to a widow's pension be safeguarded, especially for the generations who had no access to employment and who worked solely in the home. Naturally, I believe that women should increasingly build up their own individual pension rights. However, this means that spouses who take a break from or opt out of paid employment to care for children or dependent relatives must have guaranteed pension entitlements based on the right to continue paying their social insurance contributions during maternity leave, parental leave, etc.
. (NL) People outlive their productive lives by quite a margin, at least if their health care, housing, food, working conditions and social security are adequate. Now that working is threatening to turn into a kind of elite sport, people end up being burnt-out at a younger age, and the need for a lower pensionable age is growing. In addition, due to small families, younger generations are outnumbered by the older generations, as a result of which, fewer people will be working per pensioner in future. The wrong answer to that has come from most governments and businesses over the last few decades. They wanted to reduce the number of people entitled to pensions, by, inter alia, abolishing widows' pensions, and by starting the old-age pension at an older age. In this way, it was hoped that taxes and pension premiums would drop. It has now become clear that skimping on pension rights only leads to poverty in the long run. The only way to stave off that poverty then is to suddenly raise government spending sharply. The real answer is to start saving in good time for a general pension right for everyone at the age of 60, and to improve pensions caused by inability to work at a younger age. This report still leaves something to be desired but is moving in the right direction.
. (EL) Surely the title of the report under discussion - safe and sustainable pensions - is meant euphemistically, given that it is obvious both from the spirit and the letter of the report that its concern is for companies and employers and to radically dismantle social security and pensions in a way best in keeping with interests of big business.
Using the "challenges posed by the ageing of the population", which extends the period of retirement and has an adverse effect on business activity, as a pretext, it promotes the gradual implementation of the Stockholm decisions on drastic intervention in social security systems: part-time employment, the abolition of early retirement, benefits indexed to contributions, harsh cuts in benefits, a longer working life and an increase in the retirement age or the number of years' contributions required before full retirement, the gradual dismantling of the welfare state and the promotion of alternative private care and welfare systems.
This endless list of harsh, anti-grass roots measures which may fail to persuade us about 'safe and sustainable pensions' is a knee-jerk reaction to the other part of the report, which is the "future evolution of social protection from a long-term point of view". Fleecing the workforce, insecurity, expensive private care, commercialising the pension system, poverty and social exclusion. That is what is in store for the workers, while big business, which demands that the social security system be sacrificed in order to safeguard its competitiveness, can look forward to a more robust, completely unaccountable and hugely profitable future.
The break up of the social security system, in conjunction with working time arrangements geared to employers' interests, that is, part-time work and 'flexible' working times, are the terrifying reality of what was so cynically referred to in Stockholm as "the need to reduce bottlenecks in the labour market", that is, the creation of a huge army of employable people with no rights and no demands who must dance to the tune of big business with its speculative, competitive interests.
The reaction of Greek workers and the Greek people as a whole to the abolition of the welfare state, the mass, combative rallies and strikes taking place, even as we speak, are a most resonant and categorical response to leaders laying disgusting plans without any thought for the people affected. The Greek workers have said the first resounding and steadfast "no" to the poverty and insecurity in store for them. We are positive that all the workers of Europe will say the same and we shall be at their side. You are sowing an anti-grass roots storm and you will reap a grass-roots hurricane. However, you can be sure that what you are trying to do will not wash!
Buitenweg report (A5-0166/2001)
Madam President, before leaving for Strasbourg from Bergamo airport, I was followed and greeted by some pensioners. One of them, however, did not trust me and followed me by plane to see and hear how I would vote in this round. He is that gentleman in the red jacket you can see amongst the people in the public gallery; if you cannot see him it is because pensioners can only be seen when they are amongst themselves. I want to reassure him that I also voted for the European Parliament budget for 2002, although I still think that part of this funding should be used to have our plenary session seen on television throughout Europe. I think we should finance live broadcasts of the sittings of the European Parliament with all its trials and tribulations but also all its importance.
(The sitting was suspended at 1.30 p.m. and resumed at 3 p.m.)
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
Situation in Algeria
The first item is the joint debate on the following motions for resolutions:
B5-0350/2001 by Belder, on behalf of the EDD Group, on the situation in Algeria ;
B5-0361/2001 by Swoboda and others, on behalf of the PSE Group, on the situation in Algeria;
B5-0366/2001 by Flautre and others, on behalf of the Verts/ALE Group, on the situation in Algeria;
B5-0368/2001 by Ferrer and Posselt, on behalf of the PPE-DE Group, on the situation in Algeria;
B5-0373/2001 by Malmström and others, on behalf of the ELDR Group, on the situation in Algeria;
B5-0384/2001 by Boudjenah and others, on behalf of the GUE/NGL Group, on the situation in Algeria;
B5-0394/2001 by Caullery, on behalf of the UEN Group, on the situation in Algeria;
Mr President, as an ex-journalist, freedom, as well as ethical responsibility, of the press are close to my heart. Islamic fundamentalists and state authorities threaten, and are determined, to extinguish the flame of the freedom of the press in Algeria. Nevertheless, it is still burning, despite the numerous killings and detentions among independent Algerian journalists. However, a tightening up of the clause on defamation in the Code of Criminal Procedure forms a fresh attempt on the part of the Algerian government to kill that flame. As a result, it is possible to lock up Algerian journalists more quickly and for longer.
The extent to which the freedom of the press is at stake in Algeria is also patently obvious from the official resistance which the newspaper publisher, Omar Belhouchet, has experienced over the past couple of months when he imported a new printing press from Germany. His statement speaks volumes: 'To Algeria, that piece of equipment represents a technological, but mainly a political, revolution. At long last, the state printing office can no longer prevent our publications. We have taken a portion of the power from those in power.'
How exactly? By not succumbing to the contempt of the citizens and their rights by the current regime, by openly defying the arbitrariness of political authorities, police and justice, which act in the interest of the ruling clans. The Algerians sum up this abhorrent government attitude in a single word: 'hogra' . It is precisely this 'hogra' , according to critical Algerian minds, that drove their own young people into the terrorist tentacles of the fundamentalists. 'Hogra' is, in other words, the key word in Algeria' s tragedy today.
By way of healing social antidote to 'hogra' , the Algerian independent press - referred to as 'the incorruptibles' at home - deserves the support of the European institutions. As and when possible, they must provide the vital oxygen for this pilot light of the Algerian freedom of press, not least during the negotiations involving the country' s authorities. For in the final analysis, only the independent press in Algeria raises the issues which are really preoccupying the minds of the citizens. And what does this country, weighed down by so much violence, need more than an honest, public, political debate?
Mr President, since December 1991, Algeria has been in a situation of permanent violence. According to the official figures 100 000 people have died during that period, which represents around 1 200 deaths per month, and the figures that the non-official organisations are giving are even worse.
In April 1999 the new President, Abdelaziz Bouteflika, ordered a partial amnesty, a law of civil concord, and promised fundamental reforms in order to put an end to the ongoing crisis in the country. So far, however, this policy has had a very limited effect. It does not seem to have been accepted as a true policy of total democratisation and reconciliation.
The terrorist activity of the violent fundamentalists has continued, and the situation has been aggravated by the violence of the last few weeks in Kabylia, where demonstrations by hundreds of young people, following the violent death of one of them in a police station, were very violently suppressed in a real bloodbath, which left more than 60 young people dead from police bullets.
The situation is really very critical. It is, of course, an Algerian problem, which can only be resolved by Algerians and between Algerians, through a process that democratically restructures and gives greater legitimacy to the institutions and the State, through the agreement of all the political and social sectors who reject violence, from whatever source, and which can, in the face of the violent fundamentalists and also the sectors of the current ruling power that are resistant to change, achieve greater transparency and the participation of all the peaceful forces in the reconstruction of the country.
This is a very complicated and difficult task, and the European Union should not miss the target in its support for those in positions of responsibility in the country, supporting all those who are coming from the point of view of peace and democracy. We should act without seeking to interfere, but with firmness and a positive spirit to promote human rights and the democratic process.
Tomorrow, a delegation from this Parliament will travel to Algeria. I hope this debate will help to clarify our attitude, which is an entirely positive one, supporting the whole democratic political field in the country, in the institutions and in society, in finding a way out of this violent situation when there does not seem to be one.
Mr President, Commissioner, ladies and gentlemen, the outburst of violence which rocked the region of Kabylia was, unfortunately, predictable - or even inevitable. Instead of worrying if this sort of social explosion might happen, we should have been forecasting when it would happen.
The region of Kabylia is a microcosm of all the ills which beset Algeria, with its unfortunate colonial parentage, a microcosm of the national cohesion which has never quite made it and is based on democratic and legal institutions and a rule of law which have never been credibly founded. And, centre stage on this Algerian social scene, masses of young people, the life force of the nation, crammed into a few urban centres facing nothing but mass unemployment.
What choice did they have other than to rebel and bemoan their fate? Are they supposed to keep quiet as well? And what policy can the Algerian government engage in other than to establish proper rule of law, starting today with committees of inquiry.
Is the government supposed to turn a blind eye as well? Surely - and this is vital - it should at long last offer Algerians a real future by introducing economic reform. Otherwise, this fire will continue to smoulder beneath the surface of Algeria.
Mr President, Algeria has a turbulent history. Colonial rule, which destroyed the country's traditional structures, was followed by a brutal war. After this brutal war, a socialist one-party system was established which finally collapsed as a result of corruption.
Today, the country of Algeria - this large and important country - faces two major challenges. Firstly, there is a youth revolt in progress, for Algeria is a young country, and its young people are rebelling because they feel that no one cares about them and they have no future. When social exclusion is combined with national sentiment, the result is powerful and explosive.
Secondly, there is the danger of Islamism, which is systematically fomented by certain groups. We must therefore give the country our support, but we must proceed very sensitively. President Bouteflika has taken steps towards opening up Algeria. He has moved towards reform. A few weeks ago, he held a landmark ceremony to honour St Augustine. We might regard this as gesture politics, but he wanted to show that St Augustine's origins lie in what is now Algeria. In doing so, he also wanted to tell his people that as Algerians in an Islamic country, they have cultural links with Europe and therefore also with the Christian world. These are signs of openness, and they are important. This kind of gesture politics, however, is not enough. Real and substantive reforms are required. They must include press freedom, the rule of law, but also tolerance towards different nationalities and ethnic groups.
Traditionally, Berbers have cultivated their own culture and identity and have maintained a substantial measure of independence in Kabylie. This third major revolt among the Kabyle people sends out an alarm signal, for it is a revolt by young people who feel marginalised by the Algerian state. What is required, therefore, are sensitive reforms, respect for diversity, respect for freedom, and strengthening the rule of law. However, we must also ensure that measures are taken which we must support through dialogue based on equality and an absence of tutelage.
Mr President, the slaughter of the Berbers is a fresh reminder of Algeria' s horrific reality. Once again, our courageous foreign affairs ministers have decided to put their heads in the sand. The entire world is being condemned, except for Algeria. However, neither the oil interests, nor the current negotiations are enough to keep the gross human rights violations under wraps. The MEDA agreements demand respect for diversity. One third of the Algerian population are Berbers. Pluriformity should form part of the state fabric. Cultural, linguistic, but mainly social rights must be recognised if Algeria wishes to become a Treaty partner. It is questionable whether we should enter into an agreement with Algeria where human rights are being violated on such a massive scale, even by government officials. In my view, this can only be done if the government assures us that it will make every attempt to prevent the wrong-doings, and to prosecute and bring to justice those responsible, from whatever quarter. An agreement on judicial cooperation is only meaningful if this is given substance by the Algerians. At this moment in time, I still have grave doubts as to whether that is the case. If I look back on ten years of oppression and extreme violence, I am shocked by the statistics. One hundred and fifty thousand killed and on top of that, 10 000 people who have disappeared without a trace, and Europe remains silent. President Bouteflika constantly promises to contain the violence. He pledges to investigate the recent tragedy in Kabylia, but will the guilty be punished? I should like to reiterate it: the State' s most fundamental task is to protect its population. It is shameful that the Algerian authorities should not be able to put an end to the abhorrent reality in their country.
Mr President, for ten days the region of Kabylia was the scene of a series of very serious incidents. Following the death, on 18 April, of the young high school student, Guermah Massinissa in the police station at Beni Douala, impressive peaceful demonstrations were held at several locations, demanding that the persons responsible for this 'mistake' be brought to justice. In addition, thousands of demonstrators, often very young, turned out to demand important social measures in this region, which has been hard hit by unemployment, poverty and even a housing shortage. Without doubt, the roots of this discontent lie in the serious social crisis which has affected the whole of Algeria. One rightly wonders if speeding up the process of liberalisation and privatisation already under way risks exacerbating the situation. There is also a strong cultural demand in this region for the Amazigh language and culture to be respected, especially since the Berber Spring in 1980. Provocation and other abuses of authority by the police with respect to the population also seem to be at the root of this positive outburst of anger. So these were peaceful demonstrations calling for more social progress and greater freedom and democracy.
The marches turned into clashes which were put down by the security forces with a great deal of violence over a period of several days, leaving dozens dead and hundreds wounded. Numerous eye witness accounts printed in the newspapers talk of outright brutality. President Bouteflika and the national assembly announced that committees of inquiry would be set up. We can only hope that they will be set up as quickly as possible and will have the means needed to work efficiently - and, more importantly, transparently - so that sanctions can be imposed on those responsible for the repression. In another indication of the seriousness of the situation, the Rally for Culture and Democracy Party said that it was 'impossible for it to stay in a government which fires on young people' and withdrew from the coalition.
I am positive that the future of Algeria, whose people have courageously resisted barbaric pressure from Muslim fundamentalist terrorist groups, lies not in repression but in heeding the people's social demands and the often very courageous action of the various associations acting to defend women's rights, secure the repeal of the family code, care for traumatised children, keep solidarity alive in the face of serious social difficulties or defend human rights. Nor does the future reside in the worrying restrictions on the freedom of the press which will result if the planned amendments to the penal code are adopted.
The European Parliament delegation travelling to Algiers tomorrow will certainly help us to gain an insight into the Algerian situation from our various contacts and listen in return to their expectations of the European Union. In the same spirit, it will inspire the Commission to continue negotiations with a view to an Association Agreement, while taking better account of the opinion of political, trades union and community organisations.
Mr President, ladies and gentlemen, I have followed the fate of this crisis-torn country since I was young. I was a member of the parliamentary delegation which attempted to break the ice in the relations between the European Union and Algeria. Yet many of our hopes have not been fulfilled. Even our hopes of the new President Bouteflika, who has undoubtedly shown some signs of courage, and of the RCD's inclusion in the Algerian government have been disappointed.
In my view, the basic problem in Algeria is that the powers-that-be - le pouvoir, as the Algerians say - have failed to make genuine efforts to reach a consensus between the social groups in the country. Contrary to the frequent accusations made against us, I do not mean a consensus with terrorists and murderers. There can be no consensus here. I mean a consensus with all the groups which do not wish to witness the victory of the radical Islamist terrorist forces. However, the powers-that-be - or at least some sections of the military - have no interest in achieving this consensus. They want to maintain the status quo, and unfortunately, they are heavily implicated in corruption. This is why there are so many incidents like the recent events in Kabylie, with their shocking death-toll and the resulting alienation between the country's young people and its ruling class.
I hope that the delegation which will be visiting Algeria in the next few days will be able to foster at least some understanding of what is required to give the young people of Algeria fresh opportunities and restore their sense of hope.
Mr President, ladies and gentlemen, the Commission deplores the recent incidents in Kabylie. The many dead and hundreds of injured bear witness to the fact that the reform process in Algeria has still not achieved the desired results. Yet it is also clear that there is no alternative to the policy of calling for and consistently supporting this reform process.
The European Union regularly addresses the issues of human rights violations, arbitrary arrests and torture in its political dialogue with Algeria. At the 57th Session of the UN Commission on Human Rights in Geneva in March 2001, the EU called upon Algeria to take substantive measures in this area and allow the UN Special Rapporteurs on the question of torture and on extrajudicial, summary and arbitrary executions to visit the country.
The issue of the disappearances of individuals is of particular concern to us. During the troika's most recent visit to Algiers on 24 April 2001, the Algerian authorities were presented with a consolidated list of thirty old and new cases. The Commission will continue to pursue this issue vigorously in future. The Association Agreement currently being negotiated with Algeria contains a clause on democratic principles and human rights. The speedy conclusion of this Agreement will equip the European Union with an effective instrument with which to engage in more intensive dialogue with Algeria at institutional level.
Since 1996, the Commission has committed EUR 300 million from its MEDA budget lines and under the financial protocols to support economic and social reform in Algeria. In 2001, our aim is to promote balanced social and economic development, and we are therefore preparing two comprehensive projects for local development in rural areas and for rehabilitation measures in the regions affected by terrorism. Human rights projects are also being funded through separate dedicated budget lines.
The joint debate is closed.
The vote will be taken today at 6.30 p.m.
Situation in Bosnia/Herzegovina, particularly Banya Luka
The next item is the joint debate on the following motions for resolutions:
B5-0357/2001 by Lagendijk and others, on behalf of the Verts/ALE Group, on the situation in Bosnia-Herzegovina;
B5-0362/2001 by Swoboda and Van den Berg, on behalf of the PSE Group, on the attack against the rebuilding of the Mosque(s) in Banja Luka (and Trebinje) (Bosnia);
B5-0369/2001 by Pack and Posselt, on behalf of the PPE-DE Group, on the attack against the rebuilding of the mosque(s) in Banja Luka (and Trebinje);
B5-0375/2001 by Haarder, on behalf of the ELDR Group, on the situation in Bosnia-Herzegovina and the incidents in Banja Luka and Trebinje;
B5-0385/2001 by Morgantini and Brie, on behalf of the GUE/NGL Group, on the situation in Bosnia-Herzegovina and the incidents in Banja Luka and Trebinje;
Mr President, Commissioner, Bosnia-Herzegovina is, in fact, the touchstone of our dream about stability and peace. So far, the international community has made efforts to support the peace forces in those countries. Needless to say, there are also opposing forces, and those claim victims. In addition to the fact that attempts are still being made from different quarters to have the last word, and to threaten Bosnia-Herzegovina as a unit, there are also religious conflicts, of course. Conflicts which are related to the symbols, and anyone who is politically active appreciates the significance of symbols. That is also very much the case in a country which is torn by war. It is therefore of key importance for us to join forces in a resolute manner, with all international, and particularly local, forces which strive for peace on the ground. It is therefore also of key importance for us to be able to offer the guarantee that our presence there is not short-lived, that we persevere in our commitment, and that we can persuade the United States, which, with its new Bush administration, is forming a threat to that lasting stability, to continue its commitment to peace in Bosnia-Herzegovina.
Mr President, Commissioner, ladies and gentlemen, the West, or the European Union, became actively involved in Bosnia-Herzegovina because it wanted to promote peaceful relations between the different social, religious and ethnic groups. We did not want to accept that in today's and tomorrow's Europe, conflict and war could be caused by ethnicity or religion.
Dayton was the result, and led - as we believed - to the founding of a new state. This was and probably remains the only option to bring peace to Bosnia and Herzegovina at this time. Many of us here in this House are not satisfied with Dayton, but as I said, it was a chance to end the war. What we cannot accept, however, is that we are now retreating from Dayton again. There are some forces which actively support this development and want to create new or restore old ethnic divisions within Bosnia-Herzegovina.
First, there were the Croat extremists who, having lost Zagreb's support, have attempted to join forces and create their own new Croat (mini-) state in Bosnia. Then there are the Serb extremists, who can undoubtedly count on continued support from Belgrade and perhaps even from President Kostunica on occasion, and who also believe that the time has come to settle old scores and prevent some elements of life in a multi-ethnic community from being restored, like the mosque where these incidents took place when the foundation stone was to be laid.
This development has undoubtedly been caused by the fact that refugee return and thus the 'mix' of the various ethnic groups have not taken place on the scale demanded by the international community, and especially by this House. Moreover, the hindering of refugee return at various levels has undoubtedly also fuelled hopes that the mono-ethnic orientation and focus of the individual entities, especially the Republika Srpska, can be preserved. We cannot be deterred now, however. We must call upon everyone in a position of responsibility in this region, and of course in Bosnia-Herzegovina in particular, to ensure that Dayton at least - which is the very minimum we can or should achieve at this time - and multi-ethnicity are restored on the scale or in the direction which formerly existed.
To this end, it is essential that Croatia also takes measures with regard to its property laws, but also conditions at local level, to encourage refugees to return. Above all, however, it is vital that Republika Srpska plays its part. There is the agreement between the Croatian Foreign Minister and the former Prime Minister or President of the Republika Srpska. The President is no longer in office, but even during his incumbency, little was done to comply with the provisions of this Treaty or these agreements. This House must call on all sides and groupings in Bosnia finally to fulfil their commitments, and the commitments which were adopted on their behalf by the international community, because we - after all - were the ones who helped them end this dreadful war and the dying.
Mr President, ladies and gentlemen, today we are discussing an incident concerning a mosque. This mosque was not destroyed in any war. This mosque stood in Banja Luka, where there was no war. It was razed to the ground in 1993, its foundations were torn up, and a car park was built on the site. This mosque was destroyed - like hundreds of other Muslim and Catholic places of worship - on the orders of Karadzic and his henchmen. Not only were these places of worship destroyed; hundreds of thousands of Muslims and Croats were forced to flee their homes at a time when there was no war in this region, namely between 1991 and 1995. As Johannes Swoboda has already pointed out, the Dayton Agreement has now been in place since late 1995. We never liked this Agreement. It ended the war, but it has not yet brought peace to the region.
Six years have now passed, and we have to recognise that Dayton contains few promises and has achieved even less. It has divided the country into two ethnic entities, a mono-ethnic Serb entity, and a Muslim-Croat entity. This situation has proved highly problematical in practice. In essence, we have created an artificial product. Do we really expect Bosnia's inexperienced politicians to cope with this state of affairs today? It is extremely difficult. What's more, we do not always help each entity equally. The numbers of people returning are still too low. Hundreds of thousands of people were expelled, and there are still half a million displaced persons in Bosnia who have not returned home. I think we must appeal to everyone to take action here.
The Republika Srpska lags behind the rest of Bosnia-Herzegovina with regard to refugee return, and this is obviously one reason for the situation which we witnessed ten days ago in Banja Luka. At the laying of the foundation stone of this ancient mosque, and eight days earlier at the laying of the foundation stone for another mosque in Trebinje, hardliners from the SDS, the Serb nationalists, were yet again able to drum up supporters who interrupted the ceremonies, set fire to buses, and threatened the lives of participants.
The President of the Republika Srpska and his government and Prime Minister must make serious efforts to condemn this incident and create an atmosphere which fosters peaceful relations between the communities, which were the norm in this region until 1991. In my view, we should also have no qualms about coupling financial assistance with conditions at last. We made it quite clear to Milorad Dodik, the previous Prime Minister of the Republika Srpska, that he could count on our financial support if he encouraged refugee return. We supported his work when he was in office, yet he did not allow any displaced persons to return. There is now a new government in office, and we really must proceed with caution. We are talking about taxpayers' money here, and we must be sure that it is used to achieve the goals set by the international community and the European Union. Refugees wishing to return must be able to do so.
The same naturally applies to the neighbouring region of Croatia as well. In Croatia, there is a law preventing the restitution of property to Serb owners who fled from the region. Admittedly, many Serbs no longer want to return, but their property should at least be restored to them, and they should be given support to enable them to return to - or from - Croatia.
We have addressed a number of other issues in our motion as well. In the Muslim-Croat Federation, hardline Croat separatists are also disrupting peaceful relations between the communities and trying to set up a breakaway mini-state in Bosnia-Herzegovina. They will never be successful. The moderates are stronger, and we must give them our support. However, given that the international community has a certain amount of power in Bosnia and Herzegovina, we should not use it arbitrarily to amend an electoral law in a way which discriminates against a specific ethnic group. This simply reinforces the hardliners' cause and increases support for them. I realise that this step is now regretted, but it is important to address this issue so that it does not happen again.
I hope that we will do everything possible within the scope of our CARDS programme to ensure that the refugees are able to return to all parts of the region. This is the best contribution we can make to promoting peaceful relations between the communities in Bosnia and Herzegovina.
Mr President, what is the European Union' s task with regard to Bosnia? That is, of course, not difficult to answer. We need to lend our support to the principles of multi-ethnic tolerance and cooperation, and support those who advocate these principles. We also need to underline the importance of building democracy and the role of democratic, political parties in that region. We also need to call a spade a spade. This is done in this resolution, and the Republika Srpska is being urged not only to hand over Mr Karadzic and Mr Mladic at long last, but also to mount a full enquiry into how the violence has actually been able to take root?
Finally, I should like to take this opportunity to urge the Commission, and particularly the Member States, to implement the recently concluded Stability Pact in its entirety and swiftly, including the pledged funds, since in that area, it seems as if things are not always running as smoothly as we would have liked.
Mr President, Bosnia-Herzegovina will either be a three-nation state, or it will cease to exist. The country will only survive if - at least in the medium term - all three communities want to live in this state. That sounds simplistic, but it is a fact which we very often ignore. I therefore believe that the time has come not only to take action against the hardliners of all nationalities, but also to ask ourselves self-critically for once what we have done wrong. In my view, Doris Pack pointed the right way forward here. Dayton was a step towards the absence of war. Now it is time to start moving towards genuine peace. Moving towards peace ultimately means creating a tripartite federation in which all three communities enjoy equal rights.
Believe me, I do not want to justify the actions of the Croat extremists in Mostar, but one reason why they are popular, of course, is that they do not see why the Croats, as an ethnic group, do not enjoy the same rights as the Republika Srpska, for example. This is an enormous problem which we must address, for in this respect, there is no equality or symmetry within the Federation.
The second point which we must be clear about - as Doris Pack has already mentioned - is refugee return. In this area too, there must be no double standards, and the same applies to the issue of cooperation with the Tribunal in The Hague. There is a considerable lack of symmetry as regards the extradition of indicted persons to The Hague. In the long term, the people in this region will only be prepared to cooperate with the Tribunal if they are confident that the perpetrators from all three communities will be extradited and convicted on an even-handed basis. This means that we cannot always point the finger at others; we must be self-critical for once and admit that for a whole range of reasons, we very often apply double standards.
I should like to thank Mr Swoboda for openly addressing an issue which we must all be clear about: that unfortunately, President Kostunica also appears to be encouraging certain forces in the Republika Srpska to pursue nationalist policies. I believe that we must make it quite clear to Belgrade that there are conditions attached to the assistance we provide, and that this type of support for the nationalists in the Republika Srpska is unacceptable. There must be conditionality across the board: not only in our assistance to Bosnia-Herzegovina but also to Serbia or Yugoslavia. We made this quite clear in the case of Croatia. As for Yugoslavia, our euphoria about the ousting of Milosevic - which we naturally welcome - threatens to make us lose our perspective to some extent. Unfortunately, that distorts our view of what is important in the region.
Mr President, ladies and gentlemen, the Commission shares Parliament's horror and revulsion at the incidents in Trebinje and Banja Luka. My colleague Chris Patten, who is responsible for this area of work, is visiting Bosnia this afternoon. He has issued a statement condemning the violence and demanding that the Republika Srpska authorities find those responsible and make sure they face justice.
As regards the Croats' 'self-rule' within the Federation of Bosnia and Herzegovina, the Commission fully supports the High Representative's decision to remove Mr Jelavic from his position as a member of the Presidency of Bosnia and Herzegovina and his appeal to the Bosnian Croats to support the development of a stable multi-ethnic state.
Let me make one thing quite clear: the recent incidents do not further the integration of Bosnia and Herzegovina into European structures in any way; nor do they enhance the country's international reputation, especially among donors. On the contrary, the incidents make it even more difficult to attract the funds which Bosnia so urgently needs, and on which it continues to depend.
The European Union will not withdraw from Bosnia and Herzegovina. We will continue our efforts to promote the reconstruction of the country and support the many citizens who yearn to live a life in peace. However, the country's internal problems cannot be resolved merely by concluding a Stabilisation and Association Agreement or offering the prospect of closer relations with the European Union.
Instead, a key prerequisite for the integration of Bosnia and Herzegovina into the European Union is that the country itself undergoes a profound transformation at domestic level and that in doing so, it respects the fundamental values, such as human and minority rights, on which the European Union is founded. This transformation process is indispensable if integration into the EU is to bring additional benefits in terms of stability, security and economic development.
In the European Union's view, the progress achieved by Bosnia and Herzegovina in the stabilisation and association process are the test of the country's willingness to complete this transformation. Above all, we expect progress in implementing the specific measures agreed a year ago as part of the 'Road Map', which include refugee return.
Of the 18 measures in total, just 5 have been fully implemented so far. A further 9 have been partially implemented, while 4 have still not been addressed at all. Yet the next phase of the process, that is, the feasibility study, cannot begin until all the measures have been implemented.
As part of the CARDS programme, the Commission will continue to focus its assistance on target groups which promote refugee return and the reconciliation process. Out of a total of EUR 105.3 million in funding for Bosnia and Herzegovina in 2001, EUR 37.3 million - by far the largest individual amount - will be used to support refugee return. Of this figure, around 16 million are earmarked for the fostering of integration, reconciliation and institution-building, which includes strengthening the constitutional court and three human rights bodies.
In line with the calls voiced here by the honourable Members, the assistance provided within the CARDS framework is linked to conditions. As there have been more obstacles to refugee return in the Republika Srpska than in the Federation of Bosnia and Herzegovina, Republika Srpska has received less funding in this area.
When deciding on the restructuring or cancellation of assistance, it must be borne in mind that the CARDS programme provides support for major structural projects - such as refugee return, human rights, judicial reform, and the development of an independent media - which are a priority for the EU. Abandoning these projects would merely give fresh impetus to the extremists in Bosnia, who are also hostile to projects of this kind.
In contrast to CARDS, the Commission's reciprocal macrofinancial assistance is not linked to specific conditions. The assistance is provided as part of a coherent macroeconomic package which was agreed by the authorities in the region and is supported by the international financial institutions. Due to the specific conditions in Bosnia and Herzegovina, however, the Commission tries to ensure that the overall political environment, that is, the political reality on the ground, is as favourable as possible and that the macroeconomic assistance ties in with other measures taken by the Community.
Commissioner Verheugen, thank you very much for your statement. Following on from your comments about all the problems faced in Bosnia-Herzegovina, I should just like to ask whether it is true that Bosnia-Herzegovina is scheduled to join the Council of Europe at that body's next or subsequent meeting. I should like to ask whether this really is true, and whether all 15 of our Member States can shake hands on it before all the conditions which you have described are fulfilled.
Mr President, I am sorry, but my answer is simply that I cannot answer the question. As you know, the Commission is not a member of the Council of Europe. I must ask you to address your question to the committee which coordinates the position of the 15 Member States in the Council of Europe. I would be very happy to assist you, of course.
Ladies and gentlemen, we were all witness to a rare event - a Commissioner not knowing the answer. He is only human, and we must accept that!
Mr President, apart from the fact that yes, if Bosnia-Herzegovina is admitted, the country as a whole will be admitted, I would like to address the following question to you. Like Mr Posselt and various other honourable Members, I voted for the Friday in Strasbourg. This was rejected yet again, so we only have the Thursday. Could you tell us why we will be voting at 6.30 p.m. when the debate is likely to finish at around 5.10 or 5.15 p.m.? I assume that it is too late for you to change these arrangements for today.
However, I would ask you, Mr President, to ensure that when we discuss topical and urgent subjects on Thursday, we vote at the end of each debate, as used to be the practice. It will make no difference to our views for or against the Friday if we could vote immediately after the individual debates about topical and urgent subjects.
We have already had this problem several times on Thursdays. We set the agenda and then the debate proceeds faster or slower than expected. We obviously need more practice! As far as today's debate is concerned, it is difficult to tell at this stage when we will be finished. If we have a lot of interventions like yours, Mr Swoboda, it is quite likely to be 5.30 p.m. Then there is the debate about three reports. No break is scheduled between 5.30 and 6.00 p.m. The debate about the reports will take place during this period.
Human rights
The next item is the joint debate on the following motions for resolutions:
Ethiopia - B5­0360/2001 by Ms Lucas, Mr Rod, Ms Maes and Ms Schörling, on behalf of the Verts/ALE Group, on Ethiopia;
B5­0363/2001 by Ms Sauquillo Pérez del Arco and Ms Carlotti, on behalf of the PSE Group, on the repressive action against students by the Ethiopian police;
B5­0370/2001 by Mr Corrie, on behalf of the PPE­DE Group, on the situation in Ethiopia;
B5­0376/2001 by Mr Van den Bos, on behalf of the ELDR Group, on human rights violations in Ethiopia;
B5­0386/2001 by Mr Vinci and Mr Korakas, on behalf of the GUE/NGL Group, on the repressive action against students by the Ethiopian police;
B5­0396/2001 by Mr Muscardini, on behalf of the UEN Group, on the situation in Ethiopia;
Cameroon
B5­0358/2001 by Mr MacCormick, Mr Rod and Ms Isler Béguin, on behalf of the Verts/ALE Group, on the human rights situation in Cameroon;
B5­0371/2001 by Mr Bowis, on behalf of the PPE­DE Group, on the situation in Cameroon;
B5­0377/2001 by Ms Dybkjær and Mr Van den Bos, on behalf of the ELDR Group, on the human rights violations in Cameroon;
B5­0387/2001 by Mr Sylla and Mr Patakis, on behalf of the GUE/NGL Group, on human rights in Cameroon;
B5­0397/2001 by Ms Carlotti and Mr Van den Berg, on behalf of the PSE Group, on the disappearance of persons in Cameroon;
Press freedom in the world- B5­0356/2001 by Mr Wuori, Ms Frassoni, Ms Schroedter and Ms Maes, on behalf of the Verts/ALE Group, on press freedom in the world;
B5­0364/2001 by Mr Van den Berg, Mr Swoboda and Mr Imbeni, on behalf of the PSE Group, on press freedom in the world;
B5­0367/2001 by Mr Morillon, Mr Lamassoure, Mr Bayrou, Ms De Sarnez, Mr Salafranca Sánchez-Neyra and Mr Dimitrakopoulos, on behalf of the PPE­DE Group, on press freedom in the world;
B5­0378/2001 by Ms Malmström and Mr Haarder, on behalf of the ELDR Group, on press freedom in the world;
B5­0388/2001 by Mr Wurtz, Mr Di Lello Finuoli, Mr Seppänen and Mr Alavanos, on behalf of the GUE/NGL Group, on press freedom in the world;
B5­0395/2001 by Ms Muscardini and Mr Segni, on behalf of the UEN Group, on press freedom.
Ethiopia
Mr President, Commissioner, until recently, Ethiopia and Eritrea were locked in war. Fortunately, that is now over, and this proud and wonderful Ethiopian people can once again start deciding on its own fate. Sadly, we are forced to note that human rights are being violated, that people are being tortured and locked up in prisons at random, and that students are calling for academic freedom, to no avail. This is painful. As international community, we have concluded a partnership deal. We will sign this as 'the Cotonou Agreement' . In that document, we aim to establish good relations by entering into a dialogue with each other. This also applies specifically to Ethiopia, a country which time and again appears on the list of countries which quality for emergency aid. I hope that we, along with Ethiopia, can now finally turn over a new leaf, and that Ethiopia will be prepared - and I believe we should press for this, Commissioner - to free the people who are behind bars at present, because they are human rights activities, namely Messrs Woldemariam, Nega and Lidetu Ayalew, to allow students to return to their campuses in complete freedom and to observe the fundamental freedoms.
Mr President, the resolution is right to condemn a number of matters, and also calls for action on the part of Europe. This is, in fact, possible within the framework of the Cotonou Agreement.
That is done in a country, Ethiopia, which is occupying an important position in East Africa. It has, under Mengistu, experienced a horrific period, and has, following a fierce civil war, eventually found peace. Ethiopia is being governed by people originating from the resistance movement. At times, they still display characteristics of a certain 'bush' mentality and find it difficult to share power with others, as it were. Tigreans play a major role in the government and do so very expertly. The government also plays a crucial role in a number of peace-promoting initiatives, but is, at the same time, struggling to achieve good relations in Ethiopia, in its interaction with Eritrea, and also within Eritrea. Attempts are being made to build a regional autonomy within the countries, coupled with a certain level of ethnicity, with respect for minorities. This is a painstaking process and is also often accompanied by resistance from certain groups within Ethiopia. We simply have to establish that it is still costing them a great deal of effort in order to build a more powerful, stable democracy.
In a way, I appreciate the efforts that this is costing them. At the same time, however, we as international community can hardly ask anything else from them here than that they understand that if they do not observe human rights, do not show respect for groups who think differently, react with violence and violate human rights, this will eventually seriously damage their own status and our position, as well as our chance to support them. I believe we need to operate within that context of understanding and insight, and must also be very clear. That is why we will give our unqualified support to this resolution.
Mr President, few African leaders have been able to count on so much international goodwill when taking up office as the Ethiopian leader, Meles Zenawi. The end of the military dictatorship, the peaceful separation of Eritrea and the formation of a government of national unity turned the country at the time into a fine example of a successful transition from dictatorship to democracy. Unfortunately, this image has been brutally shattered. The bloody border conflict with Eritrea, the government' s inability to prevent another famine and the repression of the past couple of weeks have seriously compromised Ethiopia' s image. It is correct that unemployed young people have taken advantage of the student protests earlier this month to start plundering, but that in no way justifies the excessively harsh police action which claimed at least 30 lives. Neither does it justify the gulf of repression during which students, journalists, human rights activities and opponents were rounded up and accused of inciting violence.
Ethiopia is facing two fundamental problems: firstly, the government' s insubstantial ethnic basis, and secondly, poverty. As far as the first problem is concerned, an inter-Ethiopian dialogue must be established urgently, representing all political and ethnic groups. Europe can play a crucial role in this. As for the second problem, the Ethiopian government must pledge its unconditional support to a peace agreement with Eritrea, so that the necessary funds for development are no longer diverted to defence expenditure and weapons.
Cameroon
Mr President, I cannot myself claim intimate familiarity with circumstances in Cameroon, but together with other colleagues in this House I have been approached by friends and acquaintances whom we trust in non-governmental organisations, notably the International Federation for Christian Action Against Torture, drawing to our attention matters of the gravest concern, which merit the attention of the institutions of the Union and in particular of this Parliament. We have well-attested reports of the discovery of 2000 mass graves, of the arrest of senior officers of the gendarmerie, of inquiries into an organisation known as the Operational Command and generally matters of real concern.
It has been put to us that what is required is: an independent commission of inquiry to shed light on human rights violations, acts of torture, disappearances and extrajudicial executions, a commitment to protect adequately human rights defenders and local organisations working on this issue and the appointment of some special rapporteur on extrajudicial summary and arbitrary executions, with the working group on forced or involuntary disappearances being invited as soon as possible to inquire into matters in Cameroon.
By coincidence, today's Le Monde has a special supplement on Cameroon, the opening sentence of which tells us that all the evils of Africa are to be found in Cameroon and yet also all the reasons for hope for the better. What has been revealed to us here suggests that both of these propositions are true: both the reasons for hope and the present evils. Also, this week in Le Monde in relation to General Aussaresses we have been reminded that torture, disappearance and evil-doing and the use of humans as means and not as ends in themselves have terribly scarred the history of our own continent, both during the war of 1939 to 1945 and afterwards.
We are not in a position to hold ourselves up as being somehow superior but we can, as concerned human beings, share the concern of our fellows in Cameroon who are raising these points and members of international non-governmental human rights organisations who have been drawing it to our attention. I strongly commend this resolution to the House and hope it will be adopted unanimously this evening.
Mr President, it is not the first time that NGOs and human rights organisations have sounded the alarm with regard to the human rights situation in Cameroon. They are referring to disappearances, extra-judicial executions, tortures, mass graves and overcrowded prisons. The special unit that controls banditry, in particular, is reported to indulge in the systematic violation of human rights.
The UN Committee against Tortures called for the swift dissolution of this unit, with good reason, in fact. However, that is not enough, of course. Cameroon suffers from an enormously huge problem of lawlessness. We welcome the fact that the President, Mr Biya, set up an inquiry committee which led to the arrest of a number of suspected officers.
It will take more than that, however, to restore the confidence in the rule of law, such as an independent inquiry into the disappearances and into the mass graves, and especially into punishing the guilty. Europe could help in this by making resources and expertise available to the legal system in Cameroon.
Without wanting to let the Cameroon leaders off the hook, I would, by the by, like to draw your attention to one of the fundamental problems of Cameroon and, in fact, of large parts of Africa, namely the dramatic slump in the price of raw materials.
Oxfam presented a report today in which it is assumed that the reduction in those prices of raw materials costs the developing countries more than the total amount that they receive in development aid. I would therefore urge the Council and Commission to take the recommendation of the Oxfam report seriously, and perhaps we can organise a debate on this issue before long.
It is at any rate promising that the Belgian Presidency announced today that it wants to make Africa one of its priorities. We welcome this, and will give our full cooperation.
Mr President, I am in complete agreement with my fellow members and would even add that the UN Committee against Torture has found that torture is rife in Cameroon and that this has been confirmed in the testimony of a former Cameroon minister who considers that the prison system is inhumane in Cameroon and that physical and mental torture are an everyday occurrence.
All this leads me to believe that the government of Cameroon, and it is perhaps this which worries me most today, no longer has any control over the special forces which it has set up, the special forces which appear to be responsible, among other things, for the disappearance of 9 young people who allegedly stole a cylinder of gas in the Douala sports district.
In order to prove good faith on the part of the government - my colleague said earlier that there were plenty of reasons for hope in Cameroon - I think that we have to go along with the UN proposal to set up a committee, as a matter of urgency, to look into all the extortion, torture, disappearances and extrajudicial executions identified over recent months.
I think that, today, Parliament cannot make do with adopting texts which are not respected and verified on the ground, especially as Cameroon has signed the Cotonou Convention of 23 June 2000 requiring that the parties undertake to promote and protect fundamental freedoms and all human rights. We must call on Cameroon to respect this convention and find ways of excluding this country and any other country which violates the conventions which it has signed.
No difficulty, be it economic, social or demographic should or could justify torture.
Mr President, we in the Socialist Group and the European Parliament need to send a clear message to the Cameroon authorities.
In order for the Cotonou Agreement to be effective and credible, the European Union needs all the ACP countries, including Cameroon, of course, to use actions to demonstrate their unequivocal commitment to democratic values. The governments and in particular the State security forces of all the countries associated with the European Union need to have a clear understanding that security and public order cannot come before the exercise of people' s freedoms, not to mention their physical safety.
Cameroon is an important country in the regional context, whose indicators paint a hopeful picture of the economic situation, but we are obliged to look beyond this positive outlook and ask the government of Cameroon to make a greater effort to maintain the rule of law and to respect the rights of its population.
Similarly, we must ask the government of Cameroon to comply with the recommendations of the United Nations, which has already asked it to reform the structure and activity of its security forces, in order to ensure that they are made up of regular members and always act within the limits of the law.
Cameroon must understand that by making this effort, not only will it be satisfying the European Union and the other countries, but it will also be working in the interests of its own people. Also, it is good for the whole of the African continent that European cooperation with Africa, both under the Cotonou Agreement and under bilateral cooperation with our countries, should be governed by respect for the values of freedom that we all profess to share.
I would like to finish by doing what my colleague Mr MacCormick did and also recognise the work and action of some non-governmental organisations such as FiACAT, which has passed on information and concerns to us in its constant monitoring of the situation in Cameroon. We want to encourage local organisations even more, such as 'Action by Christians for the Abolition of Torture' , which are on permanent alert on the ground and have consequently been victims of injustice. They deserve and have our solidarity.
Press freedom in the world
Mr President, freedom of the press and freedom of opinion are the cornerstones of democracy. People who have lived under totalitarian regimes know how important it is to establish and build on this cornerstone to its fullest capacity in every state. They therefore also understand that manipulation of the press is an assault on democracy. In other words, when the press is compromised and manipulated, or when it loses its political plurality because it is a corporate monopoly, democracy is jeopardised to a high degree. We must therefore not only put our finger on the wound in third countries, in the reform states, in order to foster democratic development by promoting freedom of the press. We must also look at ourselves. I think it is especially important to ask ourselves whether an election can genuinely be described as democratic if a large number of the television channels are compromised.
Should we not also consider whether this is an area where we can make a contribution? I think this applies to Russia as much as the EU Member States. I therefore believe that it is important to include press freedom as an indicator in the human rights report. Press freedom must be part of how we judge the clauses in the Partnership and Cooperation Agreement, how we judge how close the relations with Ukraine and Russia will be, but also how we judge the development of democracy in our own states.
Mr President, press freedom is one of the keystones that underpins real democracy. This freedom is lacking in many dictatorships due to the fear on the part of those in power of informed citizens, debate, opposition and disclosure.
Europe needs to take a stand in favour of press freedom and those who fight for this, in a consistent manner. Understandably, our attention turns to the developing countries and the former centrally governed countries which are now in transition. This is with good reason, for we can often lend these countries real support with our aid and resources to local NGOs, civil society and the different media involved.
As Social-Democrats we consider this topic of press freedom to be a cornerstone of our belief. However, within Europe, we would draw your attention to a particularly disquieting phenomenon, namely the concentration of ownership and control of media in Europe in a limited number of countries. That affects diversity in a fundamental way. This becomes even more serious if economic power and political power are combined. That is when freedom is at risk. I do not need to name any names to make myself clear. The European Parliament' s socialist group will take the initiative for proposals which resist this threat of press freedom. Unfortunately, the Group of the European People' s Party and European Democrats has announced that, despite the fact that it has taken the initiative for this resolution, it refuses to back this resolution. In fact, it has threatened to vote against this resolution if this section were to be adopted. Does the power, or the fear, of the aforementioned person extend so far that he already has the People' s Party in his clutches? We would ask the People' s Party to consider urgently whether it would like to defend press freedom or the concentration of power. It will make for an interesting outcome of the vote.
Mr President, ladies and gentlemen, this is a good time to reply immediately to Mr van den Berg.
The debate is the result of an initiative for a resolution taken by the group of the European People's Party. When the world day of the freedom of the press was held on 3 May, we were anxious to show our solidarity with the journalists who fell victim to their own dedication during 2000, 36 of whom died and a further 77 of whom were imprisoned while on the job.
As we are all aware here, to scorn the freedom of the press is to attack human dignity, violate man's quest for truth and thwart his full potential and we wanted to express this in the simplest terms possible. Unfortunately, this very simple idea was hijacked by other political groups, as Mr van den Berg has just told us, who used the occasion to restart a pseudo-political argument with one of our colleagues and a future leader of one of the fifteen Member States of the European Union.
Regrettably, although I instigated the initial project, because the calendar of plenary sessions has been cut and we are all forced to run around like headless chickens here in Strasbourg, I was unable to attend the conciliation meeting which resulted in the joint resolution which is about to be put to the vote. At the time I was in the House taking part in the very important debate on the future of the Middle East. A small majority of honourable Members has dictated that we cannot be in two places at once, a fact which I cannot but deplore.
That is why - because I would have opposed the paragraph which has now been included in the joint resolution - I asked our fellow members in the group not to sign this joint resolution and to put the initial text of our resolution to the vote in all its simplicity.
Mr President, ladies and gentlemen, Commissioner, one of the vivid memories that I have of my youth, when I began my career, was a comment from one of my bosses who said that the greatest thing that God had given to humans was freedom of expression. This comment had such an impact on me that I have always remembered it and applied it to what I do.
I am therefore taking part today in this motion for a resolution on the freedom of the world press, which I am, of course, defending at a time when many of our writers, journalists and photographers are risking their lives right across the globe for a variety of reasons.
I must make a special mention today of the Charter of Fundamental Rights and the Universal Declaration of Human Rights, and make a heartfelt mention of a Basque journalist, Mr Landaburu, who unfortunately, like some of his colleagues, was the object of an attack by terrorists who wanted to end his life and therefore prevent him from freely expressing his ideas. I therefore agree with the amendment tabled by my fellow Members, Mr Galeote and Mr Salafranca.
Mr President, I speak as a journalist. I must say that everything that has happened regarding this resolution has left me somewhat disconcerted and also highly perplexed. General Morillon has just reminded us that, as the European People' s Party, we had decided on this initiative on the occasion of World Press Freedom Day on 3 May. I think it is an excellent initiative because it supports those who commit themselves on a daily basis to the fight for freedom and put their own lives at risk to tell the world what is happening in vast areas of the Least Developed Countries or even - it is worth remembering - in Eastern Europe.
Then something absolutely regrettable happened. Someone thought of exploiting this excellent initiative for their own ends, bending it to a partisan political position, a political position that has emerged too often in this House, in my opinion. I do not even want to waste words on this. Last Sunday, 18 million Italians gave their answer. I just want to see the result of all this. The likely result is that a fine, important testimonial will lose much of its importance because of the aloof detachment of the world of the media, which prefers to report conflict rather than the exchange of ideas. Above all, the role of this institution has been renounced and less and less respect is shown for politics. We only believe in the politics of values and the exchange of ideas; we do not believe in the politics of venom. Venom has never produced anything in history, and in general it has never rewarded those who have used it. We only believe in positive values.
Mr President, it is unlikely that a government that imprisons its own journalists should be democratic to such an extent as to guarantee a fair trial in accordance with international standards, and so I shall have more confidence in monitoring. To insist on the principle of the freedom of the press is obviously right and proper, but I remember the comments when the first law on the freedom of the press was passed in the Soviet Union. The journalists then asked: who will give us the money to publish newspapers? The matter has still not been settled. I mention this problem since our draft resolution notes the decline imposed on the press in Russia and also deplores the attacks on diversity and freedom. I should like to add that the problem of the press is part of the struggle for power. In Russia the press subsidised by millionaires put Mr Yeltsin into the presidency, but the political line of that time is not to the taste of today' s leaders and the same millionaires are now either in the dock or abroad. Freedom of the press certainly played a part in the event, which, nevertheless, is primarily a stage in the struggle for power.
I should also like to add that media science increasingly points to the so-called editorial routine as something that affects the free press. Individual journalists accept work where they can find it, and they adapt to the prevailing editorial climate and ideas even when these contrast with their own personal ideas. Turning conformists into saints, however, is not a job that can be regulated by resolutions.
Here, of course, I should like to remind you of point number 10 in the draft resolution concerning conflict of interests, an issue that, as we all know, has been talked about a lot recently on the occasion of the Italian elections. It is said that governments should keep a scrupulous eye on conflicts of interest and ambiguous relations between editors and the proprietor. However, when the president and the proprietor are the same person, what can be done, Mr President?
Mr President, thank you, also for this piece of advice. Freedom of expression and particularly the independence of the media help guarantee and promote democracy in the world. The persecution of journalists in their profession is a sign of incapacity to respect a democratic structure, but this is a rule rather than an exception. Even today, journalists around the world are the subject of censorship, physical sanctions and infringements of personal dignity. In many cases, the journalists involved get killed. The problem lies, of course, in Russia where, since Putin took up office, we have seen fresh developments in Russia' s post-Soviet media market. The trend is clear. The Kremlin is trying to impose its will on Russia' s national networks ORT, RTR and NTV, and to develop an ideology in which the media will only be able to advertise State interests.
We were able to witness this again recently when on 10 May, the Attorney General burst in on Echo Moscow, a radio station, and confiscated all financial and commercial documents. Where this will end in Russia, we do not yet know, but it is clear that that country' s democracy is in crisis.
Needless to say, we also need to keep a watchful eye on democracy in Europe. The President of Italy has been mentioned a moment ago, who owns a company which owns, inter alia, three television channels, as well as the largest national publishing house, which, in turn, publishes magazines that support that politician. I find the initiative of Mr Van den Berg (PSE) an interesting one to contemplate. In fact, we should also be aware that this phenomenon not only occurs in Italy, of course. Maybe in England too, there is a media monopoly, and that is to the advantage of the Social-Democratic government in the light of the pending elections. There are similar developments in other countries too. It seems to me to be a good idea for the European Parliament to look into this issue and to see what it can do about it, for it concerns us all.
Mr President, press freedom is undoubtedly one of the bases of any functioning democracy. I believe - also in my capacity as a journalist - that this is summed up very neatly in the motion. Yet if we look at freedom of information, we need to go a step further than simply guaranteeing that every journalist can practise his or her occupation without external influence.
The public's freedom of information, however, is restricted to some extent even in some countries which guarantee freedom of the press. This is due, for example, to the financial relationships between media owners, but also an absence of journalistic responsibility. For example, it is worrying - even if it does not constitute a direct restriction on press freedom - that some magazines have now set up their various departments, including their political departments, as profit centres, which means that the political editors are now responsible for generating advertising revenue in their sections of the publication.
There are also implications for press freedom if - as in Austria - a daily newspaper changes the political focus of its reporting when it is saved from bankruptcy by a bank with close links to a particular political party.
There is one further problem in particular, namely the growing tendency to separate information from commentary. The result is a kind of 'readers' letter' journalism, which means that even in supposedly independent newspapers, we are tending to find little else but the opinions of journalists who are influenced by the owners and their interests.
However, in order to guarantee the right to information, it is essential that there is freedom of information for the general public as well as freedom of the press. As the European Parliament, we have an obligation to monitor compliance with press freedom in all countries of the world. Perhaps we should respect the public's right to diversity and freedom of opinion to a greater extent in future too.
Mr President, a resolution on the freedom of the world press makes no sense unless it contains, firstly, the solidarity of this Parliament with a Basque, Spanish and European journalist, Mr Gorka Landaburu, the recent victim of an ETA attack immediately following the Basque elections. Secondly, it should contain a clear call for the protection and guarantee of the freedom to exercise the profession of journalist, threatened as it is - and this is something that Parliament should be aware of - in a part of Europe, the Basque Country.
Mr President, the political wing of ETA was severely punished at the ballot boxes, and what was its response? The immediate response of this criminal organisation, once again, was to intimidate, threaten and make an attempt on the life of a journalist who was doing nothing more than defending the values on which European society is based, defending peaceful coexistence and defending the freedom of the Basque people.
The enemies of freedom of expression, of democracy and of life do not deserve to be citizens of the Europe that we are building on such strong foundations as freedom, security and justice for those who live and move around in European territory.
This, ladies and gentlemen, is the aim of the amendment that my group is tabling and which I hope will receive the support of the political groups in this House, and I also thank Mr Sánchez García for announcing it.
Mr President, I should like to start by making a brief comment on Ethiopia. The Commission welcomes the fact that this issue has been tabled for debate here. The Commission took part in a diplomatic representation to the Ethiopian government on behalf of the Union on 26 April, during which it expressed its regret at the loss of life during the riots which took place last month in Adis Abeba and elsewhere in Ethiopia. It also regretted the violent action on the part of the security forces. The diplomatic representation called on the government to clarify recent events by carrying out a comprehensive, neutral investigation.
As far as the conflict between Ethiopia and Eritrea is concerned, the Commission is still urging both countries to give the peace mission under the patronage of the UN and the OAU their unrestricted support. It expects both governments to guarantee the UN mission full freedom of movement, actively help with mine clearance, release all prisoners of war and internees and start demobilising a large part of its strike forces.
The EU has supported the efforts of the UN mission by monitoring developments in both countries continuously and maintaining close contacts with the parties involved. It has made declarations proposing the process and - where necessary - voicing its concerns. The Commission thinks this is the best way of supporting the efforts of the UN.
The Commission expressly welcomes the initiative of the religious leaders to visit areas on both sides of the border and start a reconciliation process. This decisive process should, in its view, be promoted and shaped by the people concerned. At the present time, the Commission considers a formal summit organised by the international community to be premature.
On Cameroon, I should like to say that the Commission is monitoring the human rights situation in Cameroon closely and notes that this country has started democratising its society and institutions. There have been very positive developments in the area of human rights and civil freedoms. We also note, however, that the various players still have insufficient knowledge of and fail to respect these new rights properly.
Cameroon has ratified the convention against torture and was the subject of a report by the committee against torture presented in November 2000. In addition, a national committee on human rights and fundamental freedoms has been set up in Cameroon, albeit with restricted functions, and a regional centre for the promotion of human rights has been set up in collaboration with the United Nations.
The European Community has supported Cameroon within the framework of the Lomé Convention with a grant of EUR 6 million for institutional reform in the area of the rule of law, democratisation and respect for human rights. It has also examined a support programme in the area of the criminal justice system.
We are supporting reform of the justice system and stronger responsible leadership of the institutions in coordination with Bretton Woods, with a special endowment from the preliminary financial framework of the ninth European Development Fund. Specific funding is also being granted under the ninth European Development Fund in order to support non-state players, especially associations and non-governmental organisations working in the government and to promote human rights and strengthen the rule of law.
As part of the Cotonu agreement, the Commission is pursuing a positive approach based on dialogue and does not feel that there is any justification for starting consultations under Article 96 of the Cotonu agreement. The situation is being monitored on the ground together with the Member States. The government has set up a committee of inquiry, the findings of which will be carefully analysed by the Commission and the Member States.
I should like to say on the last topic in this human rights debate that freedom of opinion and the freedom of the press are, without doubt, absolutely vital to a democratic society and that the freedom of the press and freedom of opinion can only be exercised where there are several media. Where this is not the case, there is either no democracy at all or democracy is under threat.
Threats to the freedom of the press and freedom of opinion throughout the world are one of the most distressing aspects of our international work. Like Parliament, the Commission also takes rampant persecution and the repression of freedom of opinion and the freedom of the press very seriously. It starts with conditions in the media, as some members of the House have described in connection with Russia, and ends with terrorist attacks on journalists, as reported yesterday from the Basque country. However, I am in the happy position of being able to tell the House that the Basque journalist, Mr Landaburu, the youngest brother of the Director-General of the Commission responsible for enlargement, has survived the attack. He is seriously injured but, thank God, he will survive.
This clearly illustrates that journalists are the target of terrorist tactics because all extremist organisations throughout the world rightly perceive freedom of the media and freedom of opinion as their most serious threat.
I should like to report briefly that the Commission took a position on freedom of opinion, freedom of worship and freedom of belief at the 57th session of the UN Commission on Human Rights. The EU not only represents its point of view on the international stage, it also provides practical help from the Community budget. For example, the European Initiative for Democracy and Human Rights makes provision for considerable sums to support independent media throughout the world. Assistance ranges from training measures for journalists to media monitoring. Over EUR 5 million was provided out of the 2000 budget for projects relating to freedom of opinion, freedom of the media and protection and training for journalists. A major project in Asia and Africa, which is being implemented in collaboration with Reporters sans Frontières, addresses some of the main risks to which journalists are exposed, as listed in Parliament's resolutions.
The project makes provision for an assessment of the situation of imprisoned journalists, financial support for these journalists and their families and information and public awareness campaigns.
Support under the European initiative should continue. The call for proposals in January 2001 expressly included the subject of freedom of opinion as one of the priorities.
Thank you, Commissioner Verheugen.
The debate is closed.
The vote will take place today at 6.30 p.m.
Forced labour by African children
The next item is the joint debate on the following motions for resolutions:
B5­0359/2001 by Mrs Maes, Mrs Lucas, Mr Rod and Mrs Schörling, on behalf of the Verts/ALE Group, on trafficking in children;
B5­0365/2001 by Mr Van den Berg, Mrs Sauquillo Pérez del Arco and Mrs Carlotti on behalf of the PSE Group, on forced labour of African children;
B5­0372/2001 by Mr Johan Van Hecke, on behalf of the PPE­DE Group, on trafficking in children (ship from Benin);
B5­0379/2001 by Ms Thors, on behalf of the ELDR Group, on child slaves in Africa;
B5­0389/2001 by Mr Sylla, Mr Miranda, Mr Herman Schmid, Mrs Morgantini, Mrs Frahm, Mr Alavanos and Mr Alyssandrakis, on behalf of the GUE/NGL Group, on forced labour of African children;
B5­0393/2001 by Mr Andrews, Mrs Muscardini and Mr Segni, on behalf of the UEN Group, on forced labour of African children.
Mr President, Commissioner, ladies and gentlemen, if 43 children are found on board a ship, which is taking them away from home to work in plantations in another country, our hearts bleed, with good reason. We thought that slavery had been stamped out, but it continues to exist, and the most shocking form of slavery is, of course, the trafficking in children and the trade in child slaves. Children are being shipped off to work on plantations. Children are being abducted to be trained as soldiers, to carry weapons, to become a killing machine or to provide sexual services. Children are orphaned at an early age if their parents die of AIDS, and are then hired as house slaves of those who supposedly take care of them. In short, children are often slaves. Nevertheless, Africa is not traditionally considered a continent where it is customary to sell children. Abject poverty is at the root of child slavery, and child labour contravenes the Treaty on the Rights of the Child. Echoing what is stipulated in the resolution, I would therefore call on the Commissioner to focus on, and put an end to, the networks which set up the trafficking in children, to launch reintegration programmes for rescued or escaped children, but also for former child soldiers and street children, and above all, I would urge you to help ensure that the products of Africa are sold at a fair price, so that the parents can work, and can let their children go to school, as that is what is supposed to happen.
May I ask the ladies and gentlemen in the galleries not to clap. It is not customary in a Parliament, although it is, of course, very nice of you to show your support for Mrs Maes' speech. However, I must ask you to observe the democratic rules of play here in Europe. After all, we are all Europeans.
Mr President, over the past few months, we have witnessed the sad fate of children, uprooted from their homes, travelling on a slave ship off the coast of West Africa. As we established when we attended the parliamentary meeting in Gabon within the framework of the ACP-EU, these children are from various neighbouring countries and are taken to elite families in Gabon, for example, where they work in the household. They are farmed out by the 'aunties' - for that is the nice word for it, go-betweens, if you like - among those families. That means that they end up being slaves in those households, that they do not get any schooling, that they have to work from early in the morning until late at night, and that they are simply being robbed of their freedoms as a child. That contravenes all kinds of ILO Treaties. It is also fundamentally at odds with the Cotonou Agreement.
One could at least expect that the elite itself, which often forms part of governments in the relevant ACP countries, would not take part in this practice. One could at least expect that according to the statutory rules of that country, action would be taken, or that they would take action amongst themselves. That is not done, however.
I would therefore urge the countries involved not to classify this phenomenon under the heading of poverty, cultural tradition or 'that is how things are around here' , and therefore difficult to stamp out, but to see this to be in conflict with human rights. Children have human rights, which are fundamental agreements. I hope that we will be able to take a pro-active stance and penalise those countries, should this appear necessary. That is a situation which simply cannot be tolerated.
I would also like to broaden the topic and include child labour, but I explicitly focused on this well-defined problem in West Africa. The violation of children' s rights should finally be a thing of the past.
Mr President, according to UNICEF, 200 000 children are traded annually in West and Central Africa. Poor families in debt give their children on loan to the creditors as deposit, or to pay off their loans. However, because they cannot get out of the red, the children are often sold and moved to other countries. There they are used as household helps, unpaid workers on cocoa or cotton plantations, or employed in the sex industry. Child traffickers rarely get caught or punished. The discovery of the Nigerian ship Etireno in the port of Cotonou is probably only the thin end of the wedge. The international labour organisation estimates that there are 250 million child slaves worldwide. Surely it is unacceptable that practices such as trafficking in children and slavery still exist, and even thrive, in the twenty-first century. We should therefore put more mechanisms in place to track down and punish the trade in and use of child slaves. The legal apparatus in situ should be given far more resources and be better equipped to fight malpractices of this kind, and multinational companies must abide by the moral code not to abuse children for commercial purposes. At the same time, we must have the courage to tackle the underlying causes: poverty and unemployment. Let us hope that the pledge of debt discharge which was made at the Conference of the Least Developed Countries in Brussels this week is kept, and that our markets will at long last be opened up to agricultural products from those countries, so that we can give those people something to sell other than their children.
Mr President, ladies and gentlemen, as we have just heard, UNICEF estimates that there are 250 million children under the age of 14 in the world who are still working. In Africa, thousands are in forced labour in the coffee and cocoa plantations, the produce from which is often destined for export. That makes us indirect accessories to what is happening. Many of these countries, it should be said, have signed the convention on children's rights or the convention banning child labour.
I think that Parliament cannot simply continue to take note of the multiplicity of legal instruments intended to ensure that children's rights are respected at international level or to issue a sort of good conduct label under the various conventions which these countries have signed unless there is a binding force somewhere. It is up to us to react rapidly, as has been said, by punishing or even excluding any country which violates these conventions.
I should, however, like to point out that there are different debates, which take place at three different levels. There is the first level, which is the direct result of misery and unemployment, as we have heard, and it goes without saying that the IMF and the World Bank cannot continue to burden Africa with so-called structural adjustment policies. We know full well today that this debt hangs over Africa like a sword of Damocles and the IMF in particular needs a clear policy here. However, there is another debate which I think, as a parliamentarian, involves questioning if it is conceivable nowadays to keep all these conventions, all these different conventions, and accept that these countries are not going to comply with them. What is the point? Finally, I think it is important for us to think about much more potent matters. In particular, I think that we should introduce a European social label which requires products from Africa and Asia to indicate their exact origin, so that we can see if they come from countries which exploit children or violate the labour code. Finally, I think that, as my fellow Member has said, the summit of Least Developed Countries is being held at this very moment with the European Parliament, including European leaders. I think that it is important for us to be able to call on them and for them to be able to take urgent measures on this form of modern slavery which affects children, children the same age as our children in Europe.
Mr President, naturally I share what was said by my colleague Mr Fodé Sylla in his speech and by the other Members who have spoken here this afternoon.
This problem has come to public attention due to the voyage of a boat, the Etireno, from Benin to Gabon. However, UNICEF had already clearly said that more than 200 000 children in Western and Central Africa were growing up in this awful way. When we see how European children grow up, we have to think about these African children. It is terrible to think that children aged between 7 and 15 are used as modern-day slaves in a wide variety of work, and sometimes for the sexual perversions of certain people.
I completely agree with the measures that are proposed in the resolution: we need to inform consumers not to buy products that are known to be made or produced through the work of these children. We need to ask for a fair price and practice fair trade.
I fully agree with the amendment tabled by my colleagues from the Green Group on the revision, with this in mind, of the World Trade Organisation standards. The Council and the European institutions need to work together with the countries that these children come from and go to in order to fight this horrific trafficking. Also, at the next sitting of the United Nations, which is devoted to children' s rights, the European institutions need to adopt a belligerent approach to this problem.
As my colleague Mr Fodé Sylla was saying, recital G talks clearly about the effects of growing poverty on this problem. I think that we should ask ourselves if it is ethically acceptable to support a system that has such an awful effect on a sector of the population that is as weak as children are. Mr President, I think that we need to start thinking about whether we can allow this to happen.
(Applause from the left)
Mr President, ladies and gentlemen, like the European Parliament, the Commission is deeply concerned about the problem of trafficking in children in West and Central Africa. According to UNICEF figures, over 200 000 children are victim to cross-border trafficking in West and Central Africa. We call on the governments of these countries to do everything in their power to combat and punish the criminal practices of child traffickers.
The Commission's strategy to combat trafficking in children and child labour is based mainly on its measures to reduce poverty in Africa. This is the primary objective of the Cotonou Partnership Agreement.
I should also like to stress that the Commission is pursuing a strategy to promote food security and rural development in the countries of Africa, focusing mainly on the situation of women and children in its bid to bring about sustainable development in the countryside.
At the same time, the Commission is funding measures which will help directly to resolve this problem. For example, over EUR 1.2 million have been provided to promote the rights of children and to protect children from violence and exploitation in Gabon, Benin, Togo and Nigeria. In addition, the Commission is funding a special project in this area in Benin, the objective being to build up a so-called brigade to protect minors, help ensure laws are implemented more efficiently and raise public awareness of this issue.
Protecting and promoting the rights of children is one of the focal points of the European Initiative for Democracy and Human Rights in 2001. A host of other measures is being implemented by the relevant international organisations, especially UNICEF and the International Labour Organisation. A positive sign recently is that other countries will probably ratify the ILO Worst Forms of Child Labour Convention No 182. Benin ratified this convention last Monday, on 14 May, and Côte d'Ivoire should follow suit by the end of this month. The Commission emphatically supports these initiatives.
The communication on human rights which the Commission adopted on 8 May 2001 contains concepts for political dialogue with partner countries. Most importantly, it states that, during discussions, the parties should examine how basic human rights instruments and other international agreements based on human rights can be ratified and implemented effectively.
As far as the trade agreement is concerned, the European Union is currently enlisting support from its trading partners for these basic labour standards to be applied to child labour. The Commission feels that consideration should be given to additional trade preferences under the general preference system for countries which implement these standards efficiently.
Thank you, Commissioner Verheugen.
The debate is closed.
The vote will take place today at 6.30 p.m.
I have an announcement to make. The services are trying to bring the debate on the Di Lello Finuoli report forward to 5.10 p.m., as suggested earlier. The speakers and rapporteur will be called and informed, so that we can make better use of our time.
Floods in France
The next item is the joint debate of the following motions for resolutions:
B5­0381/2001 by Mr Le Pen, Mr de Gaulle, Mr Gollnisch, Mr Lang and Mr Martinez, on behalf of the TDI Group, on the floods in the French département of the Somme;
B5­0382/2001 by Mrs Berès and Mrs Ferreira, on behalf of the PSE Group, on the floods in France;
B5­0383/2001 by Mrs Grossetête, Mr Morillon, Mr Lamassoure and Mrs Fourtou, on behalf of the PPE­DE Group, on the floods in the Somme (France);
B5­0390/2001 by Mrs Ainardi and Mr Alyssandrakis, on behalf of the GUE/NGL Group, on the floods in France;
B5­0391/2001 by Mr Butel, on behalf of the EDD Group, on the floods in the Somme;
B5­0392/2001 by Mr Marchiani, on behalf of the UEN Group, on the floods in France.
Mr President, Commissioner, ladies and gentlemen, France has suffered serious flooding for several months now.
First it was Brittany, now other départements have been affected, but it is the département of the Somme, and the town of Abbeville and the surrounding communes in particular, which have been hardest hit. Hundreds of residents have been forced to leave their homes, have lost all their possessions and are destitute. Every economic and social sector has been hit: road and rail infrastructures have sustained tremendous damage, shops and businesses have closed and farms are in serious trouble. There is much uncertainty as to whether they will be able to regain their original production levels. The persons hit hardest are those who were already the worst off and who have no family to give them financial or moral support.
And just as we thought that things were quickly getting better, another disaster has struck and may last for several more weeks. The financial consequences are unquantifiable as yet. There is a great deal of solidarity between the local residents and a great deal of intervention on the part of the government and the French administration, the local authorities, the police, the army, rescue organisations and the community, but it is unable to absorb the effects of this disaster.
That is why I think that Europe needs to do more than just offer words of support and compassion; we need to send out a strong message of our desire to stand by the people suffering the physical and psychological effects of this disaster.
In order to do so, the European Union needs to provide one-off financial aid so that infrastructures can be quickly restored and economic activity can resume.
It is also important for us to reaffirm our concern at the rise in the number of serious natural disasters over recent years both in Europe and across the planet as a whole. The European Union owes it to itself to do everything to respect and ensure that others respect the Kyoto commitments by the stated deadlines and to implement a policy of sustainable development.
Mr President, having rightly expressed our sympathy and solidarity with the people who have been hard hit, especially in the département of the Somme in France, we should think about the numerous floods which have occurred not just in France, but also in Portugal, Spain and elsewhere, and about the fact that other countries may yet be affected.
First there is the question of urgency; the previous speaker reminded us of the need to take into consideration the financial cost of the crisis in people' s lives. However, we also urgently need to take the measures needed to prevent the disaster caused by exceptional climatic conditions in France from turning into a crisis which permanently affects the families and enterprises in question. I obviously welcome the financial efforts already proposed and I hope that Europe will not be absent from them. We also need to strengthen our means of detection, so that we can react rapidly, and develop the best possible technologies, so that we have means of intervention which can be mobilised at once in any country of Europe. We have seen how far rapid reaction facilities are lacking.
Parliament therefore looks forward to receiving the text on European civil defence, which could form the basis for transnational monitoring and solidarity. However, most importantly, we need to study the issue in depth. These disasters remind us, not that we need reminding, of just how important it is to review our regional planning policies, which will take a great deal of courage, and to implement the commitments made in Kyoto. Europe should not relax in its efforts to persuade its partners that a lack of respect for nature can have terrible social, environmental and economic consequences.
For months we have heard that incessant rain has caused serious flooding in numerous regions of France. In the département of the Somme, where there was three times the normal rainfall between October 2000 and April 2001, several dozen communes are still under water. Thousands of people have been evacuated, often having lost everything. The damage to infrastructures, houses and crops has been put at several billion francs. Human and material resources have been deployed at all levels to cope with the crisis which families have been suffering for months now. This wave of solidarity, however, which many citizens have been involved in, is still not enough. The European Union should, I think, as others have already said, take an active part in this solidarity by paying emergency aid to the people affected, so that infrastructures can be restored and economic activity restarted.
This is the main demand in the resolution by our group, which also stresses the need to step up action to protect ecosystems and fight the pollution which are partly to blame for increasingly frequent climatic disasters.
Mr President, ladies and gentlemen, may I start by saying that this debate is of particular interest to me because I myself live in Abbeville, the town at the heart of the area affected. The floodwaters are abating very slowly, as you have heard and, as I speak, 140 communes are still affected, with nearly 3 500 homes under water. The floods have caused huge damage - estimated at several hundred million euros. Houses are subsiding. Numerous infrastructures have been damaged or destroyed, companies have lost and must replace their means of production, not to mention the damage to the countryside itself. At local level, solidarity has been in evidence for a long time, providing humanitarian, food and material aid, but what the region needs most now is money. It is because I really am close to the ground and have been directly affected by this disaster that I called for European solidarity in Brussels on 2 May. Madam President gave me a positive reply and I thank her for that. I should also like to take the opportunity to thank the honourable Members who finally rallied to this initiative.
For my part, I have asked the prefect of the region to allow me to help with any changes to the single programming document for the Structural Funds in Picardie, so as to find a suitable response to the problems encountered. I expect the same on the part of Europe: an urgent and, more importantly, a specific response to this disaster. This initiative should not - I repeat should not - be a simple declaration of intent. It should be backed as quickly as possible by practical decisions and tangible action.
Consequently, I am delighted that the Commission, in collaboration with the local authorities, has authorised changes to the zoning of the Structural Funds so that appropriations can be channelled to all sectors of activity and to all the communes flooded. At the same time, I hope that it will speed up payment of these appropriations, which should normally be staggered up to 2006.
In addition, one-off financial aid should be released by the European Union, to complement local, regional and national aid and meet the most urgent demands. Finally, measures should also be taken to fight the consequences of climatic change. The international commitments made in Kyoto should be respected by all countries without exception and I trust that the conference to be held in Bonn in July will be where this happens. That is the purpose of my amendment.
Mr President, I would, of course, like to join my fellow Members in voicing our deep sorrow and our solidarity with the people who have been seriously affected by this disaster, which is unprecedented in terms of its scale and its duration.
I am from a neighbouring region, and my father was born in Abbeville. I have regular contact with the département of the Somme. It is to be expected that we should express our desire for solidarity with this resolution. We are bound to express our sorrow when confronted with an urgent situation, with a crisis and with suffering.
However, as well as this urgent situation, I think that we really must understand that the European Union will face problems of this kind over the long term, since the fundamental characteristic of this tragedy is, in fact, that it is not exceptional, that these events are no longer exceptional occurrences. We are faced with a future of sustained, unsettled weather in the same way that we talk about sustainable development. This crisis is not exceptional because it is going to continue. This is a disaster that is going to go on and on, and it will not go away. And this crisis is not an exception in itself, because the Somme has not been the only place in France or in Europe to be affected by the floods.
In our capacity as Europeans responsible for European policies, we directly face the need to take action in the three main areas, namely the common agricultural policy and rural development, structural planning and structural actions, and lastly, international action designed to put into practice the commitments given in Kyoto.
We must take both immediate and long-term action. The proposed resolution must not be something that we simply consider for ten minutes and which we then forget. We have given commitments over several years to eliminate this type of danger, to prevent this type of threat and to solve the awful problems that people face.
Mr President, ladies and gentlemen, I would also like to join my fellow Members, who have signed this resolution, to express, on behalf of my group, the Group of the Greens/European Free Alliance, our unwavering solidarity with all the people affected by the flood, and I am aware that even today, whole families are waiting to be relocated to safe new homes. Everything must be done in order to assist these people, who have suffered considerably.
We can also support the observation in the resolution, which pinpoints disastrous flooding as the cause of these increasingly common situations and we have to look into the natural character of these happenings. The exceptional levels of rainfall do not explain everything and it is easy to attribute the repeated disasters to thoughtless planning policies which have disregarded and, all too often, still disregard the important role of the natural environment and the instability of high-risk zones, such as those liable to flooding, in alleviating flooding, for example. It is a sign of progress that everyone here today acknowledges this. It is absolutely imperative, however, that future regional planning policies incorporate this new information on environmental considerations and sustainable development, particularly within the framework of the Structural Funds and the common agricultural policy.
I therefore appeal today to my fellow Members, who are aware of these dangers, to bear in mind, when they come to vote on the guidelines for the common agricultural policy, the Structural Funds and the ERDF, the consequences of the policies that we are implementing when we provide aid packages.
Mr President, 114 municipalities in the Somme region are flooded, 2 800 homes are affected, more than 1 000 people have been evacuated and placed in temporary accommodation and the local economy has been paralysed. This is the toll inflicted by the floods that have hit the Somme valley.
In addition to the understandable solidarity that has been shown towards the people who have been affected and the businesses that are, to all intents and purposes, out of action, these people are waiting for compensation to be paid out as soon as possible - in other words, as soon as the committee of inquiry into natural disasters has completed its report and issued its conclusions. Once the water levels have subsided, it will be time to work out who is responsible. For example, why has the Somme' s maintenance department not maintained the region' s riverbanks and why has the river not been dredged for decades? Why have the municipalities allowed building in an area at risk from flooding, disregarding the most basic rules of land use planning? Why have embankments, hedges and ditches been destroyed as part of land consolidation, which has, moreover, been carried out in favour of intensive farming? Why has a reservoir not been built in the Somme bay and why have no real measures been implemented to prevent rising water levels and flooding? To cite fate, high tides or exceptional levels of rainfall is not enough. People who are isolated, re-located in precarious conditions, deserve more than fine-sounding words from the French President or the few million given grudgingly by the French government. Insurance policies should, of course, pay for the damage caused by natural disasters within a reasonable timeframe, but, for the future, we must learn to respect and take account of the necessary and incontrovertible laws of nature, and prepare ourselves to prevent these natural disasters. The only way to respond to the suffering of the people is with practical, swift and effective action.
Mr President, ladies and gentlemen, the Commission would like to thank the House for its understanding of the consequences of the floods in France. The Commission regrets the problems and damage caused by the bad weather, which were particularly severe in the département of the Somme in the region of Picardie. The Commission has said that it is prepared to use all the measures at its disposal to facilitate the reconstruction of the area affected and the restoration of economic productivity. I refer here to measures within the framework of regional policy, agricultural policy, rural development policy and state aid policy.
Within regional policy and rural development policy, much of the département affected is eligible under Objective 2 of the Structural Funds for the 2000 to 2006 programming period. The programme for the region of Picardie, which has a Community contribution of 1.7 billion francs for the period from 2000 to 2006, already contains measures against natural disasters. The Commission is waiting for suggestions from the French authorities and calls on the French authorities to present these proposals, so that the means provided for in the programme for the economic restoration of the areas affected can be supplied. As far as agricultural policy is concerned, the Commission has already taken the initiative to give producers a great deal of flexibility as regards the eligibility of aid for large scale arable farming and set aside. For the rest, the Commission has approved certain interpretations of current legal provisions by the French authorities. The Commission has also introduced measures to extend the seed time beyond 15 June.
As far as state aid for the areas affected is concerned, the Commission shall do everything in its power within the framework of legal provisions to deal quickly with notifications of and approval for any state aid to remedy the damage caused.
A few members of the House addressed the question of immediate assistance for families in the areas affected. Unfortunately, the Commission cannot see how it can accommodate this request. As you know, it is several years since state posts for disasters and immediate aid in the Member States were reported in the budget of the European Union and I do not think that Parliament will call on the Commission to make payments which it is not legally authorised to make.
In view of the fact that there are other ways of providing Community aid for this sort of disaster, the Commission takes the view that it would be premature, given the financial and human resources currently at its disposal, to re-table such a proposal.
Thank you, Commissioner Verheugen.
The debate is closed.
The vote will take place at 6.30 p.m.
I should just like to thank all the members who took part, especially the rapporteur and the speakers, for being so flexible and attending earlier than the scheduled time of 5.30 p.m., thereby allowing us to make better use of the time available.
Mutual recognition of final decisions in criminal matters
The next item is the debate on the report (A5-0145/2001) by Mr Di Lello Finuoli, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Commission communication to the Council and the European Parliament on the mutual recognition of final decisions in criminal matters.
Mr President, ladies and gentlemen, the mutual recognition of final decisions in criminal matters poses many problems, which we have tried to face and solve in the best way possible, thanks also to the input from the Committee on Legal Affairs and the Internal Market and its draftsman, Mr Joachim Wuermeling. This report has not had any amendments, and this is evidence of the solidarity we felt over the proposal. I hope the solutions proposed may find a broad consensus in Parliament in order to give greater strength to the arguments of all those in the Council and the Commission of the European Union that share them. A common area of justice will only make sense if, within it, the court decisions of one Member State are effective in all the other Member States. In concrete terms the intention is to allow the execution in one Member State of a final decision issued by the competent authority of another Member State.
Until today, the recognition of decisions among the various Member States has been achieved through the request mechanism, a slow, complicated process with an even more uncertain outcome. In addition to the obvious aim of legal certainty inherent in the rapid and effective implementation of the law throughout the territory of the Union, mutual recognition seeks to achieve not only the social rehabilitation of those sentenced, who are no longer uprooted from the country in which they have chosen to live, but also the protection of victims' rights.
In order to set up a mutual recognition mechanism, two possible solutions could be put forward: either moving towards harmonisation of the legislative and judicial systems in the Member States, or basing the mechanism on mutual trust in the adequacy of the laws of individual states and the proper implementation of those laws in specific proceedings. We have opted for this latter solution, both because it is more feasible and because we are faced with legal systems which, although diverse, are based on a system of procedural rules that guarantee criminal decisions which are reliable and hence amenable to being enforced throughout the territory of the Union.
We are, however, aware that, at least in the short term, it will be difficult to reach an agreement on a procedure for automatic recognition, since no Member State will ever be willing to associate itself with recognition of any final decision that does not respect certain essential common guarantees. The question is, precisely, that of the identification of these essential guarantees, such as respect for the principle of ne bis in idem, or respect for the right to an effective and not simply a pro forma defence, or respect for victims' rights.
It will also be necessary to have common rules on jurisdiction and competence in order, above all, to prevent duplicated proceedings, just as there must be common rules for the application of penalties for re-offending or for the accumulation of penalties. It will, however, be necessary to remove some obstacles that today prevent full recognition of final decisions in criminal matters, and among these obstacles are the requirement of dual criminality, which often allows the competent authority in the enforcing state to re-examine the decision issued by the authority of another Member State in both form and substance.
The dual criminality problem must be put into perspective since, in all Member States of the Union, the acts that arouse the greatest social condemnation are subject to criminal sanctions. There is still the option - favoured by many of us - not to apply mutual recognition to a limited number of crimes, such as euthanasia, on which it would be difficult to reach an agreement.
This report signals a first step towards the creation of the common area of justice, freedom and security. The course has been traced out; now we need to find the will and the political strength to press on to the end, elevating the guarantee system to the highest possible level.
I should like to thank the rapporteur for introducing this difficult topic of the mutual recognition of final decisions in criminal matters. The House may be interested to learn that, according to a survey in my country, a large majority of the people are in favour of mutual recognition.
Mr Posselt, as you see, the suggestion which you have made on numerous occasions, namely not to allow any periods to arise during which plenary has to idle, so to speak, has been applied by the parliamentary administration in a flexible manner today. As a result, it is again your turn to speak.
, deputising for the draftsman of the opinion of the Committee on Legal Affairs and the Internal Market. (DE) Mr President, first may I say that I am delighted at this decision although, in this case, I am the one to suffer from this decision.
I am standing in today for Mr Wuermeling, who drafted the opinion of the Committee on Legal Affairs, in which he says that it is important to make progress in relation to the recognition of final decisions in criminal matters. However, he also warns against overhasty and hurried centralism and considers that the Commission needs to define exactly what this means. Most importantly, the Commission should work out precisely what disadvantages have arisen so far because this system has not yet been developed to the extent called for in the Commission communication.
We must admit that this is a very delicate subject. Because one thing we do not have in Europe is uniform criminal law. In my personal view, we never shall have uniform criminal law. That need not be a bad thing because even the United States of America, which are basically more centralistic than we imagine the European Union will ever be, even in the final stage of its development, have very different criminal laws. There are states which have the death penalty and there are other states which do not. In this respect, the EU is far more uniform. There is no place here for countries with the death penalty.
Even England and Scotland have very different criminal laws and legal traditions. This means that not only must we be very careful in furthering unification and harmonisation while respecting diversity, we must also be very careful in how we recognise final decisions in criminal matters. We talk a great deal about a European community of values. And what complicates matters still further is that this European community of values is in fact drifting apart. One specific recent example is the euthanasia legislation in the Netherlands, with which the Netherlands have taken leave of the European legal culture hitherto, as has Great Britain on the question of cloning. So we are drifting apart in fundamental areas which are also relevant to criminal law. This will make mutual recognition more and more difficult. This too is a question which has to do with the different systems of values and with the different legal cultures. So we welcome progress in this area, but are very sceptical and simply see the problem of our drifting apart here, which is why we urgently call on the Commission to proceed carefully here, give precise definitions and simply say exactly what the need for unification consists of or what the disadvantages of the present system are. Of course we know that there are considerable problems today. However, the cases which I have quoted - and I could also have cited drugs policy as an example - show that, as far as criminal law is concerned, the European legal systems are drifting apart rather than moving together on particularly sensitive issues subject to intense public debate.
This shows how important it is to continue our work on the area of freedom, security and justice, concentrating on the points which are really important to Europe and on the points where there is also real agreement between the Member States as regards standards in criminal law.
Mr President, I would first like to stress that I am speaking on behalf of the Group of the European People' s Party, as this is a special report, because of the subject, because of its importance and because of something that the rapporteur highlights: it is a report to which there have been very few amendments in committee and none in the plenary sitting, which is by no means usual, particularly with reports from the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and this, Mr President, is due to the rapporteur. It is your report, rapporteur, but all of us, and of course the Group of the European People' s Party, see ourselves in it, which is why I want to highlight two major issues.
The first is that, if the European Union faces one challenge at the moment, if we really want to move from a market-centred Europe to a Europe of values and of citizens, that challenge is to build this area of justice. And if this is a big challenge, what can be more important, in this context, than for a rapporteur to take up the great tradition that has built Europe? This great tradition that has led to men and women from different origins, different political ideologies and different parties, placing this general vision, this European vision, this constructive vision, above their individual interests, and combining their efforts in pursuit of a goal.
We have before us one of those reports, and I think that this House should be proud to have produced a report which will be the point of reference over the months and years, for the work that awaits the institutions: the Commission, the Council and Parliament.
It is a report that, like all great reports, combines vision, realism and ambition. The rapporteur used the word 'vision' , and I am going to do nothing more than repeat what he said, but this is the essence of the report: it firmly backs mutual recognition. Mutual recognition, which is also based on the principle underpinning the European Union, namely mutual trust between States, which is in turn based on the Member States providing an equivalent level of protection of human rights, and in which they are seen to share the same procedures.
Obviously, there are differences, and there are differences that need to be preserved; and that is where the rapporteur' s experience, realism and knowledge of the field come in.
I could quote many examples. I have personally learnt a great deal from his thoughts on the scope of dual indictment, which he very rightly extends to dual criminality, and I hope that this will be a subject for discussion in the work that follows.
In particular, the rapporteur mentioned the principle of ne bis in idem or double jeopardy and the solution that it offers to this considerable problem. I would also cite Paragraph 22, which refers to the need for common minimum standards for certain aspects of procedural law. As he said, we cannot expect them to be automatically recognised tomorrow without any controls or filters, but we need to move towards the recognition of some common minimum standards that will allow acceptance by means of a very rapid procedure. In other words, the rapporteur says 'no' to harmonisation, 'yes' to mutual trust and 'yes' to mutual recognition, but on some points there will have to be harmonisation, if not unification.
I could also quote the comment made by Mr Posselt, that in Europe some conduct needs to be kept outside this context of mutual recognition, because it is based on very different cultural roots, such as euthanasia for example.
I think that we have before us an important report. I am sure that it will receive overwhelming support in Parliament, and I hope that the two or three institutions take good note of this report, which without a shadow of a doubt, will be a milestone in this area in which we need to make progress.
Mr President, I fully agree with Mrs Palacio. The excellent report by Mr Di Lello deals thoroughly with all the important aspects of a complex problem which, however, needs to be solved swiftly so that the European Union can become an area of freedom, security and justice. The problem of mutual recognition of final decisions in criminal matters arises of course from the irreducible - at least in the short term, and here I agree with Mr Posselt - diversity of the legal and judicial systems of the various countries in the European Union. It can therefore be solved only if on the one hand we start from precise, shared definitions of the notions of final decision and criminal matters, which can apply to all the various systems - thorough definitions that are fully satisfactory are given in both the Commission communication and the Di Lello Finuoli report - and on the other hand if mutual trust is created among the Member States regarding the adequacy of each other' s systems of laws and the correctness of their procedures. Now, this trust may be founded on the shared respect for fundamental rights, ensured by, amongst other things, the supervision by the European Court of Human Rights, which may be further guaranteed by common minimum standards that may be adopted on specific aspects of procedural law in matters of respect for the right to a defence or victims' rights.
In addition, to overcome the irreconcilable nature of certain ideas of principle as regards the punishability of controversial acts - the examples of euthanasia or abortion have been given here - one simply needs to exclude mutual recognition in relation to a few limited and exceptional criminal acts. In this way we can overcome the traditional requirement of dual criminality and avoid the slowness and difficulties of having to decide on recognition for every decision in every country, which, I can personally assure Mr Posselt, is a slow process that really hinders the proper application of penalties, as my former experience as a magistrate can testify.
Well, having thus properly set out the solution to the basic problem, the Di Lello Finuoli report then deals with technical and sensitive issues regarding the various ways of carrying out a sentence, the costs of carrying it out, and the system for calculating penalties in the event of multiple sentences, since they cannot always be simply added together when the crimes are connected, and suggests appropriate solutions, which can all be fully shared. I too therefore invite Parliament to approve this important and thoroughly well argued report without reservation.
Mr President, in order to avoid repetition, I should like to start by referring and subscribing fully to everything that Mr Posselt has said. I understand the importance of the objective of the report, but am unwilling to join in the general rejoicing because I see a whole series of inconsistencies. This applies, for example, to the somewhat blurred use of the terms recognition, which has already been implemented in Europe to a considerable degree, and execution of final decisions.
The discussion of certain definitions appears to be random rather than systematic, as far as I can see. I fail to understand why, when there are several decisions which violate the ne bis in idem principle because they deal with the same fact, the decision that is most favourable to the offender should be applied.
I also fail to comprehend why the call for the dual criminality rule to be waived is, unfortunately, gaining ground. A criminal justice system which - hopefully - feels bound by the principle of legality, that is, the nullum crimen sine lege principle, cannot accept the consequences of deeds which are not punishable in its area of jurisdiction. Otherwise this principle would be broken and procedural convenience would take priority. And then it would be curtains for the rule of law!
I should like to add my voice to those of Ana Palacio Vallersundi and the speakers in general in their entirely justified praise for the work of the rapporteur, Mr Di Lello Finuoli. As he knows, despite our political differences, we are pleased to point out the high quality of the work he has produced and the legal rigour of his proposals. In this debate, as in the one we had this morning, we are taking steps along the path traced out in Tampere to create the area of freedom, security and justice. In a Union where there is freedom of movement enjoyed by all the citizens, including those who act outside the law, it is important to prevent the possibility of there being penal countries. In relation to this legal framework on judicial decisions in criminal matters, the report deserves our applause and gives a very balanced view. Allow me to highlight the precision of the final judgment concept, the register of pending procedures, the idea that nobody can be judged twice for the same crime, but, on the other hand, the fact that a sentence in one Member State should be taken into consideration as a case of recidivism in another Member State, the solution in which the implementation of custodial penalties should be governed by the State that implements the sentence, whereas pardons, amnesties and declarations of the existence of the penalty or of the offence should derive from the law of the State which delivers the judgment.
Mutual recognition, ladies and gentlemen, is only effective if it can be achieved without great administrative obstacles. A degree of mutual trust is therefore required between Member States concerning their judicial procedures. We also know that the recognition of judicial decisions in criminal matters is a matter of great sensitivity that raises delicate questions and reaches to the core of values protected by law in our various societies. There are differences between our Member States, despite their extremely substantial, noteworthy common cultural and legal heritage. We must therefore recommend that the Commission should be cautious in this matter and adopt a policy of taking small steps.
Mr President, ladies and gentlemen. I should like to start by offering Mr Di Lello Finuoli my warmest thanks for and expressly welcoming this remarkable report. As the European Council in Tampere stressed, the concept of the mutual recognition of decisions by the courts and judicial authorities is an important cornerstone in the area of freedom, security and justice which we hope to create in Europe.
The concept originates from the internal market. It is based on mutual trust in the various systems of the Member States and a number of common, underlying legal principles. Which is why it cannot be considered in isolation and must be complemented by other measures, such as greater harmonisation of substantive and procedural criminal law in the Member States, better mutual understanding and better training and further training.
The Tampere conclusions called on the Council and the Commission to present a programme by the end of last year. The most important contribution by the Commission was last summer's communication on the mutual recognition of decisions in criminal matters, in which we set out the Commission's approach to this section of the more comprehensive area of mutual recognition.
As this is a new and complicated issue, our communication does not aspire to find final, binding answers to the questions raised, it simply tries to point the way to possible solutions. What we tried to do was ask the right questions and offer possible options as to how to proceed.
I was delighted that Mr Di Lello Finuoli's report basically shares the Commission's view and calls on the Commission to keep on the same track. Implementing the principle of mutual recognition in judicial cooperation on criminal matters is an ambitious task which entails a fundamental shift in perspective from traditional forms of cooperation to a cooperative division of tasks.
This new attitude will result in a series of substantive and practical initiatives, as cited in the joint Council and Commission programme of November 2000. Some of the projects proposed in the programme have already been started. The Commission undertook in its programme of work to present proposals on facilitating extradition, including the idea of a European arrest warrant, before the summer recess.
We are also considering whether joint standards could be implemented to protect individual rights in criminal proceedings. I cannot go into all thirty points of the motion for a resolution here and now. Although the Commission's attitude towards it is very positive overall, I should like to mention one point on which we have our doubts and which was also addressed during the debate. The resolution calls for full application of the ne bis in idem principle. The Commission supports this, especially as this principle is included in our new Charter of Fundamental Rights. However, the Commission entertains some doubt as to whether it makes sense, in cases in which there are in fact several decisions in various Member States, only ever to apply the decision that is most favourable to the offender.
The European Council in Tampere adopted ambitions plans in the area of justice and home affairs. We must face the fact in our daily work that the devil is in the detail. Numerous details illustrate that mutual trust in the various judicial systems of the Member States has not yet developed to the point needed in order to exercise mutual recognition. Obviously it would be helpful to push this development forward.
I am sure that we shall achieve the necessary political momentum if Parliament comes out clearly in favour of developing the principle of mutual recognition. This would perhaps add the political weight which we need, and which is lacking, in order to tip the balance in favour of more comprehensive recognition of decisions. It is time we put flesh on the bones of the theoretical concept of mutual recognition.
Works councils and redundancies
The next item is the Commission statement on works councils and redundancies.
Mr President, ladies and gentlemen. The health and safety rules applicable to me are obviously not being applied today. I have hardly sat down.
The recent persistent wave of redundancies by numerous large companies as the result of closures or restructuring measures has reached worrying proportions. Restructuring is often used as a euphemism for redundancies. These redundancies do not only affect the employees themselves, they also affect their families and sometimes, where they depend on one or two main employers, whole regions.
As much of the recent restructuring announced has taken place at European level, there is urgent need for the Community to act. A comprehensive Community concept should possibly combine innovative measures with an examination of existing instruments. I intend at this point to confine myself to the legal aspects.
First a word on quickly adopting new and updating existing legislation. In relation to the framework directive on informing and hearing workers, may I say that the Commission will complete its amended proposal on a general framework for informing and hearing workers in the next few days, so as to ensure that it can be quickly adopted in the Council. The Commission will press for the Council to adopt the directive on 11 June. We hope that a consensus will be reached. However, if necessary, we shall endeavour to reach political agreement by a qualified majority. We cannot wait for ever, especially in the present climate of insecurity created by the restructuring plans of numerous companies.
I should like once again to emphasise a decisive aspect of the Commission proposal in this context, namely the question of sanctions. I know that Parliament emphatically supports this action and shares the Commission's satisfaction with the progress made recently in this sensitive area.
With Parliament's support and the Council's strong political will, we can wrap this process up by the end of the year, which will be a decisive step forward.
Now to the Statute for European Companies. We also achieved another important, long-awaited result at the end of last year: the Statute for European Companies with provisions for worker participation. One of the most excellent and positive aspects of the Statute is the fact that it contains joined up provisions on worker participation which reflect the progressive approach taken at national level in the proposal on informing and hearing workers. This will certainly help ensure that better account is taken of the social dimension when European companies are restructured.
I am positive that the European Parliament will do everything to ensure that this legal act is adopted immediately after the summer recess.
Finally, to the revision of the directive on European works councils. The Commission will revise the directive on European works councils in 2002 but will continue to examine the practical implementation of the directive in the run up to the revision.
Globalisation and industrial change bring social problems in their wake. However, they can also be a source of prosperity for people and regions, if the change is designed and controlled appropriately. The main concern for governments and the Community is to strike a balance between promoting corporate innovation and growth, on the one hand, and preparing people for change and, possibly, the necessary protective measures, on the other.
This was why my colleague, Mrs Diamantopoulou, announced a check list for corporate restructuring last week. This check list includes political instruments already available, namely legislation, monitoring procedures, financial help and tried and tested procedures. governments and companies must make optimum use of these instruments or devise new instruments. Dialogue, transparency, suitable participation of workers, anticipation, risk prevention and developing employability are the key elements in a European response to this challenge. Let us do our very best to develop these legislative and other instruments which will help us to put our ideas into practice.
Mr President, Commissioner, I should like to thank the Commission on behalf of the PPE-DE for its explanation and also for telling us that the framework directive will soon be ready, as will the Statute for European Companies. However, I should like first and foremost to refer to the European works council project, which our group has fully supported. I think the Commission is right to criticise how companies are behaving at present. The Commission report on European works councils, which we are currently debating in the Committee on Employment and Social Affairs - we have held a hearing on the subject - is most interesting. It proves that works councils have, as a rule, fulfilled their duties. We found out, interestingly, that restructuring, which may be necessary on occasions, can be implemented more efficiently if employees are informed and involved. In countries with more codetermination, such as Germany, there are fewer disputes and hardly any strikes in connection with structural changes to the economy.
The spirit of cooperation and partnership which Parliament brought to bear at numerous points of the directive is such that closures and relocations cannot take place in the form of commando attacks but must be preceded by timely and comprehensive information for and consultation with the workers. This is often not the case. Ensuring there is timely information and consultation, before company decisions are taken, is a very important aspect and must be taken into account when the directive is revised. I hope that the Commission will introduce an initiative this year which at least ensures that the social partners are informed and involved.
I agree with you, Commissioner, that the current rules must be tightened. It is not enough for sanctions to be imposed solely at national level; we also need measures at European level. As you rightly stressed, we need the framework directive, because in numerous cases restructuring takes place solely at national, rather than at transnational level.
The directives on mass redundancies and safeguarding employee rights during takeovers also belong here. I would like to ask you, Commissioner, if there are any plans to revise these two directives as well?
I think that the Europe of the future is also a Europe of the workers. Information, consultation and codetermination rights are in keeping with the European Charter of Fundamental Rights.
Mr President, Commissioner, ladies and gentlemen, over the last few months, a growing number of sudden decisions has been taken to make mass redundancies or to close down companies' sites. These decisions are usually taken without any consideration of alternative solutions for safeguarding jobs, and are sometimes taken by businesses making large profits, such as Danone, or they may even come about as a result of mergers, which have just been authorised by the Commission, as in the case of ABB Alstom Power. In several cases, employees learnt that they were to be made redundant on the radio, their representatives were only informed of the decision a few minutes before it was officially announced, and, in the case of Marks & Spencer, the decision was announced ten minutes before the opening of the Stock Exchange. I would like to welcome the Marks & Spencer employees' representatives, who are seated in the public gallery.
These events, like those which happened at Renault-Vilvoorde, have again highlighted the shortcomings of Community legislation, when it exists, and the urgent need to adopt, at long last, a general framework to guarantee workers' rights to information, consultation and collective negotiation, in order to safeguard their rights and to enable solutions to be found, other than those that put their jobs and future at risk. Employees faced with these decisions must be able to count upon the European Union, on its legislation and on its institutions.
The European Union cannot remain a framework within which the only restrictive rules are those of the internal market, competition and budgetary discipline, whilst social rules remain woolly, can be avoided and have no facility for imposing penalties if the rules are breached. I shall let Mrs Ghilardotti speak about the general framework on behalf of my group, and I shall focus on the two other aspects, which are the revision of the 1994 Directive on a European Work Council and procedures for mergers and acquisitions. The definitions of information and consultation given in the Directive on works councils are so vague that they provide no guarantee. To define consultation as 'the exchange of views and establishment of dialogue' is far too imprecise. We therefore need another guarantee to ensure that consultation does indeed take place at the right time, in other words, before decisions are taken, during the working-out phase, to ensure that the works council may give an opinion, propose other solutions, and that negotiation can be based not only on the management' s plan, but also on counter-proposals from workers' representatives. I believe that we must at last ensure the possibility of referral to a competent public authority on a national level, as already laid down in the 1998 directive on collective redundancies and, if required, on a European level, particularly in companies with a Europe-wide presence so that, if the procedure of information and prior consultation is disregarded, or if the decisions are blatantly unfounded and other solutions could be considered both on a social and an employment level, the competent public authority can declare the redundancy plan null and void. The 1994 Directive must therefore be revised - I share your view, Commissioner - otherwise this text, which was pioneering when it was adopted, will end up being obsolete in the light of the new drafts adopted by Council, on the European limited company, or by Parliament in 1999, at first reading, on the Directive on a general framework for informing and consulting employees. Genuine consultation obviously requires information to be readily available to workers' representatives and to be of practical value, such as the opportunity to hold meetings, to have access to experts, or to request support from unions.
My second and final point relates to mergers. I do believe that we should really be able to take the dimension of employment into account, and that is possible without amending the Treaties, simply by adapting legislation, because the Treaties already set the Commission the task of monitoring the effects of these decisions on employment. I therefore believe that the proposed questionnaire is essential but also that workers' representatives must be able to refer to the Commission if, in their view, the merger plan is putting jobs or industrial plants at risk. I also believe that it is not only the Commissioner for Competition, but also the Commissioner for Employment and Social Affairs who must, if necessary, be able to question the conditions specified if they do not provide adequate guarantees for job security.
Mr President, ladies and gentlemen, I shall present the ideas of my colleague, Hélène Flautre, who has had to leave in order to prepare for her visit to Algeria with our delegation.
One year on from Lisbon, the outlook is bleak. The dream of a Europe in which the words 'new economy' are synonymous with growth and full employment is fading. The suddenness and the increase in redundancy programmes have made employees think seriously about the delays in building a social Europe. All companies are affected: market leaders who are long established in their fields and which act as windows onto society, such as Ericsson, Danone and Philips; players that have appeared in the wake of the liberalisation of transport, such as AOM and Air Liberté, who are making their employees pay for their failed merger and companies who carry off all the prizes for showing contempt for their employees, such as Marks & Spencer, whose employees are demonstrating today in London. We offer our support to these employees, and to those that are here in the House. According to the Commission, a total of over a quarter of a million redundancies have been announced across the world in the last few weeks. The Commission has just announced its plan to introduce a package to provide effective legal guarantees to workers regarding information and consultation. This is good news at a time when employees who are up in arms are joined by a public which disapproves of unilateral action by employers. We have the responsibility of setting this high-speed train in motion. At the same time, we must quickly adopt the directive on the information and consultation of workers, in order to put an end to the scandalous practices of companies that challenge the social legislation of the Member States. We must revise the 1994 Works Councils Directive, give them real rights to receive advance notice of plans and to receive expert advice, and make them compulsory for all transnational companies of more than 500 employees. We must adopt the directive on worker involvement in the European company and ensure that their representatives participate in supervisory committees and boards of directors where the decisions are taken.
Lastly, we need to reform our legislation on mergers and acquisitions, which takes no account of their social and geographical impact. The objective we need to pursue is a European social law that is comprehensible, workable, progressive and on a par with competition law. Our objective is to have a Europe that works on two fronts: economic dynamism and genuine social democracy. The Commission has demonstrated its will to make progress on this issue. All we need to do now is persuade the Council.
Mr President, Commissioner, on behalf of my group, I insisted that we should have the opportunity to hold this debate in light of the tidal wave of restructuring programmes announced in countries across the Union. It is particularly timely today because, following the recent mobilisation of employees from the Danone group in Calais, the employees of Marks & Spencer are now holding a large European demonstration in London.
In the eyes of the public, Marks & Spencer, following its decision to close 38 shops and to make thousands of employees redundant has, like Danone, come to represent one of the most abhorrent symbols of the strategy known as 'shareholder value' , of shareholder law and of the social irresponsibility of major companies.
This is the eighth time since the Michelin affair in October 1999 that I have spoken in Parliament to warn the Council and the Commission of the urgent need to confirm the social responsibility of companies and to establish meaningful rights for employees. Until now, we have merely received evasive answers extending the due date and the long-awaited revised directive on informing and consulting workers has been our Loch Ness monster: everyone has been talking about it but no one has seen hide nor hair of it.
The European public is now demanding practical and meaningful measures. I feel that as far as the workers who are affected and many other people are concerned, the Union has staked part of its credibility on this issue.
Therefore, Commissioner, I would like you to give clear answers to three questions.
First of all, a draft, revised directive on informing and consulting workers has existed since 1998. You mentioned it yourself and it is cautious and to my mind, quite inadequate. Nevertheless, the Council, to this day, refuses to review it. If I have understood you properly, Commissioner, you are going to push for the Council of 11 June to override the veto exercised by the United Kingdom, Ireland, Denmark and even Germany, whose Chancellor has just tried to pass himself off as a European visionary. You also intend, if I have understood correctly, to introduce a system of penalties for companies who breach the directive' s provisions. Have I understood correctly?
My second question is this: the directive on establishing a European works councils dates back to 1995. To this day, only a minority of companies concerned has implemented the directive. Incidentally, these bodies are basically talking shops without any real power. The Nice European Council stipulated that this directive should be revised, and I quote, 'by 2002' , which would require setting the procedure in motion immediately. I feel that the Commission' s working programme for 2001 ignores this problem. Why is this the case, Commissioner, and what do you intend to do now? Do you plan to give this future works council real prerogatives, such as the right to suspend a restructuring plan and the time to examine an alternative project to the one laid down by the management?
Lastly, and with this point I shall conclude, the European Parliament has declared itself to be in favour of systematic verification that social and employment obligations are being met by every company that benefits from Community aid. Parliament has also requested that, each time the Commission makes a statement on a company merger plan, it makes its assent conditional on the employees' rights being respected. What are your plans on this matter?
Mr President, Commissioner, I was pleased to hear that for the next Council the Commission intends to insist that the Council assume its responsibilities with regard to the directive on employees' rights to information and consultation. As several Members have already pointed out, it is now three years since Parliament gave it its first reading. In these three years we have several times in this House debated problems of redundancies, mergers and company relocations, but the Council has never assumed any responsibility, has never had the courage to face up to this subject and make a decision, adding something to the laws and other instruments that the Union has and can use to strengthen its own intervention regarding companies' social responsibilities. Now it seems that some countries have dropped their reservations, and so the conditions are right for the next Council to take up a position.
The information and consultation problem is one that has something to do with the possibility of intervening in a preventive manner so that the consequences of unilateral company decisions are not such that they place jobs, working conditions or the living conditions of workers at risk. For this to happen, however, it is necessary to reach a precise agreement, and Parliament' s positions from this point of view were highly specific even at first reading on the methods, times and content of consultations and information. In addition - and I am pleased that the Commission has remembered this - there is a fundamental instrument which, paradoxically, is regarded as a fundamental element in all laws except those concerning workers, i.e. that of penalties. There is no law on any subject that does not lay down penalties for breach of the law. Only in the case of workers' rights does this still not happen in Europe. The directive on the right to information and consultation does lay down sanctions, and I am pleased that the Commission is maintaining this position. Parliament not only upholds the Commission' s position but supports the Commission in its position and I believe this matter of penalties will not only be confirmed in the Council' s positions on the directive but will extend to other legislation as well - works councils, mass redundancies - otherwise without a penalty instrument all these laws too will be less effective than we would like them to be.
Mr President, Commissioner, this morning, the President of the European Parliament received employees from the Strasbourg branch of Marks & Spencer. They are seated in the gallery and I should like to welcome them. My fellow Members and I thought this morning that we would be able to reassure them that the dossier of the works councils and the information of workers was finally back under discussion. I hope that this evening' s debate clearly demonstrates our will to produce a piece of work that is consistent and which will lead to the directives in this field being updated. As you pointed out, Commissioner, we can no longer wait a new crisis to be announced to reassure ourselves that the legal instruments from which employees should benefit are at last appropriate, effective and provide for penalties in the event that European-level regulations are not respected.
The Marks & Spencer employees, like those from the other companies mentioned by Harlem Désir, demand, as European citizens, that Europe establishes frameworks for protection and for organising collective action, which as we all know is the only guarantee of individual rights in the field of employment law. They are demanding that these frameworks be established, recognised and protected and they are placing great hope in your words, Commissioner. The Commission and Parliament should also, however, demonstrate their political will by making any further development of economic union and of any new regulations conditional on the implementation of social provisions that stipulate new forms of regulation such as those that we are expecting today with the revision of the directives that has been announced.
The workers of the European Union, Commissioner, must not suffer as a result of European integration. They must instead be the main beneficiaries of it. Respect for workers' rights and the building of a social Europe are the pillars which, unless strengthened, could dash all our hopes for building democracy in our Union.
Mr President, I should like to start by thanking the members who took part in this debate. The Commission sees this debate as important support for its initiatives. I have the feeling that a real political tail wind is blowing and that we are in full agreement on the objectives. For which I also thank you.
I should like to comment on the specific questions asked. First, Mr Menrad's question as to whether there are any plans to revise the directives on mass redundancies and takeovers as well. There are no plans to revise them, nor does the Commission consider it necessary, because the scope of the rules planned in the new directives on information and participation is such that the two directives which you mentioned will then be able to demonstrate their real worth. The requirements of the new directive relate to the subject of the two directives which you mentioned, and we therefore do not believe that these directives need to be revised.
As far as Mr Wurtz's question is concerned, the honourable Member understood me perfectly correctly. The Commission is firmly resolved to do everything in its power now to advance acceptance of the directive on information and participation and to meet the deadline which I mentioned. I did indeed say that, if a consensus cannot be achieved, we shall work on getting the directive adopted by a qualified majority. You also understood correctly that the Commission takes the view that this directive must contain sanctions.
You then asked if the directive on European works councils was to be revised. Yes, this is planned for 2002 and we have already begun to organise the preparations. As far as your third question on mergers is concerned, we still have to examine if and to what extent account must be taken of social aspects during mergers. The results of this examination are not yet ready.
That brings us to the end of that item.
Gas directive
The next item is the oral question to the Commission (B5-0170/01) by Mr Westendorp y Cabeza, on behalf of the Committee on Industry, External Trade, Research and Energy, pursuant to Rule 42 of the Rules of Procedure, on implementation by the Member States of the Gas Directive.
Mr President, ladies and gentlemen, the EU gas directive was adopted by the European Parliament and the Council in June 1998, i.e. nearly three years ago, and entered into force on 10 August 1998. The Member States were required to transpose the directive by 10 August 2000. Since the directive entered into force, all the Member States have transposed it with the exception of France and Germany.
Germany has transposed parts of the directive and is expected to complete transposition in the next few months. The Commission is currently examining the situation in Germany in order to ascertain if further measures are needed in this respect.
On 17 May 2000, the French government tabled a bill to transpose the gas directive. However, this bill has yet to be passed by the French government. Until then no date for final acceptance has been set.
According to the information received by the Commission from the French administration, no decision has been made to postpone the transposition of the directive until 2002. However, contrary to expectations, it was decided not to include the bill in the outstanding order of business of the French parliament for this spring. Even if, as we have been told, this is due to the huge workload of parliament, this delay represents a serious and regrettable development.
The Commission therefore decided on 8 May 2001 to take France to court for failing to transpose the directive. Given the call by the European Council in Lisbon in March 2000 for the liberalisation of the electricity and gas markets to be speeded up and, given the progress made in transposing the directive in the other Member States, it is regrettable that a legal basis for transposing the directive has yet to be created. This is seriously obstructing the development of an internal market and the creation of equal conditions of competition in the European Union.
Even if the delays in the transposition of the gas directive in France are extremely regrettable, they are no reason to relax our efforts to speed up the liberalisation of energy in Europe or to delay the creation of an internal energy market. On the contrary, the delays demonstrate that further steps are needed and that these steps must be selected in a balanced manner in order to safeguard equal terms of competition.
That is why it is especially important for France to get on and transpose the 1998 directive. The new Commission proposals are still important and urgent with respect to competitiveness, low prices for private consumers and employment. The Commission is therefore determined to continue to make decisive progress with this file.
Mr President, it is a matter of great sorrow that we have to point the finger at one Member State - one of the founder Member States of this Union - for not fulfilling its solemn undertakings, for being prepared to act against the laws of the European Union and indeed for taking the law into its own hands.
It is with real concern that we also have to point the finger yet again at the Council of Ministers: while it knows full well that Member States are not fulfilling their existing undertakings, it glibly goes on producing communiqués of fine words, which advocate even further moves to liberalisation, completion of the single market, increased cross-border trade and fair competition. Only this month, after the Energy Council of 14/15 May, the presidency concluded: "There is broad consensus ..." (does that consensus include France?) "... that the market opening concerning both gas and electricity should be actively pursued and accelerated."
The presidency also declared, on behalf of the energy ministers - did that include the French energy minister? -: "A fully integrated single market for gas and electricity cannot be achieved without efficient cross-border trade."
Regrettably, we hear the hollow echo of those fine but increasingly empty words at Lisbon about making Europe the most competitive and dynamic economy in the world. And yet in so many critical areas the will is just not there at Member State government level to implement the essentials which have been agreed through all the Union's checks and balances.
Why should France expect the other Member States to fulfil their side of the bargain and let France take over their markets and companies, when it procrastinates repeatedly or refuses to pay its dues to the club? Why should France, or any other Member State which acts in like manner, expect to reap the benefits of membership when it blatantly disregards its obligations?
The irony is that France is not only disadvantaging its fellow members; it is not just undermining the very essence of the European Union, the single market and fair, open competition, it is also disadvantaging its own energy-using industries. It is also disadvantaging its own people, especially the less affluent, who are being denied the price and the service benefits which would flow from allowing competition and liberalisation of the gas market.
Worse even than this, however, is the cynicism of the Council's communiqué after the May Energy Council. It did not dare to mention this impasse caused by one of those members actually sitting at the table, but glibly committed itself, including, I assume, the French energy minister, to further, bigger and faster liberalisation of the energy markets. Can we believe a word it says? Where stands the credibility of the Council and the whole European Union?
At the very least, it is the Commission's solemn duty to uphold Community legislation and not to be browbeaten in any way by powerful and intransigent Member States or arrogant political forces. If Member States cannot be trusted to fulfil their obligations, then, sadly, the only option is to bring to bear the full force of Community law and to exact substantial retribution.
Will the Commissioner please assure us that such steps will be pursued assiduously without any grace or favour?
Mr President, Commissioner, ladies and gentlemen, the question that was asked directly concerns the French situation and the answers that have been given make this quite clear.
Although it is quite true that the French government has not yet begun, even now, to incorporate the European directive on liberalising the gas sector, it is nonetheless true that in practice, the conditions for exercising free competition have been met. It is not quite accurate to say today that the French gas market is not open to competition.
The French government has opted to incorporate this directive in a measured and gradual way, which provides a greater opening for the major eligible clients, including the chemical, electrolysis or steel industries, for example. This position is no different, however, from that of the German government, which expressed its views at the Stockholm European Council and thereby sought to demonstrate its concern to develop an alternative in Europe to what here we would call the British blueprint for totally liberalising the energy sectors.
Ladies and gentlemen, let us make no mistake about this. What is at stake here is maintaining a public service in its role as a tool for social and territorial cohesion. We take the view that incorporating the European directive must, therefore, be an opportunity to produce a precise, updated and ambitious definition of what we mean by 'public service' , which is a concept we have often debated in this House. I would also like to talk about energy policy, environmental protection, sustainable development, security, social and territorial solidarity and also about local development, about developing balance between geographical areas and about everyone' s right to energy.
For all of these reasons, Commissioner, I ask the European Commission to quickly carry out a preliminary assessment, even before the second phase of liberalising the markets begins, so that we can preserve the European energy public service sector.
I have also taken good note of the European lesson given on this matter by my British fellow Member. Where the dispossessed are concerned, however, Mr Purvis, those who would not benefit, as you say, from the gas sector being liberalised, I can reassure you today that, in my country, no one needs to suffer as a result of the situation in place there.
Mr President, the Commission has decided to haul France up before the Court of Justice because of its delays in liberalising the gas market, as laid down in the 1998 directive.
Opening up the energy sector to competition is indeed vehemently opposed by the unions, which reject the idea that the right to energy should be regulated by the dictates of money. In 1997 and 1998, our group opposed this directive. Because we refused to accept the creation of a system based on competition, we proposed guaranteeing a fair supply at the best price, the fair treatment of users and a standardised system of charges. Energy is of strategic importance to the Member States' economies and should not, therefore, be considered to be a commodity like any other. If we implement the directive suddenly, we risk putting all gas operations solely in the hands of huge multinational groups, and thereby seeing the conditions of public service deteriorate.
Once again, it has to be said that the Commission appears to be in more of a hurry to see the principles of free competition applied than to worry about the fate of employees. Instead of contributing to speeding up the process of liberalisation and deregulation, should the Commission, when presented with any new proposal, not undertake a study of the consequences of plans for liberalisation on employment, on working conditions and regional planning?
I therefore call on the Commission to renounce its dogmatic position and to withdraw its charges at the Court of Justice.
The debate is closed.
The Commission has declined to respond to any of the questions that have been put. Therefore we will adjourn until the vote at 6.30 p.m.
(The sitting was suspended at 6.20 p.m. and resumed at 6.30 p.m.)
VOTE
The next item is the vote
Report (A5-0145/2001) by Mr Di Lello Finuoli, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Commission communication to the Council and the European Parliament on the mutual recognition of final decisions in criminal matters (COM(2000) 495 - C5-0631/2000 - 2000/2295(COS))
Mr President, on a point of order. I am not sure whether it is too late to raise this point, but there is a point concerning translation, given that Italian is the original version of the Di Lello Finuoli report.
Throughout the text, the word 'execution' is used, meaning, of course, execution simply in the sense of carrying out a penalty. However, in relation to criminal matters, in ordinary English 'execution' has a very particular meaning and one which attracts considerable hostility in this House and goes against our views on human rights. I think an equally good English translation of the Italian would be 'implementation' rather than 'execution' , and that it would be wise to use the word 'implementation' rather than 'execution' throughout.
You make a very valid point. We will ask the services to have a look at the original Italian text to make sure there is no misunderstanding on that point.
(Parliament adopted the resolution)
Mr President, my youngest daughter, Cristina, who is studying law, phoned me and said, 'How will you vote on this Di Lello Finuoli report? I hear it is a first step towards a European code of criminal procedure and a European code of civil procedure.' 'Cristina, I am a Europeanist!' I replied. 'So I will vote for it, even though I know you are very lazy in sitting your exams and you will take another six years before you graduate in case law.' 'Great! Now all the MEPs know that I am not keen on studying. What an impression you have given the other MEPs of me!' 'Don' t worry,' I told her. 'You study hard for the next three years, and as soon as you graduate I will tell them so they can all give you a round of applause.'
. (NL) Matters such as conscription, the use of soft drugs, the obligation to carry an identity card, abortion, euthanasia and the recognition of same-sex marriages are regulated very differently in the different Member States of the European Union. Something which may be against the law in one Member State, is not in another. This proposal does not alter that, with good reason ; even within the federation of the United States, the penalty for offences and crimes is very different because these matters are decided upon at a lower level. That does complicate things if judgments from one Member State are to be carried out in another Member States. Should people be locked up for an action which is not punishable in the relevant country, and should the indignation which inevitably ensues be broken up with police violence? The proposal creates no problems if the action for which a ruling has taken place is punishable in both Member States and if the same penalty applies. I regret that precisely this principle of 'dual criminality' has been rejected in the report, even if I can appreciate that this gives major criminals less opportunity, by means of expensive lawyers, to sabotage and delay the course of justice. Only because recital EE provides for possibilities for exclusion due to differences in national legislation, am I prepared to give this proposal the benefit of the doubt.
I said to you once before that by the end of this Parliament we all expect to know most of the issues that your family has to face.
That concludes the vote.
Adjournment of the session
I declare adjourned the session of the European Parliament.
(The sitting was adjourned at 6.45 p.m.)